Live Database: nyeb_live                                   https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                 Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 1 of 73 PageID #: 17

                                                                                  Repeat, PRVDISM, APPEAL


                                              U.S. Bankruptcy Court
                                      Eastern District of New York (Brooklyn)
                                       Bankruptcy Petition #: 1-16-45645-nhl
                                                                                     Date filed:    12/15/2016
          Assigned to: Nancy Hershey Lord                                          341 meeting:     01/27/2017
          Chapter 11                                               Deadline for filing claims:      04/24/2017
          Voluntary                                          Deadline for filing claims (govt.):    06/13/2017
          Asset



          Debtor                                           represented by Karamvir Dahiya
          Boysin Ralph Lorick                                             Dahiya Law Offices, LLC
          3126 Coney Island Avenue                                        75 Maiden Lane
          Apt 5B                                                          Suite 506
          Brooklyn, NY 11235                                              New York, NY 10038
          MIDDLESEX-NJ                                                    (212)766-8000
          SSN / ITIN: xxx-xx-5236                                         Fax : (212)766-8001
                                                                          Email: karam@bankruptcypundit.com

                                                                           Melisande Hill
                                                                           Hill & Moin, LLP
                                                                           2 Wall Street
                                                                           Suite 301
                                                                           New York, NY 10005
                                                                           212-668-6000
                                                                           Fax : 212-668-6009
                                                                           Email: mhill@hillmoin.com

                                                                           Norma E Ortiz
                                                                           Ortiz & Ortiz LLP
                                                                           32-72 Steinway Street
                                                                           Suite 402
                                                                           Astoria, NY 11103
                                                                           (718) 522-1117
                                                                           Fax : (718) 596-1302
                                                                           Email: email@ortizandortiz.com

          Joint Debtor                                     represented by Karamvir Dahiya
          Cynthia Theresa Lorick                                          (See above for address)
          3126 Coney Island Avenue
          Apt 5B                                                           Melisande Hill
          Brooklyn, NY 11235                                               (See above for address)
          MIDDLESEX-NJ
          SSN / ITIN: xxx-xx-4911                                          Norma E Ortiz
                                                                           (See above for address)



1 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                          https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                 Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 2 of 73 PageID #: 18
          U.S. Trustee
          Office of the United States Trustee
          Eastern District of NY (Brooklyn Office)
          U.S. Federal Office Building
          201 Varick Street, Suite 1006
          New York, NY 10014
          (212) 510-0500

          US Trustee Trial Attorney
          Nazar Khodorovsky
          Eastern District of NY (Brooklyn Office)
          U.S. Federal Office Building
          201 Varick Street
          Suite 1006
          New York, NY 10014
          212-510-0500 x 238


            Filing Date            #                                        Docket Text

                                       1      Chapter 11 Voluntary Petition for Individuals. Fee Amount $1717 Filed
                                              by Norma E Ortiz on behalf of Boysin Ralph Lorick, Cynthia Theresa
                                              Lorick Chapter 11 Plan due by 04/14/2017. Disclosure Statement due
           12/15/2016                         by 04/14/2017. (Ortiz, Norma) (Entered: 12/15/2016)

                                       2      Certificate of Credit Counseling for Debtor and Joint Debtor Filed by
                                              Norma E Ortiz on behalf of Boysin Ralph Lorick, Cynthia Theresa
           12/15/2016                         Lorick (Ortiz, Norma) (Entered: 12/15/2016)

                                              Receipt of Voluntary Petition (Chapter 11)(1-16-45645) [misc,volp11a]
                                              (1717.00) Filing Fee. Receipt number 14993919. Fee amount 1717.00.
           12/15/2016                         (re: Doc# 1) (U.S. Treasury) (Entered: 12/15/2016)

                                       3      Deficient Filing Chapter 11Mailing Matrix / List of Creditors Pursuant
                                              to E.D.N.Y. LBR 1007-3 due by 12/15/2016. Statement Pursuant to
                                              E.D.N.Y. LBR 1073-2b due by 12/15/2016.Affidavit Pursuant to
                                              E.D.N.Y. LBR 1007-4 due 12/15/2016. 20 Largest Unsecured Creditors
                                              due 12/15/2016. Disclosure of Compensation of Attorney for Debtor. 11
                                              U.S.C. § 329 and Fed. R. Bankr. P. 2016(b) (Official Form 2030) due
                                              12/29/2016. Summary of Your Assets and Liabilities and Certain
                                              Statistical Information Official Form 106Sum due by 12/29/2016.
                                              Schedule A/B due 12/29/2016. Schedule C due 12/29/2016. Schedule D
                                              due 12/29/2016. Schedule E/F due 12/29/2016. Schedule G due
                                              12/29/2016. Schedule H due 12/29/2016. Schedule I due 12/29/2016.
                                              Schedule J due 12/29/2016. Declaration About Ind Deb Schs Form
                                              106Dec due 12/29/2016. Statement of Financial Affairs for Individuals
                                              Filing for Bankruptcy Form 107 due 12/29/2016. Chapter 11 Statement
                                              of Your Current Monthly Income Form 122B due by 12/29/2016.
                                              Copies of pay statements received from any employer due by
           12/15/2016                         12/29/2016. Incomplete Filings due by 12/29/2016. (dkc) (Entered:



2 of 73                                                                                                            1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                 Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 3 of 73 PageID #: 19

                                        12/16/2016)

                                        Prior Filing Case Number(s): 16-43194-nhl dismissed 10/11/16 (cjm)
          12/16/2016                    (Entered: 12/16/2016)

                                        Judge Elizabeth S. Stong removed from the case due to Prior Filing,
                                        Judge Reassigned. Judge Nancy Lord added to the case. (cjm) (Entered:
          12/16/2016                    12/16/2016)

                                        Prior Filing Case Number(s): 16-43194-nhl dismissed: 10/11/2016
          12/16/2016                    (dkc) (Entered: 12/16/2016)

                                  4     Meeting of Creditors 341(a) meeting to be held on 1/23/2017 at 09:30
                                        AM at Room 2579, 271-C Cadman Plaza East, Brooklyn, NY. Last day
                                        to determine dischargeability of a debt under Section 523 is 3/24/2017.
                                        Deadline to object to discharge is the first date set for hearing on
          12/16/2016                    confirmation of plan. (dkc) (Entered: 12/16/2016)

                                  12    Order Scheduling Initial Case Management Conference. Status hearing
                                        to be held on 1/10/2017 at 11:00 AM at Courtroom 2529 (Judge Lord),
          12/16/2016                    Brooklyn, NY.Signed on 12/16/2016 (agh) (Entered: 12/19/2016)

                                  5     BNC Certificate of Mailing with Notice of Electronic Filing Notice
          12/18/2016                    Date 12/18/2016. (Admin.) (Entered: 12/19/2016)

                                  6     BNC Certificate of Mailing - Meeting of Creditors Notice Date
          12/18/2016                    12/18/2016. (Admin.) (Entered: 12/19/2016)

                                  7     BNC Certificate of Mailing with Notice of Deficient Filing Notice Date
          12/18/2016                    12/18/2016. (Admin.) (Entered: 12/19/2016)

                                  8     Verification of List of Creditors, List of Creditors Filed by Martha J. de
                                        Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (de
          12/19/2016                    Jesus, Martha) (Entered: 12/19/2016)

                                  9     Statement Pursuant to E.D.N.Y. LBR 10732(b). Filed by Martha J. de
                                        Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (de
          12/19/2016                    Jesus, Martha) (Entered: 12/19/2016)

                                  10    For Individual Chapter 11 Cases: List of Creditors Who Have 20
                                        Largest Unsecured Claims Against You and Are Not Insiders Filed by
                                        Martha J. de Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa
                                        Lorick (RE: related document(s)3 Deficient Filing Chapter 11) (de
          12/19/2016                    Jesus, Martha) (Entered: 12/19/2016)

                                  11    Affidavit Re: Declaration Pursuant to E.D.N.Y. LBR 10074 Filed by
                                        Martha J. de Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa
                                        Lorick (RE: related document(s)3 Deficient Filing Chapter 11) (de
          12/19/2016


3 of 73                                                                                                       1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                 Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 4 of 73 PageID #: 20

                                        Jesus, Martha) (Entered: 12/19/2016)

                                  13    Motion to Extend Automatic Stay Filed by Norma E Ortiz on behalf of
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick. Hearing scheduled for
                                        1/10/2017 at 11:00 AM, Courtroom 2529. (Ortiz, Norma) (Modified on
                                        12/20/2016 to add location; counsel to also amend notice of hearing)
          12/19/2016                    (agh). (Entered: 12/19/2016)

                                  14    Affidavit/Certificate of Service Filed by Norma E Ortiz on behalf of
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)13 Motion to Extend Automatic Stay filed by Debtor
                                        Boysin Ralph Lorick, Joint Debtor Cynthia Theresa Lorick) (Ortiz,
          12/19/2016                    Norma) (Entered: 12/19/2016)

                                  15    Amended Notice of Motion/Presentment of Motion to Extend Automatic
                                        Stay Filed by Martha J. de Jesus on behalf of Boysin Ralph Lorick,
                                        Cynthia Theresa Lorick (RE: related document(s)13 Motion to Extend
                                        Automatic Stay filed by Debtor Boysin Ralph Lorick, Joint Debtor
                                        Cynthia Theresa Lorick) Hearing scheduled for 1/10/2017 at 11:00 AM
                                        at Courtroom 2529 (Judge Lord), Brooklyn, NY. (de Jesus, Martha)
          12/20/2016                    (Entered: 12/20/2016)

                                  16    Motion for Colin M. Bernardino to Appear Pro Hac Vice for Wells
                                        Fargo Bank. Fee Amount $150. Filed by Colin M Bernardino on behalf
          12/21/2016                    of Wells Fargo Bank. (Bernardino, Colin) (Entered: 12/21/2016)

                                        Receipt of Motion to Appear Pro Hac Vice(1-16-45645-nhl)
                                        [motion,mprohac] ( 150.00) Filing Fee. Receipt number 15008995. Fee
          12/21/2016                    amount 150.00. (re: Doc# 16) (U.S. Treasury) (Entered: 12/21/2016)

                                  17    Notice of Appearance and Request for Notice Filed by Colin M
                                        Bernardino on behalf of Wells Fargo Bank (Bernardino, Colin)
          12/21/2016                    (Entered: 12/21/2016)

                                  18    Affidavit/Certificate of Service of Amended Notice of Hearing on
                                        Motion to Extend Automatic Stay Filed by Martha J. de Jesus on behalf
                                        of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)15 Amended Notice of Motion/Presentment filed by Debtor
                                        Boysin Ralph Lorick, Joint Debtor Cynthia Theresa Lorick) (de Jesus,
          12/21/2016                    Martha) (Entered: 12/21/2016)

                                  19    BNC Certificate of Mailing with Notice/Order Notice Date 12/21/2016.
          12/21/2016                    (Admin.) (Entered: 12/22/2016)

                                  20    Motion to Authorize/Direct / Emergency Motion for Receiver to Remain
                                        in Possession Filed by Colin M Bernardino on behalf of Wells Fargo
          12/23/2016                    Bank. (Bernardino, Colin) (Entered: 12/23/2016)




4 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                 Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 5 of 73 PageID #: 21

                                  21    Ex Parte Motion to Limit Notice and Shorten Time Filed by Colin M
                                        Bernardino on behalf of Wells Fargo Bank. (Bernardino, Colin)
          12/23/2016                    (Entered: 12/23/2016)

                                  22    Application to Employ Filed by Norma E Ortiz on behalf of Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick. (Ortiz, Norma) (Entered:
          12/28/2016                    12/28/2016)

                                  23    Order that the time period required for notice of hearing on the
                                        Receiver Motion is hereby shortened under Bankruptcy Rule 9006(c)(1)
                                        and a hearing on the Receiver Motion will be held. This Order and the
                                        Receiver Motion shall be served and a certificate of service thereof
                                        shall be filed by Wells on or before December 30, 2016. Objections, if
                                        any, to the Receiver Motion must be in writing, and served so as to be
                                        received by counsel to Wells not later than January 9, 2017(RE: related
                                        document(s)20 Motion to Authorize/Direct filed by Creditor Wells
                                        Fargo Bank, 21 Motion to Limit Notice filed by Creditor Wells Fargo
                                        Bank). Signed on 12/28/2016. Hearing scheduled for 1/10/2017 at
                                        11:00 AM at Courtroom 2529 (Judge Lord), Brooklyn, NY. (aac)
          12/28/2016                    (Entered: 12/28/2016)

                                  24    Order Granting Motion To allow Colin M. Berbardino to Appear Pro
                                        Hac Vice (Related Doc:16 Motion for Colin M. Bernardino to Appear
                                        Pro Hac Vice for Wells Fargo Bank. Fee Amount $150. Filed by Colin
                                        M Bernardino on behalf of Wells Fargo Bank.). Signed on 12/29/2016.
          12/29/2016                    (agh) (Entered: 12/29/2016)

                                  25    Affidavit/Certificate of Service Filed by Colin M Bernardino on behalf
                                        of Wells Fargo Bank (RE: related document(s)20 Motion to
                                        Authorize/Direct filed by Creditor Wells Fargo Bank, 23 Order to
          12/29/2016                    Schedule Hearing (Generic)) (Bernardino, Colin) (Entered: 12/29/2016)

                                  26    Schedule(s), Statement(s) and Affidavit Pursuant to E.D.N.Y. LBR
                                        1007-1(b) Schedule A/B, Schedule C, Schedule D, Schedule E/F,
                                        Schedule G, Schedule H, Schedule I, Schedule J, : Statement of
                                        Financial Affairs Filed by Martha J. de Jesus on behalf of Boysin Ralph
                                        Lorick, Cynthia Theresa Lorick (de Jesus, Martha) (Entered:
          12/29/2016                    12/29/2016)

                                  27    Chapter 11 Statement of Your Current Monthly Income Form 122B
                                        Filed by Martha J. de Jesus on behalf of Boysin Ralph Lorick, Cynthia
                                        Theresa Lorick (RE: related document(s)3 Deficient Filing Chapter 11)
          12/29/2016                    (de Jesus, Martha) (Entered: 12/29/2016)

                                  28    Employee Income Records / Copies of Pay Statements / Declaration of
                                        No Pay Statements Filed by Martha J. de Jesus on behalf of Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick (RE: related document(s)3
          12/29/2016                    Deficient Filing Chapter 11) (de Jesus, Martha) (Entered: 12/29/2016)




5 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                 Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 6 of 73 PageID #: 22

                                  29    Response / Response to Debtors' Motion to Continue the Automatic
                                        Stay Pursuant to 11 U.S.C. § 362(c) Filed by Colin M Bernardino on
                                        behalf of Wells Fargo Bank (RE: related document(s)13 Motion to
                                        Extend Automatic Stay filed by Debtor Boysin Ralph Lorick, Joint
                                        Debtor Cynthia Theresa Lorick) (Attachments: # 1 Exhibit A # 2
                                        Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Certificate of Service)
          01/03/2017                    (Bernardino, Colin) (Entered: 01/03/2017)

                                  30    Response Filed by Norma E Ortiz on behalf of Boysin Ralph Lorick,
                                        Cynthia Theresa Lorick (RE: related document(s)20 Motion to
                                        Authorize/Direct filed by Creditor Wells Fargo Bank) (Ortiz, Norma)
          01/09/2017                    (Entered: 01/09/2017)

                                  31    Order Authorizing the Employment of Ortiz & Ortiz, LLP as attorneys
                                        for the Debtors (RE: related document(s)22 Application to Employ filed
                                        by Debtor Boysin Ralph Lorick, Joint Debtor Cynthia Theresa Lorick).
          01/09/2017                    Signed on 1/9/2017 (dkc) (Entered: 01/10/2017)

                                        Initial Case Management Hearing Held; Appearances: Norma E. Ortiz
                                        (Counsel for Debtors), Boysin Ralph Lorick (Debtor), Robert W.
                                        Griswold (Counsel for Select Portfolio Servicing), Nazar Khodorovsky
                                        (US Trustee), Douglas Rosenberg (Receiver), Colin M. Bernardino
                                        (Counsel for Wells Fargo), David J. Doyaga (Proposed Counsel for
                                        Receiver); Hearing Adjourned to 02/23/2017 at 10:30 AM at
                                        Courtroom 2529 (Judge Lord), Brooklyn, NY.; (related document(s): 12
                                        Order Scheduling Initial Case Management Conference) (ahoward)
          01/10/2017                    (Entered: 01/13/2017)

                                        Hearing Held; Appearances: Norma E. Ortiz (Counsel for Debtors),
                                        Boysin Ralph Lorick (Debtor), Robert W. Griswold (Counsel for Select
                                        Portfolio Servicing), Nazar Khodorovsky (US Trustee), Douglas
                                        Rosenberg (Receiver), Colin M. Bernardino (Counsel for Wells Fargo),
                                        David J. Doyaga (Proposed Counsel for Receiver); Interim Relief
                                        Granted as per the record; Circulate and Submit Order; Hearing
                                        Adjourned to 02/23/2017 at 10:30 AM at Courtroom 2529 (Judge
                                        Lord), Brooklyn, NY. ; (related document(s): 20 Motion to
                                        Authorize/Direct filed by Wells Fargo Bank, 23 Order to Schedule
          01/10/2017                    Hearing (Generic))(ahoward) (Entered: 01/13/2017)

                                        Hearing Held; Appearances: Norma E. Ortiz (Counsel for Debtors),
                                        Boysin Ralph Lorick (Debtor), Robert W. Griswold (Counsel for Select
                                        Portfolio Servicing), Nazar Khodorovsky (US Trustee), Douglas
                                        Rosenberg (Receiver), Colin M. Bernardino (Counsel for Wells Fargo),
                                        David J. Doyaga (Proposed Counsel for Receiver); Motion Granted as
                                        per the record; Order Submitted. (related document(s): 13 Motion to
                                        Extend Automatic Stay filed by Boysin Ralph Lorick, Cynthia Theresa
          01/10/2017                    Lorick) (ahoward) (Entered: 01/13/2017)




6 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                 Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 7 of 73 PageID #: 23

                                  32    Notice of Appearance and Request for Notice Filed by Robert W.
                                        Griswold on behalf of Select Portfolio Servicing, Inc. as Servicer for
                                        Wilmington Trust, NA, successor trustee to Citibank, N.A., as Trustee
                                        f/b/o holders of Structured Asset Mortgage Investments II Inc., Bear
                                        Stearns ALT (Attachments: # 1 Affidavit of Service) (Griswold, Robert)
          01/17/2017                    (Entered: 01/17/2017)

                                        Statement Adjourning 341(a) Meeting of Creditors. Filed by Office of
                                        the United States Trustee. 341(a) Meeting Adjourned to 1/27/2017 at
                                        03:00 PM at Room 2579, 271-C Cadman Plaza East, Brooklyn, NY.
          01/19/2017                    (Khodorovsky, Nazar) (Entered: 01/19/2017)

                                  33    Motion to Set Last Day to File Proofs of Claim . Objections to be filed
                                        on 2/6/2017. Filed by Martha J. de Jesus on behalf of Boysin Ralph
                                        Lorick, Cynthia Theresa Lorick. Order to be presented for signature on
          01/19/2017                    2/13/2017. (de Jesus, Martha) (Entered: 01/19/2017)

                                  34    ORDERED, that the Motion is granted as set forth herein, without
                                        prejudice to any creditor or party-in-interest seeking an order for relief
                                        from the automatic stay provisions of the Bankruptcy Code, under 11
                                        U.S.C. § 362; and it is further ORDERED, that the automatic stay,
                                        imposed by operation of 11 U.S.C. § 362(a), is hereby extended as to all
                                        creditors, pursuant to § 362(c)(3)(B), until the Debtors case is
                                        dismissed, closed by the court, or pursuant to further Court order.
          01/20/2017                    (Related Doc # 13 Signed on 1/20/2017. (dkc) (Entered: 01/23/2017)

                                  35    Interim Order Granting Emergency Motion for Receiver to Remain in
                                        Possession. ORDERED, that a further hearing on the Motion will be
                                        held before the Honorable Nancy Hershey Lord, United States
                                        Bankruptcy Judge, at the United States Bankruptcy Court, Eastern
                                        District of New York, located at 271 Cadman Plaza East, Brooklyn,
                                        New York 11201, Courtroom 2529, on February 23, 2017 at 10:30 a.m
                                        (RE: related document(s)20 Motion to Authorize/Direct filed by
                                        Creditor Wells Fargo Bank). Signed on 1/20/2017 (dkc) (Entered:
          01/20/2017                    01/23/2017)

                                  36    [ENTERED IN ERROR AS DUPLICATE OF ECF #34 - Order
                                        Granting Motion to Extend Automatic Stay without prejudice to any
                                        creditor or party-in-interest seeking an order for relief from the
                                        automatic stay provisions of the Bankruptcy Code, under 11 U.S.C.
                                        Section 362; the automatic stay, imposed by operation of 11 U.S.C.
                                        Section 362(a), is hereby extended as to all creditors, pursuant to
                                        Section 362(c)(3)(B), until the Debtors' case is dismissed, closed by the
                                        court,or pursuant to further Court order. (Related Doc 13 Signed on
          01/20/2017                    1/20/2017. (agh) Modified on 1/23/2017 (agh). (Entered: 01/23/2017)

                                  37    Affidavit/Certificate of Service Filed by Colin M Bernardino on behalf
                                        of Wells Fargo Bank (RE: related document(s)35 Generic Order)
          01/26/2017                    (Bernardino, Colin) (Entered: 01/26/2017)



7 of 73                                                                                                       1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                 Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 8 of 73 PageID #: 24

                                  38    Affidavit/Certificate of Service of Notice of Presentment of Application
                                        for Order Establishing the Deadline for Filing Proofs of Claim and
                                        Approving the Form and Manner of Notice Thereof Filed by Martha J.
                                        de Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick
                                        (RE: related document(s)33 Motion to Set Last Day to File Proofs of
                                        Claim filed by Debtor Boysin Ralph Lorick, Joint Debtor Cynthia
          01/30/2017                    Theresa Lorick) (de Jesus, Martha) (Entered: 01/30/2017)

                                  39    Motion for Relief from Stay 1801-1803 Cliff Street, Union City NJ
                                        07087 Fee Amount $181. Filed by Robert W. Griswold on behalf of
                                        Select Portfolio Servicing, Inc. as Servicer for Wilmington Trust, NA,
                                        successor trustee to Citibank, N.A., as Trustee f/b/o holders of
                                        Structured Asset Mortgage Investments II Inc., Bear Stearns ALT.
                                        Hearing scheduled for 3/23/2017 at 10:30 AM at Courtroom 2529
                                        (Judge Lord), Brooklyn, NY. (Attachments: # 1 Exhibit A # 2 Exhibit B
                                        # 3 Exhibit C # 4 Exhibit D # 5 Affidavit Of Service # 6 Order)
          02/01/2017                    (Griswold, Robert) (Entered: 02/01/2017)

                                        Receipt of Motion for Relief From Stay(1-16-45645-nhl)
                                        [motion,mrlfsty] ( 181.00) Filing Fee. Receipt number 15120389. Fee
          02/01/2017                    amount 181.00. (re: Doc# 39) (U.S. Treasury) (Entered: 02/01/2017)

                                  40    Notice of Change of Debtor's Address of Boysin R. Lorick and Cynthia
                                        T. Lorick from 3126 Coney Island Avenue, Apt. 5B, Brooklyn, NY
                                        11235 to 3126 Coney Island Avenue, Apt. 5D, Brooklyn, NY 11235
                                        Filed by Martha J. de Jesus on behalf of Boysin Ralph Lorick, Cynthia
          02/03/2017                    Theresa Lorick (de Jesus, Martha) (Entered: 02/03/2017)

                                  41    Amended Schedule(s), Required Statement(s) and Affidavit Pursuant to
                                        E.D.N.Y. LBR 1009-1(a) Schedule A/B, Schedule C, Schedule E/F,
                                        Schedule I, Schedule J, : Statement of Financial Affairs, Declaration
                                        Pursuant to L.B.R. 1009-1(a) Fee Amount $31 Filed by Martha J. de
                                        Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (de
          02/03/2017                    Jesus, Martha) (Entered: 02/03/2017)

                                        Receipt of Amended Schedule(s), Required Statement(s) and Affidavit
                                        Pursuant to E.D.N.Y. LBR 1009-1(a) (Fee Due)(1-16-45645-nhl)
                                        [misc,aschsfa] ( 31.00) Filing Fee. Receipt number 15127538. Fee
          02/03/2017                    amount 31.00. (re: Doc# 41) (U.S. Treasury) (Entered: 02/03/2017)

                                  42    Notice of Appearance and Request for Notice Filed by Synchrony Bank
                                        c/o PRA Receivables Management, LLC. (Smith, Valerie) (Entered:
          02/20/2017                    02/20/2017)

                                  43    Affidavit in Support / Second Supplemental Affidavit of Douglas
                                        Rosenberg in Support of Emergency Motion for Receiver to Remain in
                                        Possession Filed by Colin M Bernardino on behalf of Wells Fargo Bank
                                        (RE: related document(s)20 Motion to Authorize/Direct filed by
          02/21/2017                    Creditor Wells Fargo Bank) (Bernardino, Colin) (Entered: 02/21/2017)



8 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                 Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 9 of 73 PageID #: 25

                                  44    Letter With Copy of Receiver's Operating Reports for December 2016
                                        and January 2017. Filed by Martha J. de Jesus on behalf of Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick (Attachments: # 1 Part 2 of
          02/22/2017                    Report # 2 Part 3 of Report) (de Jesus, Martha) (Entered: 02/22/2017)

                                  45    Monthly Operating Report for Filing Period December 2016 Filed by
                                        Martha J. de Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa
          02/22/2017                    Lorick (de Jesus, Martha) (Entered: 02/22/2017)

                                  46    Monthly Operating Report for Filing Period January 2017 Filed by
                                        Martha J. de Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa
          02/22/2017                    Lorick (de Jesus, Martha) (Entered: 02/22/2017)

                                        Status Hearing Held; Appearances: Martha DeJesus (Counsel for
                                        Debtors), Nazar Khodorovsky (US Trustee), Robert W. Griswold
                                        (Counsel for Select Portfolio Servicing, Inc.), Colin M. Bernardino &
                                        Therese M. Reyes (Counsels for Wells Fargo Bank), Douglas
                                        Rosenberg (Receiver), David J. Doyaga (Counsel for Receiver);
                                        Hearing Adjourned to 04/13/2017 at 11:30 AM at Courtroom 2529
                                        (Judge Lord), Brooklyn, NY.; (related document(s): 12 Order
                                        Scheduling Initial Case Management Conference) (ahoward) (Entered:
          02/23/2017                    02/24/2017)

                                        Hearing Held; Appearances: Martha DeJesus (Counsel for Debtors),
                                        Nazar Khodorovsky (US Trustee), Robert W. Griswold (Counsel for
                                        Select Portfolio Servicing, Inc.), Colin M. Bernardino & Therese M.
                                        Reyes (Counsels for Wells Fargo Bank), Douglas Rosenberg
                                        (Receiver), David J. Doyaga (Counsel for Receiver); Hearing
                                        Adjourned to 04/13/2017 at 11:30 AM at Courtroom 2529 (Judge
                                        Lord), Brooklyn, NY.; (related document(s): 20 Motion to
                                        Authorize/Direct filed by Wells Fargo Bank, 23 Order to Schedule
          02/23/2017                    Hearing (Generic)) (ahoward) (Entered: 02/24/2017)

                                  47    Order Establishing Deadline for Filing Proofs of Claim and Approving
                                        the Form and Manner of Notice thereof (Related Doc # 33) Signed on
                                        2/24/2017. Proofs of Claims due by 4/24/2017. Government Proof of
                                        Claim due by 6/13/2017. (Attachments: # 1 Exhibit) (dkc) (Entered:
          02/24/2017                    02/27/2017)

                                  48    Affidavit/Certificate of Service of Notice of Deadline Requiring Filing
                                        of Proofs of Claim On or Before April 24, 2017. Filed by Martha J. de
                                        Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE:
                                        related document(s)47 Order on Motion To Set Last Day to File Proofs
          03/06/2017                    of Claim) (de Jesus, Martha) (Entered: 03/06/2017)

                                  49    Letter Stating Debtor's Non-Opposition to the Motion for Relief From
                                        the Automatic Stay Filed by Norma E Ortiz on behalf of Boysin Ralph
                                        Lorick (RE: related document(s)39 Motion for Relief From Stay filed
          03/22/2017                    by Creditor Select Portfolio Servicing, Inc. as Servicer for Wilmington



9 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 10 of 73 PageID #: 26

                                        Trust, NA, successor trustee to Citibank, N.A., as Trustee f/b/o holders
                                        of Structured Asset Mortgage Investments II Inc., Bear Stearns ALT)
                                        (Ortiz, Norma) (Entered: 03/22/2017)

                                  50    Letter With Attached Receiver Report for February 2017 Filed by
                                        Norma E Ortiz on behalf of Boysin Ralph Lorick, Cynthia Theresa
           03/22/2017                   Lorick (Ortiz, Norma) (Entered: 03/22/2017)

                                  51    Motion to Dismiss Case . Objections to be filed on April 6, 2017. Filed
                                        by Colin M Bernardino on behalf of Wells Fargo Bank. Hearing
                                        scheduled for 4/13/2017 at 02:30 PM at (DO NOT USE) Courtroom
                                        2529 (Judge Lord), Brooklyn, NY. (Attachments: # 1 Exhibit A # 2
                                        Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7
           03/23/2017                   Certificate of Service) (Bernardino, Colin) (Entered: 03/23/2017)

                                        Hearing Held; Appearance: Thomas Szaniawski (Counsel for Movant);
                                        Motion Granted; Submit Order. (related document(s): 39 Motion for
                                        Relief From Stay filed by Select Portfolio Servicing, Inc. as Servicer for
                                        Wilmington Trust, NA, successor trustee to Citibank, N.A., as Trustee
                                        f/b/o holders of Structured Asset Mortgage Investments II Inc., Bear
           03/23/2017                   Stearns ALT) (ahoward) (Entered: 03/24/2017)

                                  52    Amended Notice of Motion/Presentment / Amended Notice of Hearing
                                        on Motion to Dismiss. Objections to be filed on April 6, 2017. Filed by
                                        Colin M Bernardino on behalf of Wells Fargo Bank Hearing scheduled
                                        for 4/13/2017 at 11:30 AM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY. (Bernardino, Colin). Related document(s) 51 Motion to Dismiss
                                        Case . Objections to be filed on April 6, 2017. filed by Creditor Wells
                                        Fargo Bank. (Modified on 3/27/2017 for linkage)(agh). (Entered:
           03/27/2017                   03/27/2017)

                                  53    Letter of Adjournment: Hearing rescheduled from to Filed by Norma E
                                        Ortiz on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE:
                                        related document(s)51 Motion to Dismiss Case filed by Creditor Wells
           04/08/2017                   Fargo Bank) (Ortiz, Norma) (Entered: 04/08/2017)

                                  54    Letter Confirming Adjournment of Status Conference and Motion to
                                        Dismiss from April 13, 2017 to April 20, 2017, at 3:00 p.m. Filed by
                                        Norma E Ortiz on behalf of Boysin Ralph Lorick, Cynthia Theresa
           04/08/2017                   Lorick (Ortiz, Norma) (Entered: 04/08/2017)

                                  56    Order Granting Motion For Relief From Stay with respect to certain
                                        premises located at 1801-1803 Cliff Street, Union City, NJ 07087; in
                                        the event this case is converted to a case under any other chapter of the
                                        U.S. Bankruptcy Code, this Order will remain in full force and effect.
           04/09/2017                   (Related Doc # 39) Signed on 4/9/2017. (agh) (Entered: 04/10/2017)

                                        Adjourned Without Hearing (related document(s): 12 Order Scheduling
           04/10/2017                   Initial Case Management Conference) Status hearing to be held on


10 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 11 of 73 PageID #: 27

                                        04/20/2017 at 03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY. (ahoward) (Entered: 04/10/2017)

                                        Adjourned Without Hearing (related document(s): 51 Motion to
                                        Dismiss Case filed by Wells Fargo Bank) Hearing scheduled for
                                        04/20/2017 at 03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
           04/10/2017                   NY. (ahoward) (Entered: 04/10/2017)

                                  55    Letter of Adjournment: Hearing rescheduled from April 13, 2017 to
                                        May 4, 2017, at 11:00 a.m. Filed by Norma E Ortiz on behalf of Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick (RE: related document(s)20
                                        Motion to Authorize/Direct filed by Creditor Wells Fargo Bank) (Ortiz,
           04/10/2017                   Norma) (Entered: 04/10/2017)

                                  57    Letter of Adjournment: Hearing rescheduled from April 13, 2017 to
                                        May 4, 2017 at 11:30 a.m. Filed by Norma E Ortiz on behalf of Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick (RE: related document(s)20
                                        Motion to Authorize/Direct filed by Creditor Wells Fargo Bank) (Ortiz,
           04/10/2017                   Norma) (Entered: 04/10/2017)

                                        Adjourned Without Hearing (related document(s): 20 Motion to
                                        Authorize/Direct filed by Wells Fargo Bank, 23 Order to Schedule
                                        Hearing (Generic)) Hearing scheduled for 05/04/2017 at 11:30 AM at
                                        Courtroom 3577 (Judge Lord), Brooklyn, NY. (ahoward) (Entered:
           04/10/2017                   04/10/2017)

                                  58    INCORRECT ATTACHMENT - ATTORNEY NOTIFIED. Monthly
                                        Operating Report for Filing Period February 2017 Filed by Martha J. de
                                        Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (de
           04/17/2017                   Jesus, Martha) Modified on 4/19/2017 (dkc). (Entered: 04/17/2017)

                                  59    Objection to Motion to Dismiss Filed by Martha J. de Jesus on behalf of
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)51 Motion to Dismiss Case filed by Creditor Wells Fargo
                                        Bank) (Attachments: # 1 Exhibit A - Appraisal of Property # 2 Exhibit
                                        B - Offers to Purchase Property # 3 Exhibit C - February 2017
           04/17/2017                   Operating Report) (de Jesus, Martha) (Entered: 04/17/2017)

                                  60    Affidavit/Certificate of Service of Debtors' Objection to the Motion to
                                        Dismiss filed by Wells Fargo Bank Filed by Martha J. de Jesus on
                                        behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)59 Objection filed by Debtor Boysin Ralph Lorick, Joint
                                        Debtor Cynthia Theresa Lorick) (de Jesus, Martha) (Entered:
           04/18/2017                   04/18/2017)

                                        Status Hearing Held; Appearances : Norma E Ortiz (Counsel for
                                        Debtors), Colin M. Bernardino (Counsel for Wells Fargo Bank), Boysin
                                        Lorick & Cynthia Lorick (Debtors), Rachel Weinberger (US Trustee);
           04/20/2017                   Hearing Adjourned to 05/04/2017 at 11:30 AM at Courtroom 3577


11 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 12 of 73 PageID #: 28

                                        (Judge Lord), Brooklyn, NY.; (related document(s): 12 Order
                                        Scheduling Initial Case Management Conference) (ahoward) (Entered:
                                        04/26/2017)

                                        Hearing Held; Appearances : Norma E Ortiz (Counsel for Debtors),
                                        Colin M. Bernardino (Counsel for Wells Fargo Bank), Boysin Lorick &
                                        Cynthia Lorick (Debtors), Rachel Weinberger (US Trustee); Hearing
                                        Adjourned to 05/04/2017 at 11:30 AM at Courtroom 3577 (Judge
                                        Lord), Brooklyn, NY. ; (related document(s): 51 Motion to Dismiss
           04/20/2017                   Case filed by Wells Fargo Bank) (ahoward) (Entered: 04/26/2017)

                                  61    Letter of Adjournment: Hearing rescheduled from May 4, 2017 to May
                                        9, 2017 at 4:00 p.m. Filed by Norma E Ortiz on behalf of Boysin Ralph
                                        Lorick, Cynthia Theresa Lorick (RE: related document(s)20 Motion to
                                        Authorize/Direct filed by Creditor Wells Fargo Bank, 51 Motion to
                                        Dismiss Case filed by Creditor Wells Fargo Bank) (Ortiz, Norma)
           05/02/2017                   (Entered: 05/02/2017)

                                  62    Letter Confirming Adjournment of Status Conference from May 4, 2017
                                        to May 9, 2017, at 4:00 p.m. Filed by Norma E Ortiz on behalf of
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick (Ortiz, Norma) (Entered:
           05/02/2017                   05/02/2017)

                                        Adjourned Without Hearing (related document(s): 12 Order Scheduling
                                        Initial Case Management Conference) Status hearing to be held on
                                        05/09/2017 at 04:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
           05/02/2017                   NY. (ahoward) (Entered: 05/02/2017)

                                        Adjourned Without Hearing (related document(s): 20 Motion to
                                        Authorize/Direct filed by Wells Fargo Bank, 23 Order to Schedule
                                        Hearing (Generic)) Hearing scheduled for 05/09/2017 at 04:00 PM at
                                        Courtroom 3577 (Judge Lord), Brooklyn, NY. (ahoward) (Entered:
           05/02/2017                   05/02/2017)

                                        Adjourned Without Hearing (related document(s): 51 Motion to
                                        Dismiss Case filed by Wells Fargo Bank) Hearing scheduled for
                                        05/09/2017 at 04:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
           05/02/2017                   NY. (ahoward) (Entered: 05/02/2017)

                                        Status Hearing Held; Appearances: Norma E. Ortiz (Counsel for
                                        Debtor), Nazar Khodorovsky (Telephonically - US Trustee), Colin M.
                                        Bernardino & Therese Reyes (Counsels for Wells Fargo Bank), Douglas
                                        Rosenberg (Receiver), David J. Doyaga (Counsel for Receiver), Boysin
                                        Ralph Lorick (Debtor); Hearing Adjourned to 06/29/2017 at 10:30 AM
                                        at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related document(s):
                                        12 Order Scheduling Initial Case Management Conference)(ahoward)
           05/09/2017                   (Entered: 05/12/2017)




12 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 13 of 73 PageID #: 29

                                        Hearing Held; Appearances: Norma E. Ortiz (Counsel for Debtor),
                                        Nazar Khodorovsky (Telephonically - US Trustee), Colin M.
                                        Bernardino & Therese Reyes (Counsels for Wells Fargo Bank), Douglas
                                        Rosenberg (Receiver), David J. Doyaga (Counsel for Receiver), Boysin
                                        Ralph Lorick (Debtor); Hearing Adjourned to 06/29/2017 at 10:30 AM
                                        at Courtroom 3577 (Judge Lord), Brooklyn, NY.; (related document(s):
                                        20 Motion to Authorize/Direct filed by Wells Fargo Bank, 23 Order to
           05/09/2017                   Schedule Hearing (Generic)) (ahoward) (Entered: 05/12/2017)

                                        Hearing Held; Appearances: Norma E. Ortiz (Counsel for Debtor),
                                        Nazar Khodorovsky (Telephonically - US Trustee), Colin M.
                                        Bernardino & Therese Reyes (Counsels for Wells Fargo Bank), Douglas
                                        Rosenberg (Receiver), David J. Doyaga (Counsel for Receiver), Boysin
                                        Ralph Lorick (Debtor); Hearing Adjourned to 06/29/2017 at 10:30 AM
                                        at Courtroom 3577 (Judge Lord), Brooklyn, NY.; (related document(s):
                                        51 Motion to Dismiss Case filed by Wells Fargo Bank) (ahoward)
           05/09/2017                   (Entered: 05/12/2017)

                                  63    Amended Monthly Operating Report for Filing Period February 2017
                                        Filed by Martha J. de Jesus on behalf of Boysin Ralph Lorick, Cynthia
           05/11/2017                   Theresa Lorick (de Jesus, Martha) (Entered: 05/11/2017)

                                  64    Application to Employ Robert Driscoll as Debtors' Accountant Filed by
                                        Martha J. de Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa
           05/30/2017                   Lorick. (de Jesus, Martha) (Entered: 05/30/2017)

                                        Status Hearing Rescheduled by the Court to 06/27/2017 at 02:30 PM at
                                        Courtroom 3577 (Judge Lord), Brooklyn, NY. (related document(s): 12
                                        Order Scheduling Initial Case Management Conference) (ahoward)
           05/31/2017                   (Entered: 05/31/2017)

                                        Hearing Rescheduled by the Court to 06/27/2017 at 02:30 PM at
                                        Courtroom 3577 (Judge Lord), Brooklyn, NY(related document(s): 20
                                        Motion to Authorize/Direct filed by Wells Fargo Bank, 23 Order to
           05/31/2017                   Schedule Hearing (Generic)) (ahoward) (Entered: 05/31/2017)

                                        Hearing Rescheduled by the Court to 06/27/2017 at 02:30 PM at
                                        Courtroom 3577 (Judge Lord), Brooklyn, NY.(related document(s): 51
                                        Motion to Dismiss Case filed by Wells Fargo Bank) (ahoward)
           05/31/2017                   (Entered: 05/31/2017)

                                  65    Notice of Rescheduled Hearings by the Court from 6/29/2017 at 10:30
                                        a.m. to 6/27/2017 at 2:30 p.m. Re: (RE: related document(s)12 Order
                                        Scheduling Initial Case Management Conference, 20 Motion to
                                        Authorize/Direct filed by Creditor Wells Fargo Bank, 51 Motion to
                                        Dismiss Case filed by Creditor Wells Fargo Bank) (agh) (Entered:
           05/31/2017                   05/31/2017)




13 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 14 of 73 PageID #: 30

                                  66    BNC Certificate of Mailing with Notice to Creditors Notice Date
           06/02/2017                   06/02/2017. (Admin.) (Entered: 06/03/2017)

                                  67    Motion to Authorize/Direct Debtors' Motion for an Order Pursuant to
                                        Sections 105(a) and 363 of the Bankruptcy Code (i) Approving Bidding
                                        Procedures and Certain Terms and Conditions of Sale, (ii) Scheduling
                                        the Deadline for an Auction and Hearing Date, and (iii) Authorizing
                                        Sale of Real Property "As Is" and "Where Is", Free and Clear of All
                                        Liens, Claims, Encumbrances, and Interests Filed by Martha J. de Jesus
                                        on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick. (de Jesus,
           06/09/2017                   Martha) (Entered: 06/09/2017)

                                        Hearing Scheduled for 6/27/2017 at 02:30 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY. (RE: related document(s)67 Motion to
                                        Authorize/Direct filed by Debtor Boysin Ralph Lorick, Joint Debtor
           06/12/2017                   Cynthia Theresa Lorick) (agh) (Entered: 06/12/2017)

                                  68    Ex Parte Motion to Authorize/Direct Method of Service and Shortening
                                        Notice Period of Debtors' Motion to Approve Bidding Procedures,
                                        Conditions of Sale, Auction Deadline, Hearing Date, and Authorizing
                                        Sale of Real Property Filed by Norma E Ortiz on behalf of Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick (RE: related document(s)67
                                        Motion to Authorize/Direct filed by Debtor Boysin Ralph Lorick, Joint
           06/16/2017                   Debtor Cynthia Theresa Lorick). (Ortiz, Norma) (Entered: 06/16/2017)

                                  69    Order Fixing Method of Service and Shortening Notice Period of
                                        Debtors' Motion For An Order Pursuant To Sections 105(a) And 363 of
                                        the Bankruptcy Code (i) Approving Bidding Procedures and Certain
                                        Terms and Conditions of Sale, (ii) Scheduling the Deadline for an
                                        Auction and Hearing Date, and (iii) Authorizing Sale of Real Property
                                        As Is and Where Is, Free and Clear of All Liens, Claims,
                                        Encumbrances, and Interests; the Debtors shall serve the Motion and
                                        supporting documents and this Order by June 19, 2017; objections, if
                                        any, to the Motion shall be filed by June 26, 2017 (RE: related
                                        document(s)67 Motion to Authorize/Direct filed by Debtor Boysin
                                        Ralph Lorick, Joint Debtor Cynthia Theresa Lorick, 68 Motion to
                                        Authorize/Direct filed by Debtor Boysin Ralph Lorick, Joint Debtor
                                        Cynthia Theresa Lorick). Signed on 6/16/2017. Hearing scheduled for
                                        6/27/2017 at 02:30 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.
           06/16/2017                   (ads) (Entered: 06/16/2017)

                                  70    BNC Certificate of Mailing with Application/Notice/Order Notice Date
           06/18/2017                   06/18/2017. (Admin.) (Entered: 06/19/2017)

                                  71    Affidavit/Certificate of Service Filed by Norma E Ortiz on behalf of
                                        Boysin Ralph Lorick (RE: related document(s)67 Motion to
                                        Authorize/Direct filed by Debtor Boysin Ralph Lorick, Joint Debtor
                                        Cynthia Theresa Lorick, 69 Order to Schedule Hearing (Generic))
           06/19/2017                   (Ortiz, Norma) (Entered: 06/19/2017)



14 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 15 of 73 PageID #: 31

                                  72    Letter Containing Copies of Receiver's Monthly Reports for March,
                                        April, and May 2017 Filed by Martha J. de Jesus on behalf of Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick (Attachments: # 1 Receiver's
                                        Report for March 2017 # 2 Receiver's Report for April 2017 # 3
                                        Receiver's Report for May 2017) (de Jesus, Martha) (Entered:
           06/26/2017                   06/26/2017)

                                  73    Response to Debtors' Motion for an Order Pursuant to Section 105(a)
                                        and 363 of the Bankruptcy Code (i) Approving Bidding Procedures and
                                        Certain Terms and Conditions of Sale, (ii) Scheduling the Deadline for
                                        an Auction and Hearing Date, and (iii) Authorizing Sale of Real
                                        Property "As Is"and "Where Is", Free and Clear of All Liens, Claims,
                                        Encumbrances, and Interests Filed by Colin M Bernardino on behalf of
                                        Wells Fargo Bank (RE: related document(s)67 Motion to
                                        Authorize/Direct filed by Debtor Boysin Ralph Lorick, Joint Debtor
           06/26/2017                   Cynthia Theresa Lorick) (Bernardino, Colin) (Entered: 06/26/2017)

                                  74    Monthly Operating Report for Filing Period May 2017 Filed by Norma
                                        E Ortiz on behalf of Boysin Ralph Lorick (Ortiz, Norma) (Entered:
           06/27/2017                   06/27/2017)

                                  75    Small Business Monthly Operating Report for Filing Period April 2017
                                        Filed by Norma E Ortiz on behalf of Boysin Ralph Lorick (Ortiz,
           06/27/2017                   Norma) (Entered: 06/27/2017)

                                        Status Hearing Held; Appearances: Norma E. Ortiz (Counsel to
                                        Debtors), Boysin Ralph Lorick (Debtor), Marylou Martin (US Trustee),
                                        Douglas Rosenberg (Receiver), David J. Doyaga (Counsel for
                                        Receiver), Colin M. Bernardino & Therese Reyes (Counsels for Wells
                                        Fargo Bank); Hearing Adjourned to 08/24/2017 at 02:00 PM at
                                        Courtroom 3529 (Judge Craig), Brooklyn, NY. (related document(s): 12
                                        Order Scheduling Initial Case Management Conference) (ahoward)
           06/27/2017                   (Entered: 06/28/2017)

                                        Hearing Held; Appearances: Norma E. Ortiz (Counsel to Debtors),
                                        Boysin Ralph Lorick (Debtor), Marylou Martin (US Trustee), Douglas
                                        Rosenberg (Receiver), David J. Doyaga (Counsel for Receiver), Colin
                                        M. Bernardino & Therese Reyes (Counsels for Wells Fargo Bank);
                                        Bidding Procedures Approved; Submit Revised Order and Revised
                                        Bidding Procedures; Hearing to Confirm Sale to be scheduled for
                                        08/24/2017 at 02:00 PM at Courtroom 3529 (Judge Craig), Brooklyn,
                                        NY. (related document(s): 67 Motion to Authorize/Direct filed by
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick, 69 Order to Schedule
           06/27/2017                   Hearing (Generic)) (ahoward) (Entered: 06/28/2017)

                                        Hearing Held; Appearances: Norma E. Ortiz (Counsel to Debtors),
                                        Boysin Ralph Lorick (Debtor), Marylou Martin (US Trustee), Douglas
                                        Rosenberg (Receiver), David J. Doyaga (Counsel for Receiver), Colin
           06/27/2017                   M. Bernardino & Therese Reyes (Counsels for Wells Fargo Bank);



15 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 16 of 73 PageID #: 32

                                        Motion Granted; Submit Order. (related document(s): 20 Motion to
                                        Authorize/Direct filed by Wells Fargo Bank, 23 Order to Schedule
                                        Hearing (Generic)) (ahoward) (Entered: 06/28/2017)

                                        Hearing Held; Appearances: Norma E. Ortiz (Counsel to Debtors),
                                        Boysin Ralph Lorick (Debtor), Marylou Martin (US Trustee), Douglas
                                        Rosenberg (Receiver), David J. Doyaga (Counsel for Receiver), Colin
                                        M. Bernardino & Therese Reyes (Counsels for Wells Fargo Bank);
                                        Hearing Adjourned to 08/24/2017 at 02:00 PM at Courtroom 3529
                                        (Judge Craig), Brooklyn, NY. (related document(s): 51 Motion to
                                        Dismiss Case filed by Wells Fargo Bank) (ahoward) (Entered:
           06/27/2017                   06/28/2017)

                                  76    Final Order Granting Emergency Motion for Receiver to Remain in
                                        Possession. ORDERED, that the Receiver shall continue in possession,
                                        custody, or control of the Property pursuant to Bankruptcy Code section
                                        543(d)(1) and it is further ORDERED, that the Receiver shall provide
                                        the Debtors and the Debtors retainedprofessionals with reasonable
                                        access to the Property for purposes of refinancing or marketing the
                                        Property (RE: related document(s)20 Motion to Authorize/Direct filed
                                        by Creditor Wells Fargo Bank). Signed on 7/16/2017 (dkc) (Entered:
           07/16/2017                   07/17/2017)

                                  77    Order (I) Approving Bidding Procedures and Certain terms and
                                        Conditions of Sale, (II)Scheduling the Deadline for an Auction and
                                        Hearing Date, and (III) Authorizing Sale of Real Property "as is" and
                                        "where is", Free and Clear of all Liens, Claims, Encumbrances and
                                        Interests. ORDERED, that an auction sale (the Auction) shall be
                                        conducted on August 22, 2017, at 11:00 a.m. at the U.S. Bankruptcy
                                        Court, 271 Cadman Plaza East, Brooklyn, New York 11201 in Room
                                        3554, at which time the Debtors will offer the Property for sale to the
                                        highest offersubmitted in compliance with the Bidding Procedures; and
                                        it is furtherORDERED, that a hearing to approve the sale to the
                                        successful bidder shall beconducted on August 24, 2017, at 2:00 p.m.
                                        before the Chief Judge Carla E. Craig, United States Bankruptcy Judge,
                                        at the United States Bankruptcy Court for the Eastern District of New
                                        York, 271-C Cadman Plaza East, Brooklyn, New York 11201, in
                                        Courtroom 3529 (RE: related document(s)67 Motion to
                                        Authorize/Direct filed by Debtor Boysin Ralph Lorick, Joint Debtor
                                        Cynthia Theresa Lorick). Signed on 7/25/2017 (Attachments: # 1
           07/25/2017                   Exhibit) (dkc) (Entered: 07/26/2017)

                                  78    Monthly Operating Report for Filing Period June 2017 Filed by Martha
                                        J. de Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick
           08/21/2017                   (de Jesus, Martha) (Entered: 08/21/2017)

                                  79    Monthly Operating Report for Filing Period July 2017 Filed by Martha
                                        J. de Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick
           08/21/2017                   (de Jesus, Martha) (Entered: 08/21/2017)



16 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 17 of 73 PageID #: 33

                                  80    Emergency Motion to Extend Time /Motion for the Entry of an Order
                                        (1) Adjourning the Auction Sale of the Debtors' real property, located at
                                        3126 Coney Island Avenue, Brooklyn, New York, scheduled for August
                                        22, 2017, at 11:00 a.m. on an ex parte basis or (2) Fixing Method of
                                        Service and Shortening Notice Period for a Hearing on the Motion
                                        Before the Auction Sale, and (3) for Related Relief Filed by Norma E
                                        Ortiz on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick.
                                        (Attachments: # 1 Exhibit Ex. A - Declaration of Boysin Lorick # 2
                                        Exhibit Ex. B -- Bidding Procedures and Order # 3 Exhibit Ex. C - June
                                        7, 2017 Pay-Off Letter # 4 Exhibit Ex. D - Foreclosure Judgment # 5
                                        Exhibit Ex. E - August 18, 2017 Pay-Off Letter # 6 Exhibit Ex. F --
                                        Declaration of Mohammad Coudhary # 7 Exhibit Ex. G -- Term Sheet)
           08/21/2017                   (Ortiz, Norma) (Entered: 08/21/2017)

                                  81    Affidavit Re: Affirmation of Norma E. Ortiz Pursuant to Local Rule
                                        9077-1 Filed by Norma E Ortiz on behalf of Boysin Ralph Lorick,
           08/21/2017                   Cynthia Theresa Lorick (Ortiz, Norma) (Entered: 08/21/2017)

                                        Telephone Conference scheduled for 8/21/2017 at 04:30 PM at
                                        Courtroom 3529 (Judge Craig), Brooklyn, NY. (RE: related
                                        document(s)80 Motion to Extend Time filed by Debtor Boysin Ralph
                                        Lorick, Joint Debtor Cynthia Theresa Lorick) (agh) (Entered:
           08/21/2017                   08/21/2017)

                                        Telephonic Hearing Held; Appearances: Norma E Ortiz (Counsel to
                                        Debtor), Nazar Khodorovsky (US Trustee), Colin M. Bernardino &
                                        Keith Brandofino (Counsels to Wells Fargo); Denied; Court to Issue
                                        Order. (related document(s): 80 Motion to Extend Time filed by Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick) (ahoward) (Entered:
           08/21/2017                   08/21/2017)

                                  82    Ordered, that the relief requested in the Motion is denied; absent
                                        consent of the Parties to an adjournment, the auction scheduled for
                                        August 22, 2017 at 11:00 a.m. will proceed in accordance with this
                                        Court's Order dated July 25, 2017; the Debtors shall serve a copy of this
                                        Order by email and/or facsimile on all Qualified Bidders. (Related Doc
                                        80), 77 Order to Schedule Hearing. Signed on 8/21/2017.(agh).
           08/21/2017                   (Entered: 08/21/2017)

                                        Receipt of Copy Fee - $9.00. Receipt Number 317592. (KR) (admin)
           08/22/2017                   (Entered: 08/22/2017)

                                  83    Affidavit Re: Report of Auction Sale Held on August 22, 2017, for the
                                        Property Known as 3126 Coney Island Avenue, Brooklyn, New York
                                        Filed by Norma E Ortiz on behalf of Boysin Ralph Lorick, Cynthia
           08/22/2017                   Theresa Lorick (Ortiz, Norma) (Entered: 08/22/2017)

                                  84    Affidavit/Certificate of Service of Debtors' Notice of Sale Filed by
           08/24/2017                   Martha J. de Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa



17 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 18 of 73 PageID #: 34

                                        Lorick (RE: related document(s)77 Order to Schedule Hearing
                                        (Generic)) (de Jesus, Martha) (Entered: 08/24/2017)

                                  85    Limited Objection / Limited Objection to Sale of Debtors' Real
                                        Property and Reservation Of Rights Regarding the Same Filed by Colin
                                        M Bernardino on behalf of Wells Fargo Bank (RE: related
                                        document(s)83 Affidavit filed by Debtor Boysin Ralph Lorick, Joint
                                        Debtor Cynthia Theresa Lorick) (Bernardino, Colin) (Entered:
           08/24/2017                   08/24/2017)

                                        Status Hearing Held; Appearances: Norma E Ortiz, Martha J. De Jesus
                                        (Counsels to Debtors), Rachel Weinberger (US Trustee), Colin M.
                                        Bernardino &Therese Reyes (Counsels to Wells Fargo Bank), Boysin
                                        Lorick (Debtor), Mohammad Choudhary (Interested Party); Hearing
                                        Adjourned to 10/18/2017 at 03:30 PM at Courtroom 3577 (Judge Lord),
                                        Brooklyn, NY.(related document(s): 12 Order Scheduling Initial Case
           08/24/2017                   Management Conference) (ahoward) (Entered: 08/25/2017)

                                        Hearing Held; Appearances: Norma E Ortiz, Martha J. De Jesus
                                        (Counsels to Debtors), Rachel Weinberger (US Trustee), Colin M.
                                        Bernardino &Therese Reyes (Counsels to Wells Fargo Bank), Boysin
                                        Lorick (Debtor), Mohammad Choudhary (Interested Party); Motion
                                        Granted; Sale Approved as per the record; Circulate and Submit Order.
                                        (related document(s): 67 Motion to Authorize/Direct filed by Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick, 69 Order to Schedule Hearing
           08/24/2017                   (Generic)) (ahoward) (Entered: 08/25/2017)

                                        Hearing Held; Appearances: Norma E Ortiz, Martha J. De Jesus
                                        (Counsels to Debtors), Rachel Weinberger (US Trustee), Colin M.
                                        Bernardino &Therese Reyes (Counsels to Wells Fargo Bank), Boysin
                                        Lorick (Debtor), Mohammad Choudhary (Interested Party); Hearing
                                        Adjourned to 10/18/2017 at 03:30 PM at Courtroom 3577 (Judge Lord),
                                        Brooklyn, NY.(related document(s): 51 Motion to Dismiss Case filed by
           08/24/2017                   Wells Fargo Bank) (ahoward) (Entered: 08/25/2017)

                                        Receipt of Tape Duplication (Audio Recording) Fee - $62.00. Receipt
           08/28/2017                   Number 317651. (CM) (admin) (Entered: 08/28/2017)

                                        Receipt of Electronic Print Fee - $3.00. Receipt Number 317671. (TG)
           08/31/2017                   (admin) (Entered: 08/31/2017)

                                  86    Letter Responding to Request Not to Enter Order Approving Sale Filed
                                        by Norma E Ortiz on behalf of Boysin Ralph Lorick, Cynthia Theresa
           09/07/2017                   Lorick (Ortiz, Norma) (Entered: 09/07/2017)

                                  87    Notice of Appearance and Request for Notice Filed by Richard J
                                        McCord on behalf of Soleyman Ghalchi (McCord, Richard) (Entered:
           09/07/2017                   09/07/2017)




18 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 19 of 73 PageID #: 35

                                  88    Transcript & Notice regarding the hearing held on 05/09/17. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. Notice of
                                        Intent to Request Redaction Due By 09/14/2017. Redaction Request
                                        Due By 09/28/2017. Redacted Transcript Submission Due By
                                        10/10/2017. TRANSCRIPT ACCESS WILL BE ELECTRONICALLY
                                        RESTRICTED THROUGH 12/6/2017 AND MAY BE VIEWED AT
                                        THE OFFICE OF THE CLERK. (Tracy Gribben Transcription, LLC).
                                        (Related document(s) 12 Order Scheduling Initial Case Management
                                        Conference, 20 Emergency Motion for Receiver to Remain in
                                        Possession, 51 Motion to Dismiss Case) Modified on 9/8/2017 (ads).
           09/07/2017                   (Entered: 09/07/2017)

                                  89    Transcript & Notice regarding the hearing held on 06/27/17. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. Notice of
                                        Intent to Request Redaction Due By 09/14/2017. Redaction Request
                                        Due By 09/28/2017. Redacted Transcript Submission Due By
                                        10/10/2017. TRANSCRIPT ACCESS WILL BE ELECTRONICALLY
                                        RESTRICTED THROUGH 12/6/2017 AND MAY BE VIEWED AT
                                        THE OFFICE OF THE CLERK. (Tracy Gribben Transcription, LLC).
                                        (Related document(s) 12 Order Scheduling Initial Case Management
                                        Conference, 20 Emergency Motion for Receiver to Remain in
                                        Possession, 51 Motion to Dismiss Case, 67 Motion Approving Bidding
                                        Procedures and Certain Terms and Conditions of Sale). Modified on
           09/07/2017                   9/8/2017 (ads). (Entered: 09/07/2017)

                                  90    Objection of Soleyman Ghalchi, Successful Bidder at Auction Sale, to
                                        Entry of Order Confirming Sale Filed by Richard J McCord on behalf
                                        of Soleyman Ghalchi (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                                        Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8
           09/08/2017                   Exhibit H # 9 Exhibit I) (McCord, Richard) (Entered: 09/08/2017)

                                  91    Affidavit/Certificate of Service Filed by Richard J McCord on behalf of
                                        Soleyman Ghalchi (RE: related document(s)90 Objection filed by
           09/08/2017                   Creditor Soleyman Ghalchi) (McCord, Richard) (Entered: 09/08/2017)

                                  92    Affidavit/Certificate of Service Filed by Richard J McCord on behalf of
                                        Soleyman Ghalchi (RE: related document(s)87 Notice of Appearance
                                        filed by Creditor Soleyman Ghalchi) (McCord, Richard) (Entered:
           09/08/2017                   09/08/2017)

                                  95    Order Approving the Sale of Real Property "as is" and "where is", Free
                                        and Clear of all Liens, Claims, Encumbrances and Interests and
                                        Granting Related Relief (RE: related document(s)67 Motion to
           09/08/2017


19 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 20 of 73 PageID #: 36

                                        Authorize/Direct filed by Debtor Boysin Ralph Lorick, Joint Debtor
                                        Cynthia Theresa Lorick, 77 Order to Schedule Hearing) Signed on
                                        9/8/2017 (ads) (Entered: 09/11/2017)

                                  93    BNC Certificate of Mailing with Notice of Filing of Official Transcript
           09/10/2017                   (BK) Notice Date 09/10/2017. (Admin.) (Entered: 09/11/2017)

                                  94    BNC Certificate of Mailing with Notice of Filing of Official Transcript
           09/10/2017                   (BK) Notice Date 09/10/2017. (Admin.) (Entered: 09/11/2017)

                                  96    Motion to Authorize/Direct (Motion of Soleyman Ghalchi, Successful
                                        Bidder at Auction Sale, For Entry of an Order to Show Cause Pursuant
                                        to Bankruptcy Rule 9024 and Federal Rule of Civil Procedure 60(b) to
                                        Set Aside the Order Approving the Sale of Real Property dated
                                        September 8, 2017) Filed by Richard J McCord on behalf of Soleyman
                                        Ghalchi. (Attachments: # 1 Affirmation # 2 Exhibit A # 3 Exhibit B # 4
           09/11/2017                   Exhibit C # 5 Exhibit D) (McCord, Richard) (Entered: 09/11/2017)

                                  97    Transcript & Notice regarding the hearing held on 8/24/17. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 12 Order Scheduling Initial Case Management
                                        Conference, 51 Motion to Dismiss Case, 69 Order to Schedule Hearing
                                        (Generic)). Notice of Intent to Request Redaction Due By 09/19/2017.
                                        Redaction Request Due By 10/3/2017. Redacted Transcript Submission
                                        Due By 10/13/2017. TRANSCRIPT ACCESS WILL BE
                                        ELECTRONICALLY RESTRICTED THROUGH 12/11/2017 AND
                                        MAY BE VIEWED AT THE OFFICE OF THE CLERK. (Veritext)
           09/12/2017                   (Entered: 09/12/2017)

                                        Conference Scheduled for 9/14/2017 at 04:00 PM at Courtroom 3529
                                        (Judge Craig), Brooklyn, NY. (RE: related document(s)96 Motion to
                                        Authorize/Direct filed by Creditor Soleyman Ghalchi) (agh) (Entered:
           09/13/2017                   09/13/2017)

                                  98    BNC Certificate of Mailing with Application/Notice/Order Notice Date
           09/13/2017                   09/13/2017. (Admin.) (Entered: 09/14/2017)

                                        Court Conference Held; Appearances; Norma E Ortiz, Martha J. De
                                        Jesus (Counsels to Debtors), Nazar Khodorovsky (US Trustee), Colin
                                        M. Bernardino (Counsel to Wells Fargo Bank), Boysin Lorick (Debtor),
                                        Mohammad Choudhary (Interested Party), Jack Geula (Interested
                                        Party), Richard McCord (Counsel to Soleyman Ghalchi), Elie Aryeh
                                        (Counsel to Soleyman Ghalchi); Court to Issue Scheduling Order.
                                        (related document(s): 96 Motion to Authorize/Direct filed by Soleyman
           09/14/2017                   Ghalchi) (ahoward) (Entered: 09/20/2017)




20 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                      https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 21 of 73 PageID #: 37

                                  99    BNC Certificate of Mailing with Notice of Filing of Official Transcript
           09/16/2017                   (BK) Notice Date 09/16/2017. (Admin.) (Entered: 09/17/2017)

                                  100   Transcript & Notice regarding the hearing held on 9/14/17. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 96 Motion to Authorize/Direct). Notice of Intent to
                                        Request Redaction Due By 09/27/2017. Redaction Request Due By
                                        10/11/2017. Redacted Transcript Submission Due By 10/23/2017.
                                        TRANSCRIPT ACCESS WILL BE ELECTRONICALLY
                                        RESTRICTED THROUGH 12/19/2017 AND MAY BE VIEWED AT
           09/20/2017                   THE OFFICE OF THE CLERK. (Veritext) (Entered: 09/20/2017)

                                  101   Notice of Appeal to District Court Court. . Fee Amount $298 Filed by
                                        Richard J McCord on behalf of Soleyman Ghalchi (RE: related
                                        document(s)95 Generic Order). Appellant Designation due by
                                        10/4/2017. Transmission of Designation Due by 10/20/2017.
                                        (Attachments: # 1 Civil Cover Sheet # 2 Affidavit of Service)(McCord,
           09/20/2017                   Richard) (Entered: 09/20/2017)

                                        Receipt of Notice of Appeal(1-16-45645-nhl) [appeal,ntcapl] ( 298.00)
                                        Filing Fee. Receipt number 15865052. Fee amount 298.00. (re: Doc#
           09/20/2017                   101) (U.S. Treasury) (Entered: 09/20/2017)

                                  102   Notice to Parties of requirements, deadlines (RE: related
                                        document(s)101 Notice of Appeal filed by Creditor Soleyman Ghalchi)
           09/21/2017                   (dkc) (Entered: 09/21/2017)

                                  103   Notice of Appeal to District Court. (Amended Notice of Appeal to
                                        remove the United States Trustee as a noticed party). Fee Amount $298
                                        Filed by Richard J McCord on behalf of Soleyman Ghalchi. Appellant
                                        Designation due by 10/5/2017. Transmission of Designation Due by
                                        10/23/2017. (Attachments: # 1 Affidavit of Service)(McCord, Richard)
           09/21/2017                   (Entered: 09/21/2017)

                                        Receipt of Notice of Appeal(1-16-45645-nhl) [appeal,ntcapl] ( 298.00)
                                        Filing Fee. Receipt number Error not issued. Fee amount 298.00. (re:
           09/21/2017                   Doc# 103) (dlt) (Entered: 09/21/2017)

                                  108   ORDERED, that a hearing on Ghalchis request for relief under Federal
                                        Rule ofBankruptcy Procedure 9023 will be held on October 5, 2017 at
                                        10:00 a.m. before the Hon. Carla E. Craig, Chief United States
                                        Bankruptcy Judge, at the United States Bankruptcy Court for the
                                        Eastern District of New York, located at 271-C Cadman Plaza East,
                                        Brooklyn, New York 11201, in Room 3529; and it is further
                                        ORDERED, that by no later than October 2, 2017 Ghalchi and the
           09/22/2017                   Debtors shall file a joint pre-trial order in a form substantially similar to



21 of 73                                                                                                       1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 22 of 73 PageID #: 38

                                        that which can be found on the Courts website (RE: related
                                        document(s)96 Motion to Authorize/Direct filed by Creditor Soleyman
                                        Ghalchi). Signed on 9/22/2017 (dkc) (Entered: 09/25/2017)

                                  104   BNC Certificate of Mailing with Notice/Order Notice Date 09/23/2017.
           09/23/2017                   (Admin.) (Entered: 09/24/2017)

                                  105   BNC Certificate of Mailing with Notice of Filing of Official Transcript
           09/24/2017                   (BK) Notice Date 09/24/2017. (Admin.) (Entered: 09/25/2017)

                                  106   BNC Certificate of Mailing with Application/Notice/Order Notice Date
           09/24/2017                   09/24/2017. (Admin.) (Entered: 09/25/2017)

                                  107   BNC Certificate of Mailing with Application/Notice/Order Notice Date
           09/24/2017                   09/24/2017. (Admin.) (Entered: 09/25/2017)

                                  109   Transmittal of Notice of Appeal to District Court (RE: related
                                        document(s)95 Generic Order, 101 Notice of Appeal filed by Creditor
                                        Soleyman Ghalchi, 103 Notice of Appeal filed by Creditor Soleyman
           09/27/2017                   Ghalchi) (Attachments: # 1 part 2) (dkc) (Entered: 09/27/2017)

                                  110   Application to Employ Marilyn Macron, P.C., as Debtors' Special
                                        Counsel Filed by Martha J. de Jesus on behalf of Boysin Ralph Lorick,
           09/27/2017                   Cynthia Theresa Lorick. (de Jesus, Martha) (Entered: 09/27/2017)

                                  111   Response in Opposition Filed by Colin M Bernardino on behalf of
                                        Wells Fargo Bank (RE: related document(s)96 Motion to
                                        Authorize/Direct filed by Creditor Soleyman Ghalchi) (Attachments: #
                                        1 Exhibit Exhibits A through C) (Bernardino, Colin) (Entered:
           09/27/2017                   09/27/2017)

                                  112   INCORRECT ATTACHMENT - Response Filed by Norma E Ortiz on
                                        behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)96 Motion to Authorize/Direct filed by Creditor Soleyman
                                        Ghalchi) (Attachments: # 1 Affidavit Declaration of Boysin Lorick # 2
                                        Affidavit Declaration of Norma E. Ortiz # 3 Affidavit Declaration of
                                        Martha de Jesus # 4 Exhibit Ex. A. - Transcript of Auction) (Ortiz,
           09/27/2017                   Norma) Modified on 9/28/2017 (dkc). (Entered: 09/27/2017)

                                  113   Notice of Docketing Record on Appeal to District Court. Civil Action
                                        Number: 17-05641 District Court Judge Sterling Johnson, Jr assigned.
                                        (RE: related document(s)101 Notice of Appeal filed by Creditor
                                        Soleyman Ghalchi, 103 Notice of Appeal filed by Creditor Soleyman
           09/27/2017                   Ghalchi) (dkc) (Entered: 09/28/2017)

                                  114   Response Filed by Norma E Ortiz on behalf of Boysin Ralph Lorick,
                                        Cynthia Theresa Lorick (RE: related document(s)96 Motion to
                                        Authorize/Direct filed by Creditor Soleyman Ghalchi) (Attachments: #
           09/28/2017


22 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 23 of 73 PageID #: 39

                                        1 Affidavit Declaration of Boysin Lorick # 2 Affidavit Declaration of
                                        Norma E. Ortiz # 3 Affidavit Declaration of Martha de Jesus # 4
                                        Exhibit Ex. A - Transcript of Auction) (Ortiz, Norma) (Entered:
                                        09/28/2017)

                                  115   Affidavit Re: Corrected Declaration of Norma E. Ortiz Filed by Norma
                                        E Ortiz on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE:
                                        related document(s)114 Response filed by Debtor Boysin Ralph Lorick,
                                        Joint Debtor Cynthia Theresa Lorick) (Ortiz, Norma) (Entered:
           09/28/2017                   09/28/2017)

                                        Telephone Conference scheduled for 10/2/2017 at 03:00 PM at
                                        Courtroom 3529 (Judge Craig), Brooklyn, NY. (RE: related
           10/02/2017                   document(s)108 Scheduling Order) (agh) (Entered: 10/02/2017)

                                        Telephone/Courtroom Conference Hearing Held; Appearances: Nazar
                                        Khodorovsky (US Trustee), Richard J. McCord (Counsel to Soleyman
                                        Ghalchi), Jack Geula (Interested Party), Keith Brandofino (Attorney),
                                        Colin M. Bernardino (Counsel to Wells Fargo Bank), Norma E. Ortiz
                                        (Counsel to Debtor), Marilyn Macron (Proposed Incoming Counsel to
                                        Debtor); Joint Pre-Trial Due by 10:00 a.m. on 10/3/2017. (related
                                        document(s): 96 Motion to Authorize/Direct filed by Soleyman
           10/02/2017                   Ghalchi, 108 Scheduling Order) (ahoward) (Entered: 10/02/2017)

                                  116   Reply of Soleyman Ghalchi to the Responses of the Debtors and Wells
                                        Fargo Bank to Ghalchi's Motion for Relief from Sale Confirmation
                                        Order Entered September 11, 2017 Pursuant to Rule 59(e) of the
                                        Federal Rules of Civil Procedure, as Made Applicable Herein by Rule
                                        9023 of the Federal Rules of Bankruptcy Procedure Filed by Richard J
                                        McCord on behalf of Soleyman Ghalchi (RE: related document(s)96
                                        Motion to Authorize/Direct filed by Creditor Soleyman Ghalchi, 111
                                        Response filed by Creditor Wells Fargo Bank, 114 Response filed by
                                        Debtor Boysin Ralph Lorick, Joint Debtor Cynthia Theresa Lorick, 115
                                        Affidavit filed by Debtor Boysin Ralph Lorick, Joint Debtor Cynthia
           10/02/2017                   Theresa Lorick) (McCord, Richard) (Entered: 10/02/2017)

                                  117   Notice of Submission of Proposed Order Filed by Richard J McCord on
           10/03/2017                   behalf of Soleyman Ghalchi (McCord, Richard) (Entered: 10/03/2017)

                                  118   Notice of Submission of Proposed Order Filed by Marilyn Macron on
                                        behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (Macron,
           10/03/2017                   Marilyn) (Entered: 10/03/2017)

                                  119   Letter to the Court Regarding the Pretrial Order Filed by Richard J
                                        McCord on behalf of Soleyman Ghalchi (RE: related document(s)117
                                        Notice of Submission of Proposed Order filed by Creditor Soleyman
           10/03/2017                   Ghalchi) (McCord, Richard) (Entered: 10/03/2017)




23 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 24 of 73 PageID #: 40

                                  120   Amended Application to Employ Marilyn Macron, P.C., as Debtors'
                                        Special Counsel Filed by Martha J. de Jesus on behalf of Boysin Ralph
                                        Lorick, Cynthia Theresa Lorick (RE: related document(s)110
                                        Application to Employ filed by Debtor Boysin Ralph Lorick, Joint
                                        Debtor Cynthia Theresa Lorick). (de Jesus, Martha) (Entered:
           10/03/2017                   10/03/2017)

                                  121   Notice of Submission of Proposed Amended Debtor's Pre-Trial Order
                                        Filed by Marilyn Macron on behalf of Boysin Ralph Lorick, Cynthia
                                        Theresa Lorick (RE: related document(s)118 Notice of Submission of
                                        Proposed Order filed by Debtor Boysin Ralph Lorick, Joint Debtor
                                        Cynthia Theresa Lorick) (Macron, Marilyn) (Modified on 10/5/2017 for
           10/04/2017                   clarification) (agh). (Entered: 10/04/2017)

                                  122   Transcript & Notice regarding the hearing held on 10/02/17. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 96 Motion to Authorize/Direct, 108 Scheduling Order).
                                        Notice of Intent to Request Redaction Due By 10/11/2017. Redaction
                                        Request Due By 10/25/2017. Redacted Transcript Submission Due By
                                        11/6/2017. TRANSCRIPT ACCESS WILL BE ELECTRONICALLY
                                        RESTRICTED THROUGH 01/2/2018 AND MAY BE VIEWED AT
                                        THE OFFICE OF THE CLERK. (Compuscribe, Inc) (Entered:
           10/04/2017                   10/04/2017)

                                  123   Affidavit Re: Declaration under Rule 2014 Filed by Norma E Ortiz on
                                        behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)22 Application to Employ filed by Debtor Boysin Ralph
                                        Lorick, Joint Debtor Cynthia Theresa Lorick) (Ortiz, Norma). (Entered:
           10/04/2017                   10/04/2017)

                                  124   Notice of Submission of Proposed Amended Joint Pre-Trial Order Filed
                                        by Richard J McCord on behalf of Soleyman Ghalchi (RE: related
                                        document(s)108 Scheduling Order, 117 Notice of Submission of
                                        Proposed Order filed by Creditor Soleyman Ghalchi, 118 Notice of
                                        Submission of Proposed Order filed by Debtor Boysin Ralph Lorick,
                                        Joint Debtor Cynthia Theresa Lorick, 121 Notice of Submission of
                                        Proposed Order filed by Debtor Boysin Ralph Lorick, Joint Debtor
                                        Cynthia Theresa Lorick) (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3
                                        Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8
                                        Exhibit 8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12
                                        # 13 Exhibit 13 # 14 Exhibit 14 # 15 Exhibit 15 # 16 Exhibit 16- Part
                                        One # 17 Exhibit 16 Part Two # 18 Exhibit 17 # 19 Exhibit 18 # 20
                                        Exhibit 19 # 21 Exhibit 20 # 22 Exhibit 21 # 23 Exhibit 22 # 24 Exhibit
                                        23 # 25 Exhibit 24 # 26 Exhibit 25 # 27 Exhibit 26 # 28 Exhibit 27 # 29
                                        Exibit 28 # 30 Exhibit 29 # 31 Exhibit 30 # 32 Exhibit 31 # 33 Exhibit
                                        32 # 34 Exhibit 33 # 35 Exhibit 34 # 36 Exhibit 35 # 37 Exhibits 36 and
           10/04/2017


24 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 25 of 73 PageID #: 41

                                        37 # 38 Exhibit 38 # 39 Exhibit 39 # 40 Exhibit 40 # 41 Exhibit 41 # 42
                                        Exhibit 42- Part One # 43 Exhibit 42 Part Two # 44 Exhibit 42 Part
                                        Three # 45 Exhibit 43 # 46 Exhibit 44 # 47 Exhibit 45) (McCord,
                                        Richard) (Modified on 10/5/2017 for clarification)(agh). (Entered:
                                        10/04/2017)

                                  125   Exhibit s 36 and 37 to Amended Joint Pre-Trial Order Filed by Richard
                                        J McCord on behalf of Soleyman Ghalchi (RE: related document(s)124
                                        Notice of Submission of Proposed Order filed by Creditor Soleyman
                                        Ghalchi) (Attachments: # 1 Exhibit 1 to Transcript # 2 Exhibit 2 to
                                        Transcript # 3 Exhibit 3 to Transcript # 4 Exhibit 4 to Transcript # 5
                                        Exhibit 5 to Transcript # 6 Exhibit 6 to Transcript # 7 Exhibit 37 to
                                        PTO- Jane Nadelson Transcript # 8 Exhibit 1 to Transcript # 9 Exibit 2
                                        to Transcript # 10 Exhibit 3 to Transcript # 11 Exhibit 4 to Transcript #
                                        12 Exhibit 5 to Transcript # 13 Exhibit 6 to Transcript # 14 Exhibit 7 to
                                        Transcript # 15 Exhibit 8 to Transcript) (McCord, Richard) Incorrect
           10/05/2017                   case number] [INCORRECT CASE NUMBER]. (Entered: 10/05/2017)

                                  126   Appellant Designation of Contents For Inclusion in Record On Appeal
                                        & Statement of Issues Filed by Richard J McCord on behalf of
                                        Soleyman Ghalchi (RE: related document(s)103 Notice of Appeal filed
                                        by Creditor Soleyman Ghalchi). Appellee designation due by
           10/05/2017                   10/19/2017. (McCord, Richard) (Entered: 10/05/2017)

                                        Evidentiary Hearing Held (Day 1); Appearances: Richard J. McCord &
                                        Carol A. Glick (Counsels to Soleymon Ghalchi), Nazar Khodorovsky
                                        (US Trustee), Boysin & Cynthia Lorick (Debtors), Norma Ortiz &
                                        Martha DeJesus (Counsels to Debtors/Witnesses), Marilyn Macron
                                        (Special Counsel to Debtors), Stephen L. Barry (Special Counsel to
                                        Debtors), Soleyman Ghalci (Witness/Interested Party), Mohammad
                                        Choudhary (Witness/Inerested Party), Aviv Ghalchi (Interested Party),
                                        Colin M.Berbardino, Keith Michael Brandofino & Therese Marie
                                        Reyes (Counsels to Wells Fargo Bank), Jane Nadelson
                                        (Witness/Interested Party), Jack Geual (Witness/Interested Party),
                                        Hearing Adjourned to 10/06/2017 at 10:00 AM at Courtroom 3529
                                        (Judge Craig), Brooklyn, NY.(related document(s): 96 Motion to
                                        Authorize/Direct filed by Soleyman Ghalchi, 108 Scheduling Order)
           10/05/2017                   (ahoward) (Entered: 10/06/2017)

                                  127   Affidavit/Certificate of Service Filed by Richard J McCord on behalf of
                                        Soleyman Ghalchi (RE: related document(s)126 Appellant Designation
                                        & Statement of Issues filed by Creditor Soleyman Ghalchi) (McCord,
           10/06/2017                   Richard) (Entered: 10/06/2017)

                                        Evidentiary Hearing Held; (Day 2); Appearances: Richard J. McCord &
                                        Carol A. Glick (Counsels to Soleymon Ghalchi), Nazar Khodorovsky
                                        (US Trustee), Boysin & Cynthia Lorick (Debtors), Norma Ortiz &
                                        Martha DeJesus (Counsels to Debtors/Witnesses),Marilyn Macron
                                        (Special Counsel to Debtors), Stephen L. Barry (Special Counsel to
           10/06/2017


25 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 26 of 73 PageID #: 42

                                        Debtors), Soleyman Ghalci (Witness/Interested Party), Mohammad
                                        Choudhary (Witness/Inerested Party), Colin M.Berbardino & Therese
                                        Marie Reyes (Counsels to Wells Fargo Bank),Jane Nadelson
                                        (Witness/Interested Party); Motion Denied; Submit Order. (related
                                        document(s): 96 Motion to Authorize/Direct filed by Soleyman
                                        Ghalchi, 108 Scheduling Order) (ahoward) (Entered: 10/06/2017)

                                  128   BNC Certificate of Mailing with Notice of Filing of Official Transcript
           10/08/2017                   (BK) Notice Date 10/08/2017. (Admin.) (Entered: 10/09/2017)

                                  129   Transcript & Notice regarding the hearing held on 10/5/17. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 108 Scheduling Order). Notice of Intent to Request
                                        Redaction Due By 10/18/2017. Redaction Request Due By 11/1/2017.
                                        Redacted Transcript Submission Due By 11/13/2017. TRANSCRIPT
                                        ACCESS WILL BE ELECTRONICALLY RESTRICTED THROUGH
                                        01/9/2018 AND MAY BE VIEWED AT THE OFFICE OF THE
           10/11/2017                   CLERK. (Veritext) (Entered: 10/11/2017)

                                  130   Transcript & Notice regarding the hearing held on 10/06/17. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 108 Scheduling Order). Notice of Intent to Request
                                        Redaction Due By 10/18/2017. Redaction Request Due By 11/1/2017.
                                        Redacted Transcript Submission Due By 11/13/2017. TRANSCRIPT
                                        ACCESS WILL BE ELECTRONICALLY RESTRICTED THROUGH
                                        01/9/2018 AND MAY BE VIEWED AT THE OFFICE OF THE
           10/11/2017                   CLERK. (Veritext) (Entered: 10/11/2017)

                                  131   Order Granting Application to Employ Marilyn Macron P.C. as Special
                                        Counsel to the Debtors to prepare for and defend against Soleyman
                                        Ghalchi's motion for an order setting aside the sale order dated
                                        September 8, 2017, and defend against the appeal of the sale order,
                                        effective as September 26,2017(Related Doc # 110 and 120) Signed on
           10/11/2017                   10/11/2017. (fmr) (Entered: 10/12/2017)

                                        Adjourned by the Court to 10/26/2017 at 03:00 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 51 Motion to
                                        Dismiss Case filed by Wells Fargo Bank) (ahoward) (Entered:
           10/12/2017                   10/12/2017)

                                        Adjourned by the Court to10/26/2017 at 03:00 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY (related document(s): 12 Order Scheduling
           10/12/2017                   Initial Case Management Conference) (ahoward) (Entered: 10/12/2017)



26 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 27 of 73 PageID #: 43

                                  132   Notice of Adjourned Hearings by the Court from 10/18/2017 at 3:30
                                        p.m. to 10/26/2017 at 3:00 p.m. Re: (RE: related document(s)12 Order
                                        Scheduling Initial Case Management Conference, 51 Motion to Dismiss
           10/12/2017                   Case filed by Creditor Wells Fargo Bank) (agh) (Entered: 10/12/2017)

                                  133   Order DENYING Motion of Soleymon Ghalchi for relief from Order
                                        confirming sale of real property dated September 8, 2017 and entered
                                        September 11, 2017. Ordered that the Motion is denied for the reasons
                                        stated by the Court on the record of the Evidentiary Hearing. (Related
           10/12/2017                   Doc # 96) Signed on 10/12/2017. (rjl) (Entered: 10/13/2017)

                                  134   BNC Certificate of Mailing with Notice to Creditors Notice Date
           10/14/2017                   10/14/2017. (Admin.) (Entered: 10/15/2017)

                                  135   BNC Certificate of Mailing with Notice of Filing of Official Transcript
           10/14/2017                   (BK) Notice Date 10/14/2017. (Admin.) (Entered: 10/15/2017)

                                  136   BNC Certificate of Mailing with Notice of Filing of Official Transcript
           10/14/2017                   (BK) Notice Date 10/14/2017. (Admin.) (Entered: 10/15/2017)

                                  137   INCORRECT DOCKET ENTRY - ATTORNEY NOTIFIED. Notice of
                                        Appearance and Request for Notice Filed by Karamvir Dahiya on
                                        behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (Dahiya,
           10/24/2017                   Karamvir) Modified on 10/27/2017 (dkc). (Entered: 10/24/2017)

                                  138   Adversary case 1-17-01153. Complaint by Soleyman Ghalchi against
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick. Fee Amount $350.
                                        Nature(s) of Suit: (71 (Injunctive relief - reinstatement of stay)), (72
                                        (Injunctive relief - other)), (91 (Declaratory judgment)), (02 (Other (e.g.
                                        other actions that would have been brought in state court if unrelated to
                                        bankruptcy))). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C
                                        # 4 Adversary Proceeding Cover Sheet) (McCord, Richard) (Entered:
           10/25/2017                   10/25/2017)

                                  139   Letter to the Court Regarding Complaint filed Filed by Richard J
                                        McCord on behalf of Soleyman Ghalchi (RE: related document(s)138
                                        Complaint filed by Creditor Soleyman Ghalchi) (McCord, Richard)
           10/25/2017                   (Entered: 10/25/2017)

                                  140   Motion to Strike / Motion to Strike Certain Items from Appellant
                                        Soleyman Ghalchis Designation of Record on Appeal (RE: related
                                        document(s) 126. Objections to be filed on 11/9/2017. Filed by Colin M
                                        Bernardino on behalf of Wells Fargo Bank. (Bernardino, Colin)
           10/26/2017                   (Entered: 10/26/2017)

                                  141   Notice of Appeal to District Court. . Fee Amount $298 Filed by Richard
                                        J McCord on behalf of Soleyman Ghalchi. Appellant Designation due
                                        by 11/9/2017. Transmission of Designation Due by 11/27/2017. (related
           10/26/2017


27 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 28 of 73 PageID #: 44

                                        document(s): 133 Order) (Attachments: # 1 Civil Cover Sheet # 2
                                        Affidavit of Service)(McCord, Richard). (Entered: 10/26/2017)

                                        Receipt of Notice of Appeal(1-16-45645-nhl) [appeal,ntcapl] ( 298.00)
                                        Filing Fee. Receipt number 15983671. Fee amount 298.00. (re: Doc#
           10/26/2017                   141) (U.S. Treasury) (Entered: 10/26/2017)

                                        [RECORD SO ORDERED]; Status Hearing Held; Appearances: Norma
                                        E Ortiz (Counsel to Debtors), Boysin Ralph Lorick (Debtor), Nazar
                                        Khodorovsky (US Trustee), Karamvir Dahiya (Interested Party), Colin
                                        M. Bernardino & Therese M. Reyes (Counsels to Wells Fargo Bank),
                                        Douglas Rosenberg (Receiver), David J. Doyaga (Counsel to Receiver),
                                        Elazar Aryeh (Counsel to Soleyman Ghalchi); Hearing Adjourned to
                                        11/02/2017 at 10:30 AM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY. (related document(s): 12 Order Scheduling Initial Case
           10/26/2017                   Management Conference) (ahoward) (Entered: 10/26/2017)

                                        [RECORD SO ORDERED]; Hearing Held; Appearances: Norma E
                                        Ortiz (Counsel to Debtors), Boysin Ralph Lorick (Debtor), Nazar
                                        Khodorovsky (US Trustee), Karamvir Dahiya (Interested Party), Colin
                                        M. Bernardino & Therese M. Reyes (Counsels to Wells Fargo Bank),
                                        Douglas Rosenberg (Receiver), David J. Doyaga (Counsel to Receiver),
                                        Elazar Aryeh (Counsel to Soleyman Ghalchi); Hearing Adjourned to
                                        11/02/2017 at 10:30 AM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY.(related document(s): 51 Motion to Dismiss Case filed by Wells
           10/26/2017                   Fargo Bank) (ahoward) (Entered: 10/26/2017)

                                  142   Notice to Parties of requirements, deadlines (RE: related
                                        document(s)141 Notice of Appeal filed by Creditor Soleyman Ghalchi)
           10/27/2017                   (dkc) (Entered: 10/27/2017)

                                  143   BNC Certificate of Mailing with Notice/Order Notice Date 10/29/2017.
           10/29/2017                   (Admin.) (Entered: 10/30/2017)

                                  144   Transcript & Notice regarding the hearing held on 10/26/17. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 12 Order Scheduling Initial Case Management
                                        Conference, 51 Motion to Dismiss Case). Notice of Intent to Request
                                        Redaction Due By 11/6/2017. Redaction Request Due By 11/20/2017.
                                        Redacted Transcript Submission Due By 11/30/2017. TRANSCRIPT
                                        ACCESS WILL BE ELECTRONICALLY RESTRICTED THROUGH
                                        01/29/2018 AND MAY BE VIEWED AT THE OFFICE OF THE
           10/30/2017                   CLERK. (Veritext) (Entered: 10/30/2017)

                                  145   Transmittal of Notice of Appeal to District Court (RE: related
           10/31/2017                   document(s)96 Motion to Authorize/Direct filed by Creditor Soleyman



28 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 29 of 73 PageID #: 45

                                        Ghalchi, 133 Order on Motion to Authorize/Direct, 141 Notice of
                                        Appeal filed by Creditor Soleyman Ghalchi, 142 Notice to Parties BK)
                                        (dkc) (Entered: 10/31/2017)

                                  146   Monthly Operating Report for Filing Period August 2017 Filed by
                                        Martha J. de Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa
           10/31/2017                   Lorick (de Jesus, Martha) (Entered: 10/31/2017)

                                  147   Monthly Operating Report for Filing Period September 2017 Filed by
                                        Martha J. de Jesus on behalf of Boysin Ralph Lorick, Cynthia Theresa
           10/31/2017                   Lorick (de Jesus, Martha) (Entered: 10/31/2017)

                                  148   Notice of Appearance and Request for Notice Filed by David J Doyaga
                                        Sr on behalf of Douglas, Receiver Rosenberg (Doyaga, David)
           11/01/2017                   (Entered: 11/01/2017)

                                  149   Affidavit/Certificate of Service Filed by David J Doyaga Sr on behalf
                                        of Douglas, Receiver Rosenberg (RE: related document(s)148 Notice of
                                        Appearance filed by Creditor Douglas, Receiver Rosenberg) (Doyaga,
           11/01/2017                   David) (Entered: 11/01/2017)

                                  150   Application to Employ Dahiya Law Offices, LLC as Counsel for the
                                        Debtors . Objections to be filed on 11/20/2017. Filed by Karamvir
                                        Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick.
                                        Order to be presented for signature on 11/20/2017. (Dahiya, Karamvir)
           11/01/2017                   (Entered: 11/01/2017)

                                  151   Letter requesting the judge to dismiss the case or suspend the
                                        proceedings Filed by Karamvir Dahiya on behalf of Boysin Ralph
                                        Lorick, Cynthia Theresa Lorick (Dahiya, Karamvir) (Entered:
           11/01/2017                   11/01/2017)

                                  152   Affidavit/Certificate of Service Filed by Karamvir Dahiya on behalf of
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)150 Application to Employ filed by Debtor Boysin Ralph
                                        Lorick, Joint Debtor Cynthia Theresa Lorick) (Dahiya, Karamvir)
           11/02/2017                   (Entered: 11/02/2017)

                                  153   BNC Certificate of Mailing with Notice of Filing of Official Transcript
           11/02/2017                   (BK) Notice Date 11/02/2017. (Admin.) (Entered: 11/03/2017)

                                  154   BNC Certificate of Mailing with Application/Notice/Order Notice Date
           11/02/2017                   11/02/2017. (Admin.) (Entered: 11/03/2017)

                                        Status Hearing Held; Appearances: Norma E Ortiz (Counsel to
                                        Debtors), Boysin Ralph Lorick (Debtor), Karamvir Dahiya (Proposed
                                        Incoming Counsel to Debtor), Douglas Rosenberg (Receiver), David J.
                                        Doyaga (Counsel to Receiver), Richard McCord (Counsel to Soleyman
           11/02/2017


29 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 30 of 73 PageID #: 46

                                        Galchi), Soleyman Ghalchi (Interested Party), Colin M. Bernardino
                                        (Counsel to Wells Fargo Bank), William Curtin (US Trustee), Elazar
                                        Areh (Counsel to Ghalchi), Jack Geula (Interested Party); Hearing
                                        Adjourned to 11/07/2017 at 10:45 AM at Courtroom 3577 (Judge
                                        Lord), Brooklyn, NY.(related document(s): 12 Order Scheduling Initial
                                        Case Management Conference) (ahoward) (Entered: 11/03/2017)

                                        Hearing Held; Appearances: Norma E Ortiz (Counsel to Debtors),
                                        Boysin Ralph Lorick (Debtor), Karamvir Dahiya (Proposed Incoming
                                        Counsel to Debtor), Douglas Rosenberg (Receiver), David J. Doyaga
                                        (Counsel to Receiver), Richard McCord (Counsel to Soleyman Galchi),
                                        Soleyman Ghalchi (Interested Party), Colin M. Bernardino (Counsel to
                                        Wells Fargo Bank), William Curtin (US Trustee), Elazar Areh (Counsel
                                        to Ghalchi), Jack Geula (Interested Party); Hearing Adjourned to
                                        11/07/2017 at 10:45 AM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY.(related document(s): 51 Motion to Dismiss Case filed by Wells
           11/02/2017                   Fargo Bank) (ahoward) (Entered: 11/03/2017)

                                  155   ORDERED, that, by November 6, 2017, Boysin Ralph Lorick shall
                                        search for and turnover to Richard McCord, Esq., counsel to Soleyman
                                        Ghalchi, any and all leases in Loricks possession and control related to
                                        the real property located at 3126 Coney Island Avenue,Brooklyn, New
                                        York 11235, including any might presently be located in Atlanta,
                                        Georgia.(RE: related document(s)12 Order Scheduling Initial Case
                                        Management Conference). Signed on 11/3/2017 (agh) (Entered:
           11/03/2017                   11/03/2017)

                                  156   Motion to Withdraw as Attorney Filed by Norma E Ortiz on behalf of
           11/03/2017                   Norma E Ortiz. (Ortiz, Norma) (Entered: 11/03/2017)

                                  157   Affidavit Re: Application for an Order to Show Cause Filed by Norma
                                        E Ortiz on behalf of Norma E Ortiz (RE: related document(s)156
                                        Motion to Withdraw as Attorney filed by Attorney Norma E Ortiz)
           11/03/2017                   (Ortiz, Norma) (Entered: 11/03/2017)

                                  158   BNC Certificate of Mailing with Application/Notice/Order Notice Date
           11/05/2017                   11/05/2017. (Admin.) (Entered: 11/05/2017)

                                  159   Order to Show Cause on Motion by Ortiz & Ortiz LLP to withdraw as
                                        Debtors' Counsel. Ordered, that a hearing on the Motion is scheduled
                                        for 11/7/2017 at 10:45 AM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY., or as soon thereafter as counsel can be heard (the "Hearing") , why
                                        the relief requested in the Motion should not be granted; service of a
                                        copy of this Order to Show Cause and the supportingpapers by
                                        electronic mail or facsimile transmission to the Office of the U.S.
                                        Trustee, the Debtors, Karamvir Dahiya, Esq., ,Counsel to Mortgagee
                                        Wells Fargo, Counsel to Soleyman Ghalchi, Counsel to the Receiver
                                        Douglas Rosenberg, and Jack Geula by 11/6/2017, shall be adequate
           11/06/2017                   and sufficient notice of the Motion and the Hearing; Ortiz & Ortiz LLP



30 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 31 of 73 PageID #: 47

                                        shall file an affidavit showing compliance with the above service
                                        requirements; objections, if any, to the relief requested in the Motion
                                        may be raised at the hearing. (RE: related document(s)156). Signed on
                                        11/6/2017 (fmr) (Entered: 11/06/2017)

                                  160   Affidavit/Certificate of Service Filed by Norma E Ortiz on behalf of
                                        Norma E Ortiz (RE: related document(s)156 Motion to Withdraw as
                                        Attorney filed by Attorney Norma E Ortiz) (Ortiz, Norma) (Entered:
           11/06/2017                   11/06/2017)

                                        Receipt of Fee for Certification of Document - $11.00. Receipt Number
           11/06/2017                   318424. (TG) (admin) (Entered: 11/06/2017)

                                        Receipt of Copy Fee - $9.00. Receipt Number 318424. (TG) (admin)
           11/06/2017                   (Entered: 11/06/2017)

                                  161   Objection / Objection to Application Of Ortiz & Ortiz, L.L.P., Pursuant
                                        to Local Rule 2090-1(d), to Withdraw as Debtors' Counsel Filed by
                                        Colin M Bernardino on behalf of Wells Fargo Bank (RE: related
                                        document(s)156 Motion to Withdraw as Attorney filed by Attorney
           11/07/2017                   Norma E Ortiz) (Bernardino, Colin) (Entered: 11/07/2017)

                                        [RECORD SO ORDERED]; Status Hearing Held; Appearances: Norma
                                        E Ortiz (Counsel to Debtors), Douglas Rosenberg (Receiver), David J.
                                        Doyaga (Counsel to Receiver), Richard McCord (Counsel to Soleyman
                                        Galchi), Soleyman Ghalchi (Interested Party), Colin M. Bernardino
                                        (Counsel to Wells Fargo Bank), Nazar Khodorovsky (Telephonically -
                                        US Trustee), Elazar Areh (Counsel to Soleyman Ghalchi); Hearing
                                        Adjourned to 11/17/2017 at 12:00 PM at Courtroom 3577 (Judge Lord),
                                        Brooklyn, NY.(related document(s): 12 Order Scheduling Initial Case
           11/07/2017                   Management Conference) (ahoward) (Entered: 11/08/2017)

                                        [RECORD SO ORDERED]; Show Cause Hearing Held; Appearances:
                                        Norma E Ortiz (Counsel to Debtors), Douglas Rosenberg (Receiver),
                                        David J. Doyaga (Counsel to Receiver), Richard McCord (Counsel to
                                        Soleyman Galchi), Soleyman Ghalchi (Interested Party), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Nazar Khodorovsky
                                        (Telephonically - US Trustee), Elazar Areh (Counsel to Soleyman
                                        Ghalchi); Hearing Adjourned to 11/17/2017 at 12:00 PM at Courtroom
                                        3577 (Judge Lord), Brooklyn, NY.(related document(s): 156 Motion to
                                        Withdraw as Attorney filed by Norma E Ortiz, 159 Order to Show
           11/07/2017                   Cause (Generic)) (ahoward) (Entered: 11/08/2017)

                                        [RECORD SO ORDERED]; Hearing Held; Appearances: Norma E
                                        Ortiz (Counsel to Debtors), Douglas Rosenberg (Receiver), David J.
                                        Doyaga (Counsel to Receiver), Richard McCord (Counsel to Soleyman
                                        Galchi), Soleyman Ghalchi (Interested Party), Colin M. Bernardino
                                        (Counsel to Wells Fargo Bank), Nazar Khodorovsky (Telephonically -
           11/07/2017                   US Trustee), Elazar Areh (Counsel to Soleyman Ghalchi); Hearing



31 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 32 of 73 PageID #: 48

                                        Adjourned to 11/17/2017 at 12:00 PM at Courtroom 3577 (Judge Lord),
                                        Brooklyn, NY (related document(s): 51 Motion to Dismiss Case filed
                                        by Wells Fargo Bank) (ahoward) (Entered: 11/08/2017)

                                  162   Affirmation of Richard J. McCord in Support of Order to Show Cause
                                        for Entry of Order (I) Declaring Debtors In Default of the Order
                                        Confirming Sale, Memorandum of Sale Between the Debtors, as Seller,
                                        and Soleyman Ghalchi, As Successful Purchaser, of Real Property
                                        Located at 3126 Coney Island Avenue, Brooklyn, New York, and Terms
                                        and Conditions of Sale; and (II) Ordering Ortiz & Ortiz L.L.P. to Return
                                        Ghalchi's Deposit; or Alternatively (III) Further Extending the Time to
                                        Close From November 10, 2017 to November 17, 2017; and (IV)
                                        Staying Ghalchi's Obligation to Pay Interest and Real Estate Taxes,
                                        Nunc Pro Tunc to October 10, 2017, and For Related Relief) Filed by
                                        Richard J McCord on behalf of Soleyman Ghalchi. (Attachments: # 1
                                        Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E)
           11/08/2017                   (McCord, Richard). (Entered: 11/08/2017)

                                  163   Notice of Submission of Proposed Order Filed by Richard J McCord on
                                        behalf of Soleyman Ghalchi (RE: related document(s)162 Motion to
                                        Authorize/Direct filed by Creditor Soleyman Ghalchi) (McCord,
           11/08/2017                   Richard) (Entered: 11/08/2017)

                                  164   Ordered, that Boysin Ralph Lorick and Cynthia Theresa Lorick Show
                                        Cause for the entry of an Order, pursuant to Sections 105(a) and 363 of
                                        the Bankruptcy Code and Bankruptcy Rule 9013, (i) declaring the
                                        Debtors to be in default of the Sale Confirmation Order, the
                                        Memorandum of Sale by and between the Debtors, as seller, and
                                        Soleyman Ghalchi, as Successful Purchaser, and the Terms and
                                        Conditions of Sale, for failing to transfer insurable title to the Property
                                        at the Closing scheduled for November 7, 2017; and (ii) directing Ortiz
                                        to return Ghalchis deposit; or, alternatively, (iii) further extending the
                                        time to closefrom November 10, 2107 to November 17, 2017; and (iv)
                                        staying, nunc pro tunc to October 11, 2017, Ghalchis obligation to pay
                                        interest and real estate taxes pursuant to paragraph 13 of the Terms and
                                        Conditions of Sale; and (v) granting such other, further and related
                                        relief a is just, proper and equitable; and it is further ORDERED, that
                                        the deadline for the Closing is extended from November 10, 2017 to
                                        and including the date of the Hearing. (RE: related document(s)162
                                        Motion to Authorize/Direct filed by Creditor Soleyman Ghalchi). Show
                                        Cause hearing to be held on 11/13/2017 at 03:30 PM at Courtroom
                                        3577 (Judge Lord), Brooklyn, NY. Signed on 11/8/2017(agh) (Entered:
           11/08/2017                   11/08/2017)

                                  165   BNC Certificate of Mailing with Application/Notice/Order Notice Date
           11/08/2017                   11/08/2017. (Admin.) (Entered: 11/09/2017)

                                  166   Affidavit/Certificate of Service Filed by Richard J McCord on behalf of
                                        Soleyman Ghalchi (RE: related document(s)162 Motion to
           11/09/2017


32 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 33 of 73 PageID #: 49

                                        Authorize/Direct filed by Creditor Soleyman Ghalchi, 164 Order to
                                        Show Cause (Generic)) (McCord, Richard) (Entered: 11/09/2017)

                                  167   Appellant Designation of Contents For Inclusion in Record On Appeal
                                        & Statement of Issues Filed by Richard J McCord on behalf of
                                        Soleyman Ghalchi (RE: related document(s)141 Notice of Appeal filed
                                        by Creditor Soleyman Ghalchi). Appellee designation due by
                                        11/24/2017. (Attachments: # 1 Affidavit of Service)(McCord, Richard)
           11/09/2017                   (Entered: 11/09/2017)

                                  168   Limited Response of Appellant, Soleyman Ghalchi to Motion to Strike
                                        Certain Items from Appellant's Designation of Record on Appeal Filed
                                        by Richard J McCord on behalf of Soleyman Ghalchi (RE: related
                                        document(s)140 Motion to Strike filed by Creditor Wells Fargo Bank)
                                        (Attachments: # 1 Affidavit of Service) (McCord, Richard) (Entered:
           11/09/2017                   11/09/2017)

                                  169   Motion to Appoint Trustee / Motion for Appointment of Chapter 11
                                        Trustee, or, Alternatively, Conversion to Chapter 7 Filed by Colin M
                                        Bernardino on behalf of Wells Fargo Bank. (Bernardino, Colin)
           11/13/2017                   (Entered: 11/13/2017)

                                  170   Ex Parte Motion to Limit Notice / Ex Parte Application for Entry of an
                                        Order Limiting Notice and Shortening Time Pursuant to Local Rule
                                        9077-1 Filed by Colin M Bernardino on behalf of Wells Fargo Bank
                                        (RE: related document(s)169 Motion to Appoint Trustee filed by
           11/13/2017                   Creditor Wells Fargo Bank). (Bernardino, Colin) (Entered: 11/13/2017)

                                  171   Affidavit/Certificate of Service Filed by Colin M Bernardino on behalf
                                        of Wells Fargo Bank (RE: related document(s)169 Motion to Appoint
                                        Trustee filed by Creditor Wells Fargo Bank, 170 Motion to Limit
                                        Notice filed by Creditor Wells Fargo Bank) (Bernardino, Colin)
           11/13/2017                   (Entered: 11/13/2017)

                                  172   Order Granting Ex Parte Application for Entry of Order Limiting
                                        Notice and Shortening Time on Motion to Appoint Chapter 11 Trustee
                                        (RE: related document(s)169 Motion to Appoint Trustee filed by
                                        Creditor Wells Fargo Bank, 170 Motion to Limit Notice filed by
                                        Creditor Wells Fargo Bank). Signed on 11/13/2017. Hearing scheduled
                                        for 11/17/2017 at 12:00 PM at Courtroom 3577 (Judge Lord),
           11/13/2017                   Brooklyn, NY. (dkc) (Entered: 11/13/2017)

                                        [RECORD SO ORDERED]; Show Cause Hearing Held; Appearances:
                                        Norma E Ortiz (Telephonically - Counsel to Debtors), Richard McCord
                                        (Counsel to Soleyman Galchi), Soleyman Ghalchi (Interested Party),
                                        Nazar Khodorovsky (Telephonically - US Trustee), Elazar Areh
                                        (Counsel to Soleyman Ghalchi), Keith Brandofino (Counsel to Wells
                                        Fargo Bank); Motion Granted in Part; Submit Order; Court to Issue
           11/13/2017                   Order to Show Cause for Contempt as to Debtors; Hearing Adjourned



33 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 34 of 73 PageID #: 50

                                        in part to11/17/2017 at 12:00 PM at Courtroom 3577 (Judge Lord),
                                        Brooklyn, NY.(related document(s): 162 Motion to Authorize/Direct
                                        filed by Soleyman Ghalchi, 164 Order to Show Cause (Generic))
                                        (ahoward) (Entered: 11/13/2017)

                                  173   Order to Show Cause. Ordered, that Boysin Ralph Lorick and Cynthia
                                        Theresa Lorick appear at a hearing and and show cause as to why they
                                        should not be held in contempt and sanctioned for their failure to
                                        comply with orders of this Court; the Debtors may purge their
                                        contempt, if found, by closing the sale ofthe Property on November 21,
                                        2017. (RE: related document(s)95 Generic Order, 155 Generic Order).
                                        Signed on 11/14/2017 Show Cause hearing to be held on 11/17/2017 at
                                        12:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (fmr)
           11/14/2017                   (Entered: 11/14/2017)

                                  174   Amended Affidavit/Certificate of Service Filed by Colin M Bernardino
                                        on behalf of Wells Fargo Bank (RE: related document(s)169 Motion to
                                        Appoint Trustee filed by Creditor Wells Fargo Bank, 170 Motion to
                                        Limit Notice filed by Creditor Wells Fargo Bank, 171
                                        Affidavit/Certificate of Service filed by Creditor Wells Fargo Bank, 172
                                        Order to Schedule Hearing (Generic)) (Bernardino, Colin) (Entered:
           11/14/2017                   11/14/2017)

                                  175   Court's Service List by FedEx(RE: related document(s)173 Order to
                                        Show Cause (Generic)) (Attachments: # 1 Exhibit Receipts) (agh)
           11/15/2017                   (Entered: 11/15/2017)

                                  176   Objection To The Order To Show Cause Filed by Boysin Ralph Lorick,
                                        Cynthia Theresa Lorick (RE: related document(s)173 Order to Show
           11/15/2017                   Cause (Generic)) (tmg) (Entered: 11/15/2017)

                                  177   Affidavit Re: / Declaration of Cynthia Lorick In Response to Order to
                                        Show Cause Filed by Martha J. de Jesus on behalf of Cynthia Theresa
                                        Lorick (RE: related document(s)173 Order to Show Cause (Generic))
           11/16/2017                   (de Jesus, Martha) (Entered: 11/16/2017)

                                  178   BNC Certificate of Mailing with Application/Notice/Order Notice Date
           11/17/2017                   11/17/2017. (Admin.) (Entered: 11/18/2017)

                                        Show Cause Hearing Held; Appearances: Nazar Khodorovsky (US
                                        Trustee), Douglas Rosenberg (Receiver), David J. Doyaga (Counsel to
                                        Receiver), Norma E. Ortiz (Telephonically - Counsel to Debtors), Colin
                                        M. Bernardino & Keith Brandofino (Counsels to Wells Fargo
                                        Bank),Elazar Aryeh (Counsel to Soleyman Ghalchi), Soleyman Ghalchi
                                        (Interested Party), Boysin Lorick (Debtor), Cynthia Lorick
                                        (Telephonically - Debtor), Karamvir Dahiya (Proposed Incoming
                                        Counsel to Debtors); Mr. Lorick held in contempt; Court to Issue Order;
                                        Hearing Adjourned to 12/13/2017 at 04:00 PM at Courtroom 3577
           11/17/2017                   (Judge Lord), Brooklyn, NY.(related document(s): 173 Order to Show



34 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 35 of 73 PageID #: 51

                                        Cause (Generic)) (ahoward) (Entered: 11/20/2017)

                                        Show Cause Hearing Held; Appearances: Nazar Khodorovsky (US
                                        Trustee), Douglas Rosenberg (Receiver), David J. Doyaga (Counsel to
                                        Receiver), Norma E. Ortiz (Telephonically - Counsel to Debtors), Colin
                                        M. Bernardino & Keith Brandofino (Counsels to Wells Fargo
                                        Bank),Elazar Aryeh (Counsel to Soleyman Ghalchi), Soleyman Ghalchi
                                        (Interested Party), Boysin Lorick (Debtor), Cynthia Lorick
                                        (Telephonically - Debtor), Karamvir Dahiya (Proposed Incoming
                                        Counsel to Debtors); Hearing Adjourned to 12/13/2017 at 04:00 PM at
                                        Courtroom 3577 (Judge Lord), Brooklyn, NY.(related document(s): 162
                                        Motion to Authorize/Direct filed by Soleyman Ghalchi, 164 Order to
           11/17/2017                   Show Cause (Generic)) (ahoward) (Entered: 11/20/2017)

                                        Status Hearing Held; ; Appearances: Nazar Khodorovsky (US Trustee),
                                        Douglas Rosenberg (Receiver), David J. Doyaga (Counsel to Receiver),
                                        Norma E. Ortiz (Telephonically - Counsel to Debtors), Colin M.
                                        Bernardino & Keith Brandofino (Counsels to Wells Fargo Bank),Elazar
                                        Aryeh (Counsel to Soleyman Ghalchi), Soleyman Ghalchi (Interested
                                        Party), Boysin Lorick (Debtor), Cynthia Lorick (Telephonically -
                                        Debtor), Karamvir Dahiya (Proposed Incoming Counsel to Debtors);
                                        Hearing Adjourned to 12/13/2017 at 04:00 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 12 Order Scheduling
           11/17/2017                   Initial Case Management Conference) (ahoward) (Entered: 11/20/2017)

                                        Show Cause Hearing Held; Appearances: Nazar Khodorovsky (US
                                        Trustee), Douglas Rosenberg (Receiver), David J. Doyaga (Counsel to
                                        Receiver), Norma E. Ortiz (Telephonically - Counsel to Debtors), Colin
                                        M. Bernardino & Keith Brandofino (Counsels to Wells Fargo
                                        Bank),Elazar Aryeh (Counsel to Soleyman Ghalchi), Soleyman Ghalchi
                                        (Interested Party), Boysin Lorick (Debtor), Cynthia Lorick
                                        (Telephonically - Debtor), Karamvir Dahiya (Proposed Incoming
                                        Counsel to Debtors); Hearing Adjourned to 12/13/2017 at 04:00 PM at
                                        Courtroom 3577 (Judge Lord), Brooklyn, NY.(related document(s): 156
                                        Motion to Withdraw as Attorney filed by Norma E Ortiz, 159 Order to
           11/17/2017                   Show Cause (Generic)) (ahoward) (Entered: 11/20/2017)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee),
                                        Douglas Rosenberg (Receiver), David J. Doyaga (Counsel to Receiver),
                                        Norma E. Ortiz (Telephonically - Counsel to Debtors), Colin M.
                                        Bernardino & Keith Brandofino (Counsels to Wells Fargo Bank),Elazar
                                        Aryeh (Counsel to Soleyman Ghalchi), Soleyman Ghalchi (Interested
                                        Party), Boysin Lorick (Debtor), Cynthia Lorick (Telephonically -
                                        Debtor), Karamvir Dahiya (Proposed Incoming Counsel to Debtors);
                                        Hearing Adjourned to 12/13/2017 at 04:00 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 51 Motion to
                                        Dismiss Case filed by Wells Fargo Bank) (ahoward) (Entered:
           11/17/2017                   11/20/2017)




35 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 36 of 73 PageID #: 52

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee),
                                        Douglas Rosenberg (Receiver), David J. Doyaga (Counsel to Receiver),
                                        Norma E. Ortiz (Telephonically - Counsel to Debtors), Colin M.
                                        Bernardino & Keith Brandofino (Counsels to Wells Fargo Bank),Elazar
                                        Aryeh (Counsel to Soleyman Ghalchi), Soleyman Ghalchi (Interested
                                        Party), Boysin Lorick (Debtor), Cynthia Lorick (Telephonically -
                                        Debtor), Karamvir Dahiya (Proposed Incoming Counsel to Debtors);
                                        Court to Issue a Conditional Order as per the recird; Hearing Adjourned
                                        to 12/13/2017 at 04:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY(related document(s): 169 Motion to Appoint Trustee filed by Wells
                                        Fargo Bank, 172 Order to Schedule Hearing (Generic)) (ahoward)
           11/17/2017                   (Entered: 11/20/2017)

                                  180   Contempt Order. Boysin Ralph Lorick be, and hereby is, in contempt
                                        for his violation of this Court's Orders dated 10/26/2017, 11/3/2017 and
                                        11/7/2017. Boysin Ralph Lorick may purge his contempt, and thereby
                                        avoid the imposition of sanctions by appearing at the Closing on
                                        11/21/2017 at 2:00 p.m. and taking the actions required of him to close
                                        the sale of the Property; and after the Closing, either personally
                                        traveling to Atlanta, GA to find any and all leases that may be located
                                        there, or arranging for others do the same, and turning over any and all
                                        of the Leases found to counsel to the purchaser. The balance of the
                                        Order to Show Cause, regarding the imposition of sanctions on Boysin
                                        Ralph Lorick and whether Cynthia Theresa Lorick will be held in
                                        contempt is adjourned to 12/13/2017 at 4:00 p.m (RE: related
                                        document(s)173 Order to Show Cause (Generic)). Signed on
           11/19/2017                   11/19/2017 (dhc) (Entered: 11/20/2017)

                                  181   Order Conditionally Appointing a Chapter 11 Trustee. The Motion is
                                        granted in part. If the sale of the Debtors' real property does not close
                                        on 11/21/2017 because of the Debtors' failure to either appear at or
                                        cooperate during the closing on that date, then the Court will enter an
                                        Order authorizing the US Trustee to appoint a chapter 11 trustee.
                                        Cynthia Theresa Loricks appearance at the closing may be either in
                                        person or by properly executed power of attorney. The balance of the
                                        Motion is adjourned to 12/13/2017 at 4:00 p.m. (RE: related
                                        document(s)169 Motion to Appoint Trustee). Signed on 11/19/2017.
           11/19/2017                   (dhc) (Entered: 11/20/2017)

                                  179   Objection Filed by Colin M Bernardino on behalf of Wells Fargo Bank
                                        (RE: related document(s)150 Application to Employ filed by Debtor
                                        Boysin Ralph Lorick, Joint Debtor Cynthia Theresa Lorick)
           11/20/2017                   (Bernardino, Colin) (Entered: 11/20/2017)

                                        Hearing Scheduled for 12/13/2017 at 04:00 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY. (RE: related document(s)179 Objection
                                        filed by Creditor Wells Fargo Bank) (agh). Related document(s) 150
                                        Application to Employ Dahiya Law Offices, LLC as Counsel for the
                                        Debtors . Objections to be filed on 11/20/2017. filed by Debtor Boysin
           11/20/2017


36 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 37 of 73 PageID #: 53

                                        Ralph Lorick, Joint Debtor Cynthia Theresa Lorick. (Entered:
                                        11/20/2017)

                                  182   Notice of Hearing on Objection scheduled for 12/13/2017 at 4:00 p.m.
                                        Re: (RE: related document(s)150 Application to Employ filed by
                                        Debtor Boysin Ralph Lorick, Joint Debtor Cynthia Theresa Lorick, 179
                                        Objection filed by Creditor Wells Fargo Bank) (agh) (Entered:
           11/20/2017                   11/20/2017)

                                  183   Letter To Correct Claims made against Debtor Filed by Boysin Ralph
           11/20/2017                   Lorick. (tmg) (Entered: 11/20/2017)

                                  184   Court's Service List by FedEx (RE: related document(s)180 Order to
                                        Schedule Hearing (Generic), 181 Order to Schedule Hearing (Generic))
           11/21/2017                   (Attachments: # 1 Receipts) (agh) (Entered: 11/21/2017)

                                  187   Certificate of Service of Appeal filed in the Second Circuit (RE: CV#
                                        17-3712) Filed by Boysin Ralph Lorick , Cynthia Theresa Lorick
                                        (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D
           11/21/2017                   # 5 Exhibit E # 6 Exhibit F) (mna) (Entered: 11/29/2017)

                                  185   BNC Certificate of Mailing with Notice to Creditors Notice Date
           11/22/2017                   11/22/2017. (Admin.) (Entered: 11/23/2017)

                                  186   BNC Certificate of Mailing with Application/Notice/Order Notice Date
           11/22/2017                   11/22/2017. (Admin.) (Entered: 11/23/2017)

                                  188   Notice of Docketing Record on Appeal to District Court. Civil Action
                                        Number: 17-06344 District Court Judge William F Kuntz assigned.
                                        (RE: related document(s)141 Notice of Appeal filed by Creditor
           11/30/2017                   Soleyman Ghalchi) (dkc) (Entered: 11/30/2017)

                                  189   Transmittal of Additional Record on Appeal to District Court in
                                        reference to Civil Case Number: 17-5641 (RE: related document(s)95
                                        Generic Order, 101 Notice of Appeal filed by Creditor Soleyman
                                        Ghalchi, 103 Notice of Appeal filed by Creditor Soleyman Ghalchi, 109
                                        Transmittal of Notice of Appeal BK, 113 Notice of Docketing Record
                                        on Appeal, 126 Appellant Designation & Statement of Issues filed by
           12/01/2017                   Creditor Soleyman Ghalchi) (dkc) (Entered: 12/01/2017)

                                  190   Transmittal of Additional Record on Appeal to District Court in
                                        reference to Civil Case Number: 17-6344 (RE: related document(s)133
                                        Order on Motion to Authorize/Direct, 141 Notice of Appeal filed by
                                        Creditor Soleyman Ghalchi, 142 Notice to Parties BK, 145 Transmittal
                                        of Notice of Appeal BK, 167 Appellant Designation & Statement of
                                        Issues filed by Creditor Soleyman Ghalchi, 188 Notice of Docketing
                                        Record on Appeal) (Attachments: # 1 docket # 2 Claim # 3 Claim)
           12/01/2017                   (dkc) (Entered: 12/01/2017)



37 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 38 of 73 PageID #: 54

                                  191   Motion to Pay Application for Order Directing Distribution of Sale
                                        Proceeds to Wells Fargo Bank, N.A. Filed by Colin M Bernardino on
           12/02/2017                   behalf of Wells Fargo Bank. (Bernardino, Colin) (Entered: 12/02/2017)

                                  192   Ex Parte Motion to Limit Notice / Ex Parte Application for Entry of an
                                        Order Limiting Notice and Shortening Time Pursuant to Local Rule
                                        9077-1 Filed by Colin M Bernardino on behalf of Wells Fargo Bank
                                        (RE: related document(s)191 Motion to Pay filed by Creditor Wells
           12/04/2017                   Fargo Bank). (Bernardino, Colin) (Entered: 12/04/2017)

                                  193   Amended Notice of Motion/Presentment / Notice of Hearing on
                                        Application for Order Directing Distribution of Sale Proceeds to Wells
                                        Fargo Bank, N.A.. Objections to be filed on December 14, 2017. Filed
                                        by Colin M Bernardino on behalf of Wells Fargo Bank (RE: related
                                        document(s)191 Motion to Pay filed by Creditor Wells Fargo Bank)
                                        Hearing scheduled for 12/21/2017 at 04:00 PM at Courtroom 3577
           12/05/2017                   (Judge Lord), Brooklyn, NY. (Bernardino, Colin) (Entered: 12/05/2017)

                                  194   Affidavit/Certificate of Service Filed by Colin M Bernardino on behalf
                                        of Wells Fargo Bank (RE: related document(s)191 Motion to Pay filed
                                        by Creditor Wells Fargo Bank, 193 Amended Notice of
                                        Motion/Presentment filed by Creditor Wells Fargo Bank) (Bernardino,
           12/05/2017                   Colin) (Entered: 12/05/2017)

                                  195   Amended Schedule(s), Statement(s) and Affidavit Pursuant to E.D.N.Y.
                                        LBR 1009-1(a) Schedule A/B, Schedule D, Filed by Karamvir Dahiya
                                        on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (Dahiya,
           12/07/2017                   Karamvir) (Entered: 12/07/2017)

                                  196   Affidavit in Opposition Filed by Karamvir Dahiya on behalf of Boysin
                                        Ralph Lorick (RE: related document(s)150 Application to Employ filed
                                        by Debtor Boysin Ralph Lorick, Joint Debtor Cynthia Theresa Lorick,
                                        191 Motion to Pay filed by Creditor Wells Fargo Bank, 192 Motion to
                                        Limit Notice filed by Creditor Wells Fargo Bank) (Dahiya, Karamvir)
           12/11/2017                   (Entered: 12/11/2017)

                                  197   Affidavit in Opposition Filed by Mohammad Choudhary (RE: related
                                        document(s)191 Motion to Pay filed by Creditor Wells Fargo Bank)
           12/11/2017                   (tmg) (Entered: 12/11/2017)

                                  198   Affidavit Re: / Declaration Regarding Debtors' Real Estate Closing
                                        Held on November 21, 2017 Filed by Martha J. de Jesus on behalf of
                                        Norma E Ortiz (RE: related document(s)180 Order to Schedule Hearing
                                        (Generic), 181 Order to Schedule Hearing (Generic)) (de Jesus, Martha)
           12/12/2017                   (Entered: 12/12/2017)

                                        Fee Due Amended Schedule(s) and Affidavit Pursuant to E.D.N.Y.
                                        LBR 1009-1(a) (Fee Due) - Court Event $ 31 (RE: related
           12/12/2017                   document(s)195 Amended Schedule(s), Statement(s) and Affidavit


38 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 39 of 73 PageID #: 55

                                        Pursuant to E.D.N.Y. LBR 1009-1(a) (No Fee) filed by Debtor Boysin
                                        Ralph Lorick, Joint Debtor Cynthia Theresa Lorick) (dkc) (Entered:
                                        12/12/2017)

                                  199   Letter on behalf of Soleyman Ghalchi, withdrawing as moot, the
                                        application for an order to show cause (i) declaring the Debtors in
                                        default of the Sale Confirmation Order, Memorandum of Sale and
                                        Terms and Conditions of Sale and directing return of deposit; or,
                                        alternatively (ii) further extending the time to close and staying Mr.
                                        Ghalchi's obligation to pay interest and real estate taxes for the period
                                        after November 10, 2017; and (iii) for related relief Filed by Richard J
                                        McCord on behalf of Soleyman Ghalchi (RE: related document(s)162
                                        Motion to Authorize/Direct filed by Creditor Soleyman Ghalchi)
           12/12/2017                   (McCord, Richard) (Entered: 12/12/2017)

                                  200   Reply to Barnardino Objections Filed by Karamvir Dahiya on behalf of
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)150 Application to Employ filed by Debtor Boysin Ralph
                                        Lorick, Joint Debtor Cynthia Theresa Lorick) (Attachments: # 1 Exhibit
                                        # 2 Exhibit # 3 Exhibit # 4 Exhibit) (Dahiya, Karamvir) (Entered:
           12/12/2017                   12/12/2017)

                                  201   Affidavit Re: amending the proposed order with supplemental
                                        affirmation Filed by Karamvir Dahiya on behalf of Boysin Ralph
                                        Lorick, Cynthia Theresa Lorick (RE: related document(s)150
                                        Application to Employ filed by Debtor Boysin Ralph Lorick, Joint
                                        Debtor Cynthia Theresa Lorick) (Attachments: # 1 Proposed Order)
           12/12/2017                   (Dahiya, Karamvir) (Entered: 12/12/2017)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Telephonically - Outgoing Counsel to Debtors), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Therese M. Reyes (Counsel
                                        to Wells Fargo Bank), Karamvir Dahiya (Incoming Counsel to
                                        Debtors), Martha DeJesus (Outgoing Counsel to Debtors), Boysin
                                        Ralph Lorick (Debtor), Douglas Rosenberg (Receiver), David J.
                                        Doyaga (Counsel to Receiver); Hearing Adjourned to 12/21/2017 at
                                        04:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (related
                                        document(s): 173 Order to Show Cause (Generic), 180 Order to
           12/13/2017                   Schedule Hearing (Generic))(ahoward) (Entered: 12/18/2017)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Telephonically - Outgoing Counsel to Debtors), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Therese M. Reyes (Counsel
                                        to Wells Fargo Bank), Karamvir Dahiya (Incoming Counsel to
                                        Debtors), Martha DeJesus (Outgoing Counsel to Debtors), Boysin
                                        Ralph Lorick (Debtor), Douglas Rosenberg (Receiver), David J.
                                        Doyaga (Counsel to Receiver); Withdrawn. (related document(s): 162
                                        Motion to Authorize/Direct filed by Soleyman Ghalchi, 164 Order to
                                        Show Cause (Generic), 199 Letter filed by Soleyman Ghalchi)
           12/13/2017


39 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 40 of 73 PageID #: 56

                                        (ahoward) (Entered: 12/18/2017)

                                        Status Hearing Held; Appearances: Nazar Khodorovsky (US Trustee),
                                        Norma E. Ortiz (Telephonically - Outgoing Counsel to Debtors), Colin
                                        M. Bernardino (Counsel to Wells Fargo Bank), Therese M. Reyes
                                        (Counsel to Wells Fargo Bank), Karamvir Dahiya (Incoming Counsel to
                                        Debtors), Martha DeJesus (Outgoing Counsel to Debtors), Boysin
                                        Ralph Lorick (Debtor), Douglas Rosenberg (Receiver), David J.
                                        Doyaga (Counsel to Receiver); Hearing Adjourned to 12/21/2017 at
                                        04:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
                                        document(s): 12 Order Scheduling Initial Case Management
           12/13/2017                   Conference) (ahoward) (Entered: 12/18/2017)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Telephonically - Outgoing Counsel to Debtors), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Therese M. Reyes (Counsel
                                        to Wells Fargo Bank), Karamvir Dahiya (Incoming Counsel to
                                        Debtors), Martha DeJesus (Outgoing Counsel to Debtors), Boysin
                                        Ralph Lorick (Debtor), Douglas Rosenberg (Receiver), David J.
                                        Doyaga (Counsel to Receiver); Settle Order on 7+3 days as per the
                                        record. (related document(s): 156 Motion to Withdraw as Attorney filed
                                        by Norma E Ortiz, 159 Order to Show Cause (Generic)) (ahoward)
           12/13/2017                   (Entered: 12/18/2017)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Telephonically - Outgoing Counsel to Debtors), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Therese M. Reyes (Counsel
                                        to Wells Fargo Bank), Karamvir Dahiya (Incoming Counsel to
                                        Debtors), Martha DeJesus (Outgoing Counsel to Debtors), Boysin
                                        Ralph Lorick (Debtor), Douglas Rosenberg (Receiver), David J.
                                        Doyaga (Counsel to Receiver); Objection Overruled; Application
                                        Granted; Submit Order. (related document(s): 150 Application to
                                        Employ filed by Boysin Ralph Lorick, Cynthia Theresa Lorick, 179
           12/13/2017                   Objection filed by Wells Fargo Bank) (ahoward) (Entered: 12/18/2017)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Telephonically - Outgoing Counsel to Debtors), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Therese M. Reyes (Counsel
                                        to Wells Fargo Bank), Karamvir Dahiya (Incoming Counsel to
                                        Debtors), Martha DeJesus (Outgoing Counsel to Debtors), Boysin
                                        Ralph Lorick (Debtor), Douglas Rosenberg (Receiver), David J.
                                        Doyaga (Counsel to Receiver); Hearing Adjourned to 12/21/2017 at
                                        04:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
                                        document(s): 51 Motion to Dismiss Case filed by Wells Fargo Bank)
           12/13/2017                   (ahoward) (Entered: 12/18/2017)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Telephonically - Outgoing Counsel to Debtors), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Therese M. Reyes (Counsel
           12/13/2017


40 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 41 of 73 PageID #: 57

                                        to Wells Fargo Bank), Karamvir Dahiya (Incoming Counsel to
                                        Debtors), Martha DeJesus (Outgoing Counsel to Debtors), Boysin
                                        Ralph Lorick (Debtor), Douglas Rosenberg (Receiver), David J.
                                        Doyaga (Counsel to Receiver); Hearing Adjourned to 12/21/2017 at
                                        04:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
                                        document(s): 169 Motion to Appoint Trustee filed by Wells Fargo
                                        Bank, 181 Order to Schedule Hearing (Generic)) (ahoward) (Entered:
                                        12/18/2017)

                                  202   Exhibit Filed by Mohammad Choudhary (RE: related document(s)197
                                        Affirmation in Opposition filed by Interested Party Mohammad
           12/14/2017                   Choudhary) (mem) (Entered: 12/14/2017)

                                  203   Response Filed by Norma E Ortiz on behalf of Norma E Ortiz (RE:
                                        related document(s)191 Motion to Pay filed by Creditor Wells Fargo
           12/18/2017                   Bank) (Ortiz, Norma) (Entered: 12/18/2017)

                                        Receipt of Amended Schedule(s) and Affidavit Pursuant to E.D.N.Y.
                                        LBR 1009-1(a) (Fee Due) - Court Event(1-16-45645-nhl) [misc,aschsf]
                                        ( 31.00) Filing Fee. Receipt number 16163088. Fee amount 31.00. (re:
           12/18/2017                   Doc# 195) (U.S. Treasury) (Entered: 12/18/2017)

                                  204   Limited Affirmation in Opposition Filed by Karamvir Dahiya on behalf
                                        of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)191 Motion to Pay filed by Creditor Wells Fargo Bank)
           12/18/2017                   (Dahiya, Karamvir) (Entered: 12/18/2017)

                                  205   ORDERED, that the Debtors be, and it hereby are, authorized to retain
                                        Dahiya Law Offices, LLC as bankruptcy counsel to represent the
                                        Debtor in the within case under chapter 11 of the Code,nunc pro tunc as
                                        of October 23, 2017, as a substitute counsel to the Debtors(RE: related
                                        document(s)150 Application to Employ filed by Debtor Boysin Ralph
                                        Lorick, Joint Debtor Cynthia Theresa Lorick). Signed on 12/20/2017
           12/20/2017                   (dkc) (Entered: 12/20/2017)

           12/21/2017                   Adversary Case 1:17-ap-1153 Closed (ads) (Entered: 12/21/2017)

                                  206   Letter Summarizing Pending Issues in Debtors' Case Filed by Norma E
           12/21/2017                   Ortiz on behalf of Norma E Ortiz (Ortiz, Norma) (Entered: 12/21/2017)

                                  207   Reply / Reply in Support of Application for Order Directing
                                        Distribution of Sale Proceeds to Wells Fargo Bank, N.A. Filed by Colin
                                        M Bernardino on behalf of Wells Fargo Bank (RE: related
                                        document(s)191 Motion to Pay filed by Creditor Wells Fargo Bank, 203
                                        Response filed by Attorney Norma E Ortiz, 204 Affirmation in
                                        Opposition filed by Debtor Boysin Ralph Lorick, Joint Debtor Cynthia
                                        Theresa Lorick) (Attachments: # 1 Exhibit A-1 # 2 Exhibit A-2 # 3
                                        Exhibit B # 4 Exhibit C # 5 Exhibit D # 6 Exhibit E-1 # 7 Exhibit E-2 #
           12/21/2017                   8 Exhibit E-3 # 9 Exhibit E-4 # 10 Exhibit E-5) (Bernardino, Colin)


41 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 42 of 73 PageID #: 58

                                        (Entered: 12/21/2017)

                                  208   Affidavit/Certificate of Service Filed by Colin M Bernardino on behalf
                                        of Wells Fargo Bank (RE: related document(s)207 Reply filed by
           12/21/2017                   Creditor Wells Fargo Bank) (Bernardino, Colin) (Entered: 12/21/2017)

                                        [RECORD SO ORDERED]; Hearing Held; Appearances: Rachel
                                        Weinberger (US Trustee), Norma E. Ortiz (Former Counsel to Debtors),
                                        Colin M. Bernardino (Counsel to Wells Fargo Bank), Karamvir Dahiya
                                        (Telephonically -Counsel to Debtors), Boysin Ralph Lorick (Debtor),
                                        Douglas Rosenberg (Receiver), David J. Doyaga (Counsel to Receiver);
                                        Hearing Adjourned to 02/08/2018 at 02:30 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 173 Order to Show
                                        Cause (Generic), 180 Order to Schedule Hearing (Generic)) (ahoward)
           12/21/2017                   (Entered: 01/03/2018)

                                        [RECORD SO ORDERED]; Status Hearing Held; Appearances: Rachel
                                        Weinberger (US Trustee), Norma E. Ortiz (Former Counsel to Debtors),
                                        Colin M. Bernardino (Counsel to Wells Fargo Bank), Karamvir Dahiya
                                        (Telephonically -Counsel to Debtors), Boysin Ralph Lorick (Debtor),
                                        Douglas Rosenberg (Receiver), David J. Doyaga (Counsel to Receiver);
                                        Hearing Adjourned to 02/08/2018 at 02:30 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 12 Order Scheduling
           12/21/2017                   Initial Case Management Conference) (ahoward) (Entered: 01/03/2018)

                                        [RECORD SO ORDERED]; Hearing Held; Appearances: Rachel
                                        Weinberger (US Trustee), Norma E. Ortiz (Former Counsel to Debtors),
                                        Colin M. Bernardino (Counsel to Wells Fargo Bank), Karamvir Dahiya
                                        (Telephonically -Counsel to Debtors), Boysin Ralph Lorick (Debtor),
                                        Douglas Rosenberg (Receiver), David J. Doyaga (Counsel to Receiver);
                                        Motion Granted In Part; Order Entered; Adjourned in Part to
                                        02/08/2018 at 02:30 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY.(related document(s): 191 Motion to Pay filed by Wells Fargo
           12/21/2017                   Bank) (ahoward) (Entered: 01/03/2018)

                                        [RECORD SO ORDERED]; Hearing Held; Appearances: Rachel
                                        Weinberger (US Trustee), Norma E. Ortiz (Former Counsel to Debtors),
                                        Colin M. Bernardino (Counsel to Wells Fargo Bank), Karamvir Dahiya
                                        (Telephonically -Counsel to Debtors), Boysin Ralph Lorick (Debtor),
                                        Douglas Rosenberg (Receiver), David J. Doyaga (Counsel to Receiver);
                                        Hearing Adjourned to 02/08/2018 at 02:30 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 51 Motion to
                                        Dismiss Case filed by Wells Fargo Bank) (ahoward) (Entered:
           12/21/2017                   01/03/2018)

                                        [RECORD SO ORDERED]; Hearing Held; Appearances: Rachel
                                        Weinberger (US Trustee), Norma E. Ortiz (Former Counsel to Debtors),
                                        Colin M. Bernardino (Counsel to Wells Fargo Bank), Karamvir Dahiya
           12/21/2017                   (Telephonically -Counsel to Debtors), Boysin Ralph Lorick (Debtor),



42 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 43 of 73 PageID #: 59

                                        Douglas Rosenberg (Receiver), David J. Doyaga (Counsel to Receiver);
                                        Hearing Adjourned to 02/08/2018 at 02:30 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 169 Motion to
                                        Appoint Trustee filed by Wells Fargo Bank) (ahoward) (Entered:
                                        01/03/2018)

                                  209   Order Granting Motion in Part. Wells Fargo is entitled to a distribution
                                        from the sale proceeds of $4,039,705.02. This Order is without
                                        prejudice to Wells Fargo's ability to seek the balance of its requested
                                        relief or to any other party's ability to oppose the same. The balance of
                                        the Motion is adjourned to 2/8/2018 at 2:30 p.m. (RE: related
                                        document(s)191 Motion to Pay). Signed on 12/29/2017 (nds) (Entered:
           12/29/2017                   12/29/2017)

                                  210   Transcript & Notice regarding the hearing held on 12/21/17. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 12 Order Scheduling Initial Case Management
                                        Conference, 51 Motion to Dismiss Case, 169 Motion to Appoint
                                        Trustee, 180 Order to Schedule Hearing (Generic), 191 Motion to Pay).
                                        Notice of Intent to Request Redaction Due By 01/10/2018. Redaction
                                        Request Due By 01/24/2018. Redacted Transcript Submission Due By
                                        02/5/2018. TRANSCRIPT ACCESS WILL BE ELECTRONICALLY
                                        RESTRICTED THROUGH 04/3/2018 AND MAY BE VIEWED AT
           01/03/2018                   THE OFFICE OF THE CLERK. (Veritext) (Entered: 01/03/2018)

                                  211   BNC Certificate of Mailing with Notice of Filing of Official Transcript
           01/05/2018                   (BK) Notice Date 01/05/2018. (Admin.) (Entered: 01/06/2018)

                                  212   Letter seeking extension for motion under 506 Filed by Karamvir
                                        Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE:
                                        related document(s) Hearing Held and Adjourned (Case Owned BK))
           01/15/2018                   (Dahiya, Karamvir) (Entered: 01/15/2018)

                                  213   Application for Compensation. for Marilyn Macron, P.C. as Special
                                        Counsel to Debtors; Fees: $ $26,730.00 Expenses: $ $3,752.11 Filed by
                                        Martha J. de Jesus on behalf of Marilyn Macron P.C.. Hearing
                                        scheduled for 2/8/2018 at 02:30 PM at Courtroom 3577 (Judge Lord),
           01/15/2018                   Brooklyn, NY. (de Jesus, Martha) (Entered: 01/15/2018)

                                  214   Application for Compensation. for David J. Doyaga, Sr as Attorney for
                                        Douglas Rosenberg, the Receiver; Fees: $ $10,000.00 Expenses: $ -0-
                                        Filed by David J Doyaga Sr on behalf of David J. Doyaga, Sr., Esq..
                                        Hearing scheduled for 2/8/2018 at 02:30 PM at Courtroom 3577 (Judge
                                        Lord), Brooklyn, NY. (Attachments: # 1 Exhibit A) (Doyaga, David)
           01/19/2018                   (Entered: 01/19/2018)




43 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 44 of 73 PageID #: 60

                                  215   Application for Compensation. for Douglas Rosenberg as Receiver;
                                        Fees: $ $65,855.87 Expenses: $ -0- Filed by David J Doyaga Sr on
                                        behalf of Douglas, Receiver Rosenberg. Hearing scheduled for
                                        2/8/2018 at 02:30 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.
                                        (Attachments: # 1 Exhibit A (Part 1) # 2 Exhibit A (Part 2) # 3 Exhibit
                                        A (Part 3) # 4 Exhibit A (Part 4)) (Doyaga, David) (Entered:
           01/19/2018                   01/19/2018)

                                  216   Objection to Debtors' Request for Extension to File Section 506(c) of
                                        the Bankruptcy Code Motion Filed by Colin M Bernardino on behalf of
                                        Wells Fargo Bank (RE: related document(s)212 Letter filed by Debtor
                                        Boysin Ralph Lorick, Joint Debtor Cynthia Theresa Lorick)
           01/22/2018                   (Bernardino, Colin) (Entered: 01/22/2018)

                                  217   Affidavit/Certificate of Service Filed by Colin M Bernardino on behalf
                                        of Wells Fargo Bank (RE: related document(s)216 Objection filed by
           01/22/2018                   Creditor Wells Fargo Bank) (Bernardino, Colin) (Entered: 01/22/2018)

                                  218   Letter Supporting Debtor's Request for an Extension of Time to File
                                        Section 506(c) Application Filed by Norma E Ortiz on behalf of Norma
           01/22/2018                   E Ortiz (Ortiz, Norma) (Entered: 01/22/2018)

                                  219   Affidavit/Certificate of Service Filed by David J. Doyaga, Attorney at
                                        Law on behalf of Douglas, Receiver Rosenberg (RE: related
                                        document(s)214 Application for Compensation filed by Attorney David
                                        J. Doyaga, Attorney at Law) (David J. Doyaga, Attorney at Law)
           01/29/2018                   (Entered: 01/29/2018)

                                  220   Affidavit/Certificate of Service Filed by David J. Doyaga, Attorney at
                                        Law on behalf of Douglas, Receiver Rosenberg (RE: related
                                        document(s)215 Application for Compensation filed by Creditor
                                        Douglas, Receiver Rosenberg) (David J. Doyaga, Attorney at Law)
           01/29/2018                   (Entered: 01/29/2018)

                                  221   Letter Supplementing and Amending Fee Application of Marilyn
                                        Macron, P.C. Filed by Norma E Ortiz on behalf of Norma E Ortiz (RE:
                                        related document(s)213 Application for Compensation filed by Spec.
           02/02/2018                   Counsel Marilyn Macron P.C.) (Ortiz, Norma) (Entered: 02/02/2018)

                                  222   Letter Regarding Debtors' Request for Time Records Filed by Norma E
           02/06/2018                   Ortiz on behalf of Norma E Ortiz (Ortiz, Norma) (Entered: 02/06/2018)

                                  223   Application to Employ an Accountant Filed by Karamvir Dahiya on
                                        behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick. (Attachments:
                                        # 1 Affidavit # 2 Proposed Order) (Dahiya, Karamvir) (Entered:
           02/06/2018                   02/06/2018)

                                  224   Affirmation in Opposition Filed by Karamvir Dahiya on behalf of
           02/06/2018


44 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 45 of 73 PageID #: 61

                                        Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)215 Application for Compensation filed by Creditor
                                        Douglas, Receiver Rosenberg) (Attachments: # 1 Affidavit) (Dahiya,
                                        Karamvir) (Entered: 02/06/2018)

                                  225   Affirmation in Opposition Filed by Karamvir Dahiya on behalf of
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)213 Application for Compensation filed by Spec. Counsel
                                        Marilyn Macron P.C.) (Attachments: # 1 Exhibit) (Dahiya, Karamvir)
           02/06/2018                   (Entered: 02/06/2018)

                                  226   Limited Affirmation in Opposition Filed by Karamvir Dahiya on behalf
                                        of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)214 Application for Compensation filed by Attorney David
                                        J. Doyaga, Attorney at Law) (Attachments: # 1 Affidavit) (Dahiya,
           02/06/2018                   Karamvir) (Entered: 02/06/2018)

                                  227   Supplemental Statement in Support of Application for Order Directing
                                        Distribution of Sale Proceeds to Wells Fargo Bank, N.A. Filed by Colin
                                        M Bernardino on behalf of Wells Fargo Bank (Attachments: # 1 Exhibit
                                        A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E) (Bernardino,
           02/08/2018                   Colin) (Entered: 02/08/2018)

                                  228   Affidavit/Certificate of Service Filed by Colin M Bernardino on behalf
                                        of Wells Fargo Bank (RE: related document(s)227 Statement filed by
           02/08/2018                   Creditor Wells Fargo Bank) (Bernardino, Colin) (Entered: 02/08/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Douglas Rosenberg
                                        (Receiver), David J. Doyaga (Counsel to Receiver), Boysin Ralph
                                        Lorick (Debtor), Karamvir Dahiya (Counsel to Debtors), Norma E.
                                        Ortiz & Martha De Jesus (Counsels to Ortiz & Ortiz, LLP); Hearing
                                        Adjourned to 03/21/2018 at 11:00 AM at Courtroom 3577 (Judge
                                        Lord), Brooklyn, NY. (related document(s): 173 Order to Show Cause
                                        (Generic), 180 Order to Schedule Hearing (Generic)) (ahoward)
           02/08/2018                   (Entered: 02/14/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Douglas Rosenberg
                                        (Receiver), David J. Doyaga (Counsel to Receiver), Boysin Ralph
                                        Lorick (Debtor), Karamvir Dahiya (Counsel to Debtors), Norma E.
                                        Ortiz & Martha De Jesus (Counsels to Ortiz & Ortiz, LLP); Application
                                        Granted as per the record; Submit Order. (related document(s): 214
                                        Application for Compensation filed by David J. Doyaga, Attorney at
           02/08/2018                   Law) (ahoward) (Entered: 02/14/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Douglas Rosenberg
           02/08/2018                   (Receiver), David J. Doyaga (Counsel to Receiver), Boysin Ralph



45 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 46 of 73 PageID #: 62

                                        Lorick (Debtor), Karamvir Dahiya (Counsel to Debtors), Norma E.
                                        Ortiz & Martha De Jesus (Counsels to Ortiz & Ortiz, LLP); Application
                                        Granted as per the record; Submit Order; Settle Order on 7+3 days
                                        notice for Order for Ortiz to turnover funds to receiver as per the
                                        record. (related document(s): 215 Application for Compensation filed
                                        by Douglas, Receiver Rosenberg) (ahoward) (Entered: 02/14/2018)

                                        Status Hearing Held; Appearances: Marylou Martin (US Trustee), Colin
                                        M. Bernardino (Counsel to Wells Fargo Bank), Douglas Rosenberg
                                        (Receiver), David J. Doyaga (Counsel to Receiver), Boysin Ralph
                                        Lorick (Debtor), Karamvir Dahiya (Counsel to Debtors), Norma E.
                                        Ortiz & Martha De Jesus (Counsels to Ortiz & Ortiz, LLP); Scheduling
                                        Order Issued as to filing of 506(c) motion; Hearing Adjourned to
                                        03/21/2018 at 11:00 AM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY. (related document(s): 12 Order Scheduling Initial Case
           02/08/2018                   Management Conference) (ahoward) (Entered: 02/14/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Douglas Rosenberg
                                        (Receiver), David J. Doyaga (Counsel to Receiver), Boysin Ralph
                                        Lorick (Debtor), Karamvir Dahiya (Counsel to Debtors), Norma E.
                                        Ortiz & Martha De Jesus (Counsels to Ortiz & Ortiz, LLP); Hearing
                                        Adjourned to 03/21/2018 at 11:00 AM at Courtroom 3577 (Judge
                                        Lord), Brooklyn, NY. (related document(s): 191 Motion to Pay filed by
           02/08/2018                   Wells Fargo Bank) (ahoward) (Entered: 02/14/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Douglas Rosenberg
                                        (Receiver), David J. Doyaga (Counsel to Receiver), Boysin Ralph
                                        Lorick (Debtor), Karamvir Dahiya (Counsel to Debtors), Norma E.
                                        Ortiz & Martha De Jesus (Counsels to Ortiz & Ortiz, LLP); Hearing
                                        Adjourned to 03/21/2018 at 11:00 AM at Courtroom 3577 (Judge
                                        Lord), Brooklyn, NY. (related document(s): 51 Motion to Dismiss Case
           02/08/2018                   filed by Wells Fargo Bank) (ahoward) (Entered: 02/14/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Douglas Rosenberg
                                        (Receiver), David J. Doyaga (Counsel to Receiver), Boysin Ralph
                                        Lorick (Debtor), Karamvir Dahiya (Counsel to Debtors), Norma E.
                                        Ortiz & Martha De Jesus (Counsels to Ortiz & Ortiz, LLP); Hearing
                                        Adjourned to 03/21/2018 at 11:00 AM at Courtroom 3577 (Judge
                                        Lord), Brooklyn, NY.(related document(s): 172 Order to Schedule
           02/08/2018                   Hearing (Generic)) (ahoward) (Entered: 02/14/2018)

                                        Hearing Held; ; Appearances: Marylou Martin (US Trustee), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), Douglas Rosenberg
                                        (Receiver), David J. Doyaga (Counsel to Receiver), Boysin Ralph
                                        Lorick (Debtor), Karamvir Dahiya (Counsel to Debtors), Norma E.
                                        Ortiz & Martha De Jesus (Counsels to Ortiz & Ortiz, LLP); Circulate
           02/08/2018


46 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 47 of 73 PageID #: 63

                                        and Submit Order as per the record; Hearing Adjourned to 03/21/2018
                                        at 11:00 AM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (related
                                        document(s): 213 Application for Compensation filed by Marilyn
                                        Macron P.C.) (ahoward) (Entered: 02/14/2018)

                                  229   ORDERED, that the Debtor shall have until March 2, 2018 to file and
                                        serve a motionpursuant to 11 U.S.C. § 506(c) (the Motion); and it is
                                        further ORDERED, that any opposition to the motion shall be filed and
                                        served by no later than March 12, 2018; and it is further ORDERED,
                                        the Debtor shall have until March 16, 2018 to file and serve a reply to
                                        any opposition; and it is further ORDERED, that a hearing on the
                                        Motion will be held on March 21, 2018 at 11:00 a.m.(RE: related
                                        document(s)212 Letter filed by Debtor Boysin Ralph Lorick, Joint
                                        Debtor Cynthia Theresa Lorick). Signed on 2/9/2018 (dkc) (Entered:
           02/09/2018                   02/12/2018)

                                  230   Order Granting First and Final Applications of (I)David J. Doyaga, Sr.
                                        for Allowance of Compensation for Services Rendered and for
                                        Reimbursement of Expenses Incurred as Counsel to Douglas
                                        Rosenberg, the Receiver; and (II)Douglas Rosenberg, the Receiver, for
                                        Allowance of Compensation for Services Rendered and for
                                        Reimbursement of Expenses Incurred as Receiver. David J. Doyaga,
                                        Attorney at Law, fees awarded: $10000.00, expenses awarded: $0.00;
                                        Douglas Rosenberg, Receiver fees awarded: $65855.87, expenses
                                        awarded: $0.00(RE: related document(s)214 Application for
                                        Compensation filed by Attorney David J. Doyaga, Attorney at Law, 215
                                        Application for Compensation filed by Creditor Douglas, Receiver
           02/16/2018                   Rosenberg). Signed on 2/16/2018 (dkc) (Entered: 02/16/2018)

                                  231   Motion to Pay Surcharge the sale proceeds Filed by Karamvir Dahiya
                                        on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick. Hearing
                                        scheduled for 3/21/2018 at 11:00 AM at Courtroom 3577 (Judge Lord),
                                        Brooklyn, NY. (Attachments: # 1 Affidavit # 2 Exhibit # 3 Exhibit # 4
                                        Exhibit # 5 Exhibit # 6 Exhibit) (Dahiya, Karamvir) (Entered:
           03/02/2018                   03/02/2018)

                                  232   Exhibit Schedule of Cost, expenses, fees etc chargeable to Fargo's
                                        Claim in the proceeds Filed by Karamvir Dahiya on behalf of Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick (RE: related document(s)231
                                        Motion to Pay filed by Debtor Boysin Ralph Lorick, Joint Debtor
           03/11/2018                   Cynthia Theresa Lorick) (Dahiya, Karamvir) (Entered: 03/11/2018)

                                  233   Response in Opposition to Debtors' Surcharge Motion Filed by Colin
                                        M Bernardino on behalf of Wells Fargo Bank (RE: related
                                        document(s)231 Motion to Pay filed by Debtor Boysin Ralph Lorick,
                                        Joint Debtor Cynthia Theresa Lorick) (Bernardino, Colin) (Entered:
           03/12/2018                   03/12/2018)




47 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                   https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 48 of 73 PageID #: 64

                                  234   Supplemental Affidavit/Certificate of Service Filed by Colin M
                                        Bernardino on behalf of Wells Fargo Bank (RE: related document(s)233
                                        Response filed by Creditor Wells Fargo Bank) (Bernardino, Colin)
           03/13/2018                   (Entered: 03/13/2018)

                                  235   Reply Filed by Karamvir Dahiya on behalf of Boysin Ralph Lorick,
                                        Cynthia Theresa Lorick (RE: related document(s)231 Motion to Pay
                                        filed by Debtor Boysin Ralph Lorick, Joint Debtor Cynthia Theresa
           03/16/2018                   Lorick) (Dahiya, Karamvir) (Entered: 03/16/2018)

                                  236   Notice of Appearance and Request for Notice Filed by Aleksandra
                                        Krasimirova Fugate on behalf of Wells Fargo Bank, N.A. as successor
                                        by merger to Wachovia Bank, N.A. (Attachments: # 1 Certificate of
           03/19/2018                   Service) (Fugate, Aleksandra) (Entered: 03/19/2018)

                                        Adjourned by the Court to 03/22/2018 at 03:00 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY (related document(s): 173 Order to Show
                                        Cause (Generic), 180 Order to Schedule Hearing (Generic)). (ahoward)
           03/20/2018                   (Entered: 03/20/2018)

                                        Adjourned by the Court to 03/22/2018 at 03:00 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY (related document(s): 12 Order Scheduling
                                        Initial Case Management Conference). (ahoward) (Entered:
           03/20/2018                   03/20/2018)

                                        Adjourned by the Court to 03/22/2018 at 03:00 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 231 Motion to Pay
                                        filed by Boysin Ralph Lorick, Cynthia Theresa Lorick) (ahoward)
           03/20/2018                   (Entered: 03/20/2018)

                                        Adjourned by the Court to 03/22/2018 at 03:00 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 191 Motion to Pay
           03/20/2018                   filed by Wells Fargo Bank) (ahoward) (Entered: 03/20/2018)

                                        Adjourned by the Court to 03/22/2018 at 03:00 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY. (related document(s): 51 Motion to
                                        Dismiss Case filed by Wells Fargo Bank) (ahoward) (Entered:
           03/20/2018                   03/20/2018)

                                        Adjourned by the Court to 03/22/2018 at 03:00 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 169 Motion to
                                        Appoint Trustee filed by Wells Fargo Bank, 172 Order to Schedule
           03/20/2018                   Hearing (Generic)) (ahoward) (Entered: 03/20/2018)

                                        Adjourned by the Court to 03/22/2018 at 03:00 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 213 Application for
                                        Compensation filed by Marilyn Macron P.C.) (ahoward) (Entered:
           03/20/2018                   03/20/2018)



48 of 73                                                                                                    1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 49 of 73 PageID #: 65

                                  237   Affidavit/Certificate of Service of Marilyn Macron P.C. Application for
                                        Fees Filed by Martha J. de Jesus on behalf of Marilyn Macron P.C.
                                        (RE: related document(s)213 Application for Compensation filed by
                                        Spec. Counsel Marilyn Macron P.C.) (de Jesus, Martha) (Entered:
           03/20/2018                   03/20/2018)

                                  238   Declaration Filed by Norma E Ortiz on behalf of Norma E Ortiz (RE:
                                        related document(s)231 Motion to Pay filed by Debtor Boysin Ralph
                                        Lorick, Joint Debtor Cynthia Theresa Lorick) (Ortiz, Norma) (Entered:
           03/21/2018                   03/21/2018)

                                  239   Letter of Clarification Regarding the Fee Application of Marilyn
                                        Macron Filed by Martha J. de Jesus on behalf of Norma E Ortiz (RE:
                                        related document(s)213 Application for Compensation filed by Spec.
                                        Counsel Marilyn Macron P.C., 221 Letter filed by Attorney Norma E
           03/22/2018                   Ortiz) (de Jesus, Martha) (Entered: 03/22/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), David J. Doyaga (Counsel
                                        to Receiver), Boysin Ralph Lorick (Debtor), Karamvir Dahiya (Counsel
                                        to Debtors), Norma E. Ortiz & Martha De Jesus (Counsels to Ortiz &
                                        Ortiz, LLP), Marilyn Macron (Special Counsel); Hearing Adjourned to
                                        05/24/2018 at 02:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY.(related document(s): 173 Order to Show Cause (Generic), 180
           03/22/2018                   Order to Schedule Hearing (Generic)) (ahoward) (Entered: 03/26/2018)

                                        Status Hearing Held; Appearances: Marylou Martin (US Trustee), Colin
                                        M. Bernardino (Counsel to Wells Fargo Bank), David J. Doyaga
                                        (Counsel to Receiver), Boysin Ralph Lorick (Debtor), Karamvir Dahiya
                                        (Counsel to Debtors), Norma E. Ortiz & Martha De Jesus (Counsels to
                                        Ortiz & Ortiz, LLP), Marilyn Macron (Special Counsel); Uotstanding
                                        Operating Reports due by 4/2/2018; Hearing Adjourned to 05/24/2018
                                        at 02:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
                                        document(s): 12 Order Scheduling Initial Case Management
           03/22/2018                   Conference) (ahoward) (Entered: 03/26/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), David J. Doyaga (Counsel
                                        to Receiver), Boysin Ralph Lorick (Debtor), Karamvir Dahiya (Counsel
                                        to Debtors), Norma E. Ortiz & Martha De Jesus (Counsels to Ortiz &
                                        Ortiz, LLP), Marilyn Macron (Special Counsel); Hearing Adjourned to
                                        05/24/2018 at 02:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY.(related document(s): 231 Motion to Pay filed by Boysin Ralph
           03/22/2018                   Lorick, Cynthia Theresa Lorick) (ahoward) (Entered: 03/26/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), David J. Doyaga (Counsel
                                        to Receiver), Boysin Ralph Lorick (Debtor), Karamvir Dahiya (Counsel
           03/22/2018                   to Debtors), Norma E. Ortiz & Martha De Jesus (Counsels to Ortiz &



49 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 50 of 73 PageID #: 66

                                        Ortiz, LLP), Marilyn Macron (Special Counsel); Hearing Adjourned to
                                        05/24/2018 at 02:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY.(related document(s): 191 Motion to Pay filed by Wells Fargo
                                        Bank) (ahoward) (Entered: 03/26/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), David J. Doyaga (Counsel
                                        to Receiver), Boysin Ralph Lorick (Debtor), Karamvir Dahiya (Counsel
                                        to Debtors), Norma E. Ortiz & Martha De Jesus (Counsels to Ortiz &
                                        Ortiz, LLP), Marilyn Macron (Special Counsel); Hearing Adjourned to
                                        05/24/2018 at 02:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY. (related document(s): 51 Motion to Dismiss Case filed by Wells
           03/22/2018                   Fargo Bank) (ahoward) (Entered: 03/26/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), David J. Doyaga (Counsel
                                        to Receiver), Boysin Ralph Lorick (Debtor), Karamvir Dahiya (Counsel
                                        to Debtors), Norma E. Ortiz & Martha De Jesus (Counsels to Ortiz &
                                        Ortiz, LLP), Marilyn Macron (Special Counsel); Hearing Adjourned to
                                        05/24/2018 at 02:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY.(related document(s): 172 Order to Schedule Hearing (Generic))
           03/22/2018                   (ahoward) (Entered: 03/26/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Colin M.
                                        Bernardino (Counsel to Wells Fargo Bank), David J. Doyaga (Counsel
                                        to Receiver), Boysin Ralph Lorick (Debtor), Karamvir Dahiya (Counsel
                                        to Debtors), Norma E. Ortiz & Martha De Jesus (Counsels to Ortiz &
                                        Ortiz, LLP), Marilyn Macron (Special Counsel); Objection Overruled;
                                        Application Granted; Submit Order. (related document(s): 213
                                        Application for Compensation filed by Marilyn Macron P.C.) (ahoward)
           03/22/2018                   (Entered: 03/26/2018)

                                  240   Motion for Relief from Stay as to the property located at 38 Utica
                                        Road, Edison, NY 08820 Fee Amount $181. Filed by Aleksandra
                                        Krasimirova Fugate on behalf of Wells Fargo Bank, N.A. as successor
                                        by merger to Wachovia Bank, N.A.. Hearing scheduled for 4/26/2018 at
                                        03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.
                                        (Attachments: # 1 Motion for Relief # 2 Exhibit A # 3 Exhibit B # 4
                                        Exhibit C # 5 Exhibit D # 6 Affidavit of Mailing) (Fugate, Aleksandra)
           03/27/2018                   (Entered: 03/27/2018)

                                        Receipt of Motion for Relief From Stay(1-16-45645-nhl)
                                        [motion,mrlfsty] ( 181.00) Filing Fee. Receipt number 16484764. Fee
           03/27/2018                   amount 181.00. (re: Doc# 240) (U.S. Treasury) (Entered: 03/27/2018)

                                  241   Letter waiving 362e Filed by Aleksandra Krasimirova Fugate on behalf
                                        of Wells Fargo Bank, N.A. as successor by merger to Wachovia Bank,
                                        N.A. (RE: related document(s)240 Motion for Relief From Stay filed by
           03/27/2018                   Creditor Wells Fargo Bank, N.A. as successor by merger to Wachovia



50 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 51 of 73 PageID #: 67

                                        Bank, N.A.) (Fugate, Aleksandra) (Entered: 03/27/2018)

                                  242   Order for Compensation Granting for Marilyn Macron P.C., in the
                                        reduced amount, fees awarded: $26,985.00, expenses awarded:
                                        $6,962.61; that Ortiz & Ortiz LLP, as escrow agent, is authorized to
                                        disburse $26,985.00 to Marilyn Macron P.C. as a final award of
                                        compensation; Ortiz & Ortiz LLP, as escrow agent, is authorized to
                                        disburse $305.00 to Marilyn Macron P.C. as a final award of expenses;
                                        Ortiz & Ortiz LLP, as escrow agent, is authorized to disburse $6,657.61
                                        to Veritext Legal Solutions to satisfy the expenses incurred by Marilyn
                                        Macron P.C. for transcript costs incurred on behalf of the Debtors. RE:
                                        related document(s)213 Application for Compensation filed by Spec.
                                        Counsel Marilyn Macron P.C.). Signed on 4/2/2018 (agh) (Entered:
           04/02/2018                   04/02/2018)

                                  243   Monthly Operating Report for Filing Period November, December of
                                        2017 and January February of 2018 Filed by Karamvir Dahiya on
                                        behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (Attachments: #
                                        1 Exhibit December report # 2 Exhibit January # 3 Exhibit Feb)
           04/04/2018                   (Dahiya, Karamvir) (Entered: 04/04/2018)

                                  244   Statement Second Supplemental Statement in Support of Application for
                                        Order Directing Distribution of Sale Proceeds to Wells Fargo Bank,
                                        N.A. Filed by Colin M Bernardino on behalf of Wells Fargo Bank
                                        (Attachments: # 1 Exhibit A - C) (Bernardino, Colin) (Entered:
           04/09/2018                   04/09/2018)

                                  245   Affidavit/Certificate of Service Filed by Colin M Bernardino on behalf
                                        of Wells Fargo Bank (RE: related document(s)244 Statement filed by
           04/10/2018                   Creditor Wells Fargo Bank) (Bernardino, Colin) (Entered: 04/10/2018)

                                  246   Affirmation in Opposition Filed by Karamvir Dahiya on behalf of
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)240 Motion for Relief From Stay filed by Creditor Wells
                                        Fargo Bank, N.A. as successor by merger to Wachovia Bank, N.A.)
           04/25/2018                   (Attachments: # 1 Exhibit) (Dahiya, Karamvir) (Entered: 04/25/2018)

                                        Hearing Held; Appearances: Suzanne Youssef (Of Counsel to Wells
                                        Fargo Bank), William Curtin (US Trustee), Karamvir Dahiya (Counsel
                                        to Debtors), Boysin Ralph Lorick (Debtor); Hearing Adjourned to
                                        05/24/2018 at 02:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY.(related document(s): 240 Motion for Relief From Stay filed by
                                        Wells Fargo Bank, N.A. as successor by merger to Wachovia Bank,
           04/26/2018                   N.A.) (ahoward) (Entered: 04/26/2018)

                                  247   Application for Compensation. for Ortiz & Ortiz, LLP as Attorney;
                                        Fees: $ 172,248.94 Expenses: $ 2,135.09 Filed by Martha J. de Jesus on
                                        behalf of Ortiz & Ortiz, LLP. Hearing scheduled for 5/24/2018 at 02:00
           04/30/2018                   PM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (de Jesus, Martha)



51 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 52 of 73 PageID #: 68

                                        (Entered: 04/30/2018)

                                  248   Letter requesting extension of time to respond to applications Filed by
                                        Karamvir Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa
                                        Lorick (RE: related document(s)247) (Dahiya, Karamvir) . (Entered:
           05/07/2018                   05/07/2018)

                                  249   Motion to Convert Case Chapter 11 to 7 . Filed by Office of the United
                                        States Trustee. Hearing scheduled for 6/28/2018 at 11:00 AM at
                                        Courtroom 3577 (Judge Lord), Brooklyn, NY. (Khodorovsky, Nazar)
           05/08/2018                   (Entered: 05/08/2018)

                                  250   Objection to request by Debtors' counsel for an extension of time Filed
                                        by Keith M Brandofino on behalf of Wells Fargo Bank (RE: related
                                        document(s)248 Letter filed by Debtor Boysin Ralph Lorick, Joint
                                        Debtor Cynthia Theresa Lorick) (Brandofino, Keith) (Entered:
           05/09/2018                   05/09/2018)

                                  251   [NOTICE OF HEARING NOT FILED] - Motion for Relief from Stay .
                                        Objections to be filed on 6/15/2018. Fee Amount $181. Filed by
                                        Melisande Hill on behalf of Ivan Tanasiychuk. Hearing scheduled for
                                        5/31/2018 at 03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY.Order to be presented for signature on 7/2/2018. (Hill, Melisande)
           05/11/2018                   Modified on 5/17/2018 (agh). (Entered: 05/11/2018)

                                        Receipt of Motion for Relief From Stay(1-16-45645-nhl)
                                        [motion,mrlfsty] ( 181.00) Filing Fee. Receipt number 16661121. Fee
           05/11/2018                   amount 181.00. (re: Doc# 251) (U.S. Treasury) (Entered: 05/11/2018)

                                  252   Response Filed by Karamvir Dahiya on behalf of Boysin Ralph Lorick,
                                        Cynthia Theresa Lorick (RE: related document(s)247 Application for
                                        Compensation filed by Attorney Ortiz & Ortiz, LLP) (Attachments: # 1
           05/18/2018                   Affidavit) (Dahiya, Karamvir) (Entered: 05/18/2018)

                                  253   Preliminary Statement Filed by Karamvir Dahiya on behalf of Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick (RE: related document(s)191
                                        Motion to Pay filed by Creditor Wells Fargo Bank) (Attachments: # 1
           05/18/2018                   Affidavit) (Dahiya, Karamvir). (Entered: 05/18/2018)

                                  254   Amended Affirmation in Support Filed by Karamvir Dahiya on behalf
                                        of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)231 Motion to Pay filed by Debtor Boysin Ralph Lorick,
                                        Joint Debtor Cynthia Theresa Lorick) (Dahiya, Karamvir) (Entered:
           05/18/2018                   05/18/2018)

                                  255   Letter Confirming Voluntary Fee Reduction Filed by Norma E Ortiz on
                                        behalf of Norma E Ortiz (RE: related document(s)247 Application for
                                        Compensation filed by Attorney Ortiz & Ortiz, LLP) (Ortiz, Norma)
           05/18/2018


52 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 53 of 73 PageID #: 69

                                        (Entered: 05/18/2018)

                                  256   Exhibit regarding opp to Fargo application Filed by Karamvir Dahiya
                                        on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)253 Affirmation in Opposition filed by Debtor Boysin
                                        Ralph Lorick, Joint Debtor Cynthia Theresa Lorick) (Attachments: # 1
                                        Exhibit # 2 Exhibit # 3 Exhibit # 4 Exhibit) (Dahiya, Karamvir)
           05/21/2018                   (Entered: 05/21/2018)

                                  257   Amended Amended Notice of Motion/Presentment Notice of Hearing.
                                        Objections to be filed on June 15, 2018. Filed by Melisande Hill on
                                        behalf of Ivan Tanasiychuk (RE: related document(s)251 Motion for
                                        Relief From Stay filed by Debtor Boysin Ralph Lorick) Hearing
                                        scheduled for 5/31/2018 at 03:00 PM at Courtroom 3577 (Judge Lord),
                                        Brooklyn, NY. (Hill, Melisande) Modified on 5/24/2018 to remove
           05/21/2018                   presentment information (dkc). (Entered: 05/21/2018)

                                  258   Response Response to Debtors' Additional and Further Affirmation in
                                        Support of Surcharge Filed by Colin M Bernardino on behalf of Wells
                                        Fargo Bank (RE: related document(s)231 Motion to Pay filed by Debtor
                                        Boysin Ralph Lorick, Joint Debtor Cynthia Theresa Lorick, 254
                                        Affirmation in Support filed by Debtor Boysin Ralph Lorick, Joint
                                        Debtor Cynthia Theresa Lorick) (Bernardino, Colin) (Entered:
           05/22/2018                   05/22/2018)

                                  259   Letter Informing Debtor Boysin Lorick and Debtor's Counsel of Intent
                                        to File Motion for Sanctions Under Bankruptcy Rule 9011 Filed by
                                        Norma E Ortiz on behalf of Norma E Ortiz (RE: related
                                        document(s)247 Application for Compensation filed by Attorney Ortiz
           05/23/2018                   & Ortiz, LLP) (Ortiz, Norma) (Entered: 05/23/2018)

                                  260   Reply Response in Further Support of Application for Order Directing
                                        Distribution of Sale Proceeds to Wells Fargo Bank, N.A. Filed by Colin
                                        M Bernardino on behalf of Wells Fargo Bank (RE: related
                                        document(s)191 Motion to Pay filed by Creditor Wells Fargo Bank, 207
                                        Reply filed by Creditor Wells Fargo Bank, 253 Affirmation in
                                        Opposition filed by Debtor Boysin Ralph Lorick, Joint Debtor Cynthia
           05/23/2018                   Theresa Lorick) (Bernardino, Colin) (Entered: 05/23/2018)

                                  261   Affidavit/Certificate of Service of Application for Compensation filed
                                        by Ortiz & Ortiz, LLP Filed by Martha J. de Jesus on behalf of Ortiz &
                                        Ortiz, LLP (RE: related document(s)247 Application for Compensation
                                        filed by Attorney Ortiz & Ortiz, LLP) (de Jesus, Martha) (Entered:
           05/24/2018                   05/24/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Suzanne
                                        Youssef (Of Counsel to Wells Fargo), Norma E. Ortiz (Counsel to Ortiz
                                        & Ortiz, LLP), Colin M. Bernardino (Counsel to Wells Fargo Bank),
           05/24/2018                   Karamvir Dahiya (Counsel to Debtors), Keith M. Brandofino (Counsel



53 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 54 of 73 PageID #: 70

                                        to Wells Fargo), John Church (Creditor), Boysin Ralph Lorick (Debtor);
                                        Hearing Adjourned to 06/28/2018 at 11:00 AM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 173 Order to Show
                                        Cause (Generic), 180 Order to Schedule Hearing (Generic)) (ahoward)
                                        (Entered: 05/30/2018)

                                        Status Hearing Held; Appearances: Marylou Martin (US Trustee),
                                        Suzanne Youssef (Of Counsel to Wells Fargo), Norma E. Ortiz
                                        (Counsel to Ortiz & Ortiz, LLP), Colin M. Bernardino (Counsel to
                                        Wells Fargo Bank), Karamvir Dahiya (Counsel to Debtors), Keith M.
                                        Brandofino (Counsel to Wells Fargo), John Church (Creditor), Boysin
                                        Ralph Lorick (Debtor); Hearing Adjourned to 06/28/2018 at 11:00 AM
                                        at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related document(s):
                                        12 Order Scheduling Initial Case Management Conference) (ahoward)
           05/24/2018                   (Entered: 05/30/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Suzanne
                                        Youssef (Of Counsel to Wells Fargo), Norma E. Ortiz (Counsel to Ortiz
                                        & Ortiz, LLP), Colin M. Bernardino (Counsel to Wells Fargo Bank),
                                        Karamvir Dahiya (Counsel to Debtors), Keith M. Brandofino (Counsel
                                        to Wells Fargo), John Church (Creditor), Boysin Ralph Lorick (Debtor);
                                        Hearing Adjourned to 06/28/2018 at 11:00 AM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 231 Motion to Pay
                                        filed by Boysin Ralph Lorick, Cynthia Theresa Lorick) (ahoward)
           05/24/2018                   (Entered: 05/30/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Suzanne
                                        Youssef (Of Counsel to Wells Fargo), Norma E. Ortiz (Counsel to Ortiz
                                        & Ortiz, LLP), Colin M. Bernardino (Counsel to Wells Fargo Bank),
                                        Karamvir Dahiya (Counsel to Debtors), Keith M. Brandofino (Counsel
                                        to Wells Fargo), John Church (Creditor), Boysin Ralph Lorick (Debtor);
                                        Hearing Adjourned to 06/28/2018 at 11:00 AM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY. (related document(s): 191 Motion to Pay
           05/24/2018                   filed by Wells Fargo Bank) (ahoward) (Entered: 05/30/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Suzanne
                                        Youssef (Of Counsel to Wells Fargo), Norma E. Ortiz (Counsel to Ortiz
                                        & Ortiz, LLP), Colin M. Bernardino (Counsel to Wells Fargo Bank),
                                        Karamvir Dahiya (Counsel to Debtors), Keith M. Brandofino (Counsel
                                        to Wells Fargo), John Church (Creditor), Boysin Ralph Lorick (Debtor);
                                        Hearing Adjourned to 06/28/2018 at 11:00 AM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 51 Motion to
                                        Dismiss Case filed by Wells Fargo Bank) (ahoward) (Entered:
           05/24/2018                   05/30/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Suzanne
                                        Youssef (Of Counsel to Wells Fargo), Norma E. Ortiz (Counsel to Ortiz
                                        & Ortiz, LLP), Colin M. Bernardino (Counsel to Wells Fargo Bank),
                                        Karamvir Dahiya (Counsel to Debtors), Keith M. Brandofino (Counsel
           05/24/2018


54 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 55 of 73 PageID #: 71

                                        to Wells Fargo), John Church (Creditor), Boysin Ralph Lorick (Debtor);
                                        Hearing Adjourned to 06/28/2018 at 11:00 AM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 169 Motion to
                                        Appoint Trustee filed by Wells Fargo Bank, 172 Order to Schedule
                                        Hearing (Generic)) (ahoward) (Entered: 05/30/2018)

                                        ENTERED IN ERROR - PLEASE DISREGARD - SEE CORRECTED
                                        ENTRY BELOW - Hearing Held; Appearances: Marylou Martin (US
                                        Trustee), Suzanne Youssef (Of Counsel to Wells Fargo), Norma E. Ortiz
                                        (Counsel to Ortiz & Ortiz, LLP), Colin M. Bernardino (Counsel to
                                        Wells Fargo Bank), Karamvir Dahiya (Counsel to Debtors), Keith M.
                                        Brandofino (Counsel to Wells Fargo), John Church (Creditor), Boysin
                                        Ralph Lorick (Debtor); Granted as per the record; Submit Order.
                                        (related document(s): 247 Application for Compensation filed by Ortiz
                                        & Ortiz, LLP) (ahoward) Modified on 6/28/2018 (agh). (Entered:
           05/24/2018                   05/30/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Suzanne
                                        Youssef (Of Counsel to Wells Fargo), Norma E. Ortiz (Counsel to Ortiz
                                        & Ortiz, LLP), Colin M. Bernardino (Counsel to Wells Fargo Bank),
                                        Karamvir Dahiya (Counsel to Debtors), Keith M. Brandofino (Counsel
                                        to Wells Fargo), John Church (Creditor), Boysin Ralph Lorick (Debtor);
                                        Hearing Adjourned to 07/19/2018 at 03:00 PM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 240 Motion for
                                        Relief From Stay filed by Wells Fargo Bank, N.A. as successor by
           05/24/2018                   merger to Wachovia Bank, N.A.) (ahoward) (Entered: 05/30/2018)

                                        Hearing Held; Appearances: Marylou Martin (US Trustee), Suzanne
                                        Youssef (Of Counsel to Wells Fargo), Norma E. Ortiz (Counsel to Ortiz
                                        & Ortiz, LLP), Colin M. Bernardino (Counsel to Wells Fargo Bank),
                                        Karamvir Dahiya (Counsel to Debtors), Keith M. Brandofino (Counsel
                                        to Wells Fargo), John Church (Creditor), Boysin Ralph Lorick (Debtor);
                                        Hearing Adjourned to 06/28/2018 at 11:00 AM at Courtroom 3577
                                        (Judge Lord), Brooklyn, NY.(related document(s): 247 Application for
                                        Compensation filed by Ortiz & Ortiz, LLP) (ahoward) (Entered:
           05/24/2018                   06/28/2018)

                                  262   Letter for adjourment of the hearing Filed by Melisande Hill on behalf
                                        of Boysin Ralph Lorick (RE: related document(s)251 Motion for Relief
                                        From Stay filed by Debtor Boysin Ralph Lorick) (Hill, Melisande)
           05/31/2018                   (Entered: 05/31/2018)

                                        Adjourned Without Hearing (related document(s): 251 Motion for
                                        Relief From Stay filed by Boysin Ralph Lorick) Hearing scheduled for
                                        06/28/2018 at 11:00 AM at Courtroom 3577 (Judge Lord), Brooklyn,
           05/31/2018                   NY. (ahoward) (Entered: 05/31/2018)

                                  263   Letter regarding true debt Filed by Karamvir Dahiya on behalf of
           06/01/2018                   Boysin Ralph Lorick, Cynthia Theresa Lorick (Dahiya, Karamvir)



55 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 56 of 73 PageID #: 72

                                        (Entered: 06/01/2018)

                                  264   Transcript & Notice regarding the hearing held on 5/24/18. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 12 Order Scheduling Initial Case Management
                                        Conference, 51 Motion to Dismiss Case, 169 Motion to Appoint
                                        Trustee, 180 Order to Schedule Hearing (Generic), 191 Motion to Pay,
                                        231 Motion to Pay, 240 Motion for Relief From Stay, 247 Application
                                        for Compensation). Notice of Intent to Request Redaction Due By
                                        06/8/2018. Redaction Request Due By 06/22/2018. Redacted Transcript
                                        Submission Due By 07/2/2018. TRANSCRIPT ACCESS WILL BE
                                        ELECTRONICALLY RESTRICTED THROUGH 08/30/2018 AND
                                        MAY BE VIEWED AT THE OFFICE OF THE CLERK. (Veritext)
           06/01/2018                   (Entered: 06/01/2018)

                                  265   Transcript & Notice regarding the hearing held on 05/24/18. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 12 Order Scheduling Initial Case Management
                                        Conference, 51 Motion to Dismiss Case, 169 Motion to Appoint
                                        Trustee, 172 Order to Schedule Hearing (Generic), 173 Order to Show
                                        Cause (Generic), 180 Order to Schedule Hearing (Generic), 191 Motion
                                        to Pay, 231 Motion to Pay, 240 Motion for Relief From Stay, 247
                                        Application for Compensation). Notice of Intent to Request Redaction
                                        Due By 06/11/2018. Redaction Request Due By 06/25/2018. Redacted
                                        Transcript Submission Due By 07/5/2018. TRANSCRIPT ACCESS
                                        WILL BE ELECTRONICALLY RESTRICTED THROUGH 09/4/2018
                                        AND MAY BE VIEWED AT THE OFFICE OF THE CLERK. (J&J
           06/04/2018                   Court Transcribers Inc) (Entered: 06/04/2018)

                                  266   Monthly Operating Report for Filing Period March 2018 Filed by
                                        Karamvir Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa
           06/07/2018                   Lorick (Dahiya, Karamvir) (Entered: 06/07/2018)

                                  267   BNC Certificate of Mailing with Notice of Filing of Official Transcript
           06/07/2018                   (BK) Notice Date 06/07/2018. (Admin.) (Entered: 06/08/2018)

                                  268   Monthly Operating Report for Filing Period May 2018 Filed by
                                        Karamvir Dahiya on behalf of Boysin Ralph Lorick (Dahiya, Karamvir)
           06/08/2018                   (Entered: 06/08/2018)

                                  269   Letter withdrawing the filing no. 252 Filed by Karamvir Dahiya on
                                        behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
           06/08/2018                   document(s)252 Response filed by Debtor Boysin Ralph Lorick, Joint



56 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 57 of 73 PageID #: 73

                                        Debtor Cynthia Theresa Lorick) (Dahiya, Karamvir) (Entered:
                                        06/08/2018)

                                  270   Letter to the Court Clerk requesting expunging of filing no. 252 Filed
                                        by Karamvir Dahiya on behalf of Boysin Ralph Lorick, Cynthia
                                        Theresa Lorick (RE: related document(s)252 Response filed by Debtor
                                        Boysin Ralph Lorick, Joint Debtor Cynthia Theresa Lorick) (Dahiya,
           06/08/2018                   Karamvir) (Entered: 06/08/2018)

                                  271   BNC Certificate of Mailing with Notice of Filing of Official Transcript
           06/08/2018                   (BK) Notice Date 06/08/2018. (Admin.) (Entered: 06/09/2018)

                                  272   ORDERED, that the Applicant is awarded on an interim basis, pursuant
                                        to 11 U.S.C. § 331, compensation in the reduced amount of $50,000.00,
                                        and reimbursement of expenses in the amount of $2,135.09; and it is
                                        further ORDERED, that Ortiz & Ortiz LLP, as escrow agent, is
                                        authorized to disburse to the Applicant, as an interim award, $50,000.00
                                        as compensation and $2,135.09 as reimbursement of expenses; and it is
                                        further ORDERED, that the hearing on the Application is adjourned to
                                        June 28, 2018 at 11:00 a.m.(RE: related document(s)247 Application
                                        for Compensation filed by Attorney Ortiz & Ortiz, LLP). Signed on
           06/11/2018                   6/11/2018 (dkc) (Entered: 06/11/2018)

                                  273   Order Directing Clerk's Office to restrict access to the document. (RE:
                                        related document(s)252 Response filed by Debtor Boysin Ralph Lorick,
                                        Joint Debtor Cynthia Theresa Lorick). Signed on 6/12/2018 (dkc)
           06/12/2018                   (Entered: 06/12/2018)

                                  274   Affirmation in Opposition Filed by Karamvir Dahiya on behalf of
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)249 Motion to Convert Case Chapter 11 to 7 filed by U.S.
                                        Trustee Office of the United States Trustee) (Dahiya, Karamvir)
           06/21/2018                   (Entered: 06/21/2018)

                                  275   Monthly Operating Report for Filing Period April 2018 Filed by
                                        Karamvir Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa
           06/25/2018                   Lorick (Dahiya, Karamvir) (Entered: 06/25/2018)

                                  276   Letter Payoff Filed by Keith M Brandofino on behalf of Wells Fargo
           06/25/2018                   Bank (Brandofino, Keith) (Entered: 06/25/2018)

                                  277   Affidavit in Opposition Filed by Karamvir Dahiya on behalf of Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick (RE: related document(s)247
                                        Application for Compensation filed by Attorney Ortiz & Ortiz, LLP)
                                        (Attachments: # 1 Exhibit # 2 Exhibit) (Dahiya, Karamvir) (Entered:
           06/25/2018                   06/25/2018)

                                  278   Exhibit contract Filed by Karamvir Dahiya on behalf of Boysin Ralph
           06/25/2018


57 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 58 of 73 PageID #: 74

                                        Lorick, Cynthia Theresa Lorick (RE: related document(s)277
                                        Affirmation in Opposition filed by Debtor Boysin Ralph Lorick, Joint
                                        Debtor Cynthia Theresa Lorick) (Dahiya, Karamvir) (Entered:
                                        06/25/2018)

                                  279   Letter Informing Debtor Boysin Lorick and Debtor's Counsel of Intent
                                        to File Motion for Sanctions Under Bankruptcy Rule 9011, 28 U.S.C.
                                        1927, and Bankruptcy Code 105 Filed by Norma E Ortiz on behalf of
                                        Ortiz & Ortiz, LLP (RE: related document(s)247 Application for
                                        Compensation filed by Attorney Ortiz & Ortiz, LLP) (Attachments: # 1
                                        Exhibit Draft Motion for Sanctions) (Ortiz, Norma) (Entered:
           06/26/2018                   06/26/2018)

                                  280   Ex Parte Motion for 2004 Examination Filed by Karamvir Dahiya on
                                        behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick. (Attachments:
                                        # 1 Exhibit # 2 Exhibit # 3 Exhibit # 4 Exhibit # 5 Proposed Order)
           06/27/2018                   (Dahiya, Karamvir) (Entered: 06/27/2018)

                                  281   Affidavit/Certificate of Service for Notice of Intent to File Motion for
                                        Sanctions and Draft of Notice to Motion for an order for Sanctions
                                        Filed by Norma E Ortiz on behalf of Ortiz & Ortiz, LLP (RE: related
                                        document(s)279 Letter filed by Attorney Ortiz & Ortiz, LLP) (Ortiz,
           06/27/2018                   Norma) (Entered: 06/27/2018)

                                  282   Letter requesting reductions of disbursement to Fargo Filed by
                                        Karamvir Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa
                                        Lorick (Attachments: # 1 Exhibit The payments) (Dahiya, Karamvir)
           06/27/2018                   (Entered: 06/27/2018)

                                  283   Monthly Operating Report for Filing Period October 2017 Filed by
                                        Karamvir Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa
           06/27/2018                   Lorick (Dahiya, Karamvir) (Entered: 06/27/2018)

                                  284   Supplemental Statement in Support of Secured Lender's Claim
                                        Attributable to Fees and Expenses of Aiken Gump Strauss Hauer &
                                        Feld LLP Filed by Colin M Bernardino on behalf of Wells Fargo Bank
           06/27/2018                   (Bernardino, Colin) (Entered: 06/27/2018)

                                  285   Supplemental Statement / Further Supplemental Statement in Support
                                        of Application for Order Directing Distribution of Sale Proceeds to
                                        Wells Fargo Bank, N.A. Filed by Colin M Bernardino on behalf of
           06/28/2018                   Wells Fargo Bank (Bernardino, Colin) (Entered: 06/28/2018)

                                  286   Affidavit/Certificate of Service Filed by Colin M Bernardino on behalf
                                        of Wells Fargo Bank (RE: related document(s)284 Statement filed by
                                        Creditor Wells Fargo Bank, 285 Statement filed by Creditor Wells
           06/28/2018                   Fargo Bank) (Bernardino, Colin) (Entered: 06/28/2018)




58 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                   https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 59 of 73 PageID #: 75

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Counsel to Ortiz & Ortiz, LLP), Colin M. Bernardino
                                        (Counsel to Wells Fargo Bank), Karamvir Dahiya (Counsel to Debtors),
                                        Keith M. Brandofino (Counsel to Wells Fargo), Dominick James
                                        Callegari (Counsel to IPA Asset Management, LLC), David Zwerin
                                        (Counsel to Ivan Tanasiychuk); Hearing Adjourned to 09/27/2018 at
                                        11:30 AM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
                                        document(s): 173 Order to Show Cause (Generic)) (ahoward) (Entered:
           06/28/2018                   07/06/2018)

                                        Status Hearing Held; Appearances: Nazar Khodorovsky (US Trustee),
                                        Norma E. Ortiz (Counsel to Ortiz & Ortiz, LLP), Colin M. Bernardino
                                        (Counsel to Wells Fargo Bank), Karamvir Dahiya (Counsel to Debtors),
                                        Keith M. Brandofino (Counsel to Wells Fargo), Dominick James
                                        Callegari (Counsel to IPA Asset Management, LLC), David Zwerin
                                        (Counsel to Ivan Tanasiychuk); Hearing Adjourned to 09/27/2018 at
                                        11:30 AM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (related
                                        document(s): 12 Order Scheduling Initial Case Management
           06/28/2018                   Conference) (ahoward) (Entered: 07/06/2018)

                                        ENTERED IN ERROR - SEE CORRECTED ENTRY BELOW] -
                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Counsel to Ortiz & Ortiz, LLP), Colin M. Bernardino
                                        (Counsel to Wells Fargo Bank), Karamvir Dahiya (Counsel to Debtors),
                                        Keith M. Brandofino (Counsel to Wells Fargo), Dominick James
                                        Callegari (Counsel to IPA Asset Management, LLC), David Zwerin
                                        (Counsel to Ivan Tanasiychuk); Court to Issue Bench Order with
                                        deadlines; Hearing Adjourned to 09/27/2018 at 11:30 AM at Courtroom
                                        3577 (Judge Lord), Brooklyn, NY.(related document(s): 231 Motion to
                                        Pay filed by Boysin Ralph Lorick, Cynthia Theresa Lorick) (ahoward)
           06/28/2018                   Modified on 7/6/2018 (agh). (Entered: 07/06/2018)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Counsel to Ortiz & Ortiz, LLP), Colin M. Bernardino
                                        (Counsel to Wells Fargo Bank), Karamvir Dahiya (Counsel to Debtors),
                                        Keith M. Brandofino (Counsel to Wells Fargo), Dominick James
                                        Callegari (Counsel to IPA Asset Management, LLC), David Zwerin
                                        (Counsel to Ivan Tanasiychuk); Court to Issue Bench Order with
                                        deadlines; Hearing Adjourned to 09/27/2018 at 11:30 AM at Courtroom
                                        3577 (Judge Lord), Brooklyn, NY. (related document(s): 249 Motion to
                                        Convert Case Chapter 11 to 7 filed by Office of the United States
           06/28/2018                   Trustee) (ahoward) (Entered: 07/06/2018)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Counsel to Ortiz & Ortiz, LLP), Colin M. Bernardino
                                        (Counsel to Wells Fargo Bank), Karamvir Dahiya (Counsel to Debtors),
                                        Keith M. Brandofino (Counsel to Wells Fargo), Dominick James
                                        Callegari (Counsel to IPA Asset Management, LLC), David Zwerin
                                        (Counsel to Ivan Tanasiychuk); Marked Submitted. (related
           06/28/2018


59 of 73                                                                                                    1/30/2019, 3:04 PM
Live Database: nyeb_live                                   https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 60 of 73 PageID #: 76

                                        document(s): 231 Motion to Pay filed by Boysin Ralph Lorick, Cynthia
                                        Theresa Lorick) (ahoward) (Entered: 07/06/2018)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Counsel to Ortiz & Ortiz, LLP), Colin M. Bernardino
                                        (Counsel to Wells Fargo Bank), Karamvir Dahiya (Counsel to Debtors),
                                        Keith M. Brandofino (Counsel to Wells Fargo), Dominick James
                                        Callegari (Counsel to IPA Asset Management, LLC), David Zwerin
                                        (Counsel to Ivan Tanasiychuk); Marked Submitted. (related
                                        document(s): 191 Motion to Pay filed by Wells Fargo Bank) (ahoward)
           06/28/2018                   (Entered: 07/06/2018)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Counsel to Ortiz & Ortiz, LLP), Colin M. Bernardino
                                        (Counsel to Wells Fargo Bank), Karamvir Dahiya (Counsel to Debtors),
                                        Keith M. Brandofino (Counsel to Wells Fargo), Dominick James
                                        Callegari (Counsel to IPA Asset Management, LLC), David Zwerin
                                        (Counsel to Ivan Tanasiychuk); Hearing Adjourned to 09/27/2018 at
                                        11:30 AM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (related
                                        document(s): 51 Motion to Dismiss Case filed by Wells Fargo Bank)
           06/28/2018                   (ahoward) (Entered: 07/06/2018)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Counsel to Ortiz & Ortiz, LLP), Colin M. Bernardino
                                        (Counsel to Wells Fargo Bank), Karamvir Dahiya (Counsel to Debtors),
                                        Keith M. Brandofino (Counsel to Wells Fargo), Dominick James
                                        Callegari (Counsel to IPA Asset Management, LLC), David Zwerin
                                        (Counsel to Ivan Tanasiychuk); Hearing Adjourned to 09/27/2018 at
                                        11:30 AM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
                                        document(s): 172 Order to Schedule Hearing (Generic)) (ahoward)
           06/28/2018                   (Entered: 07/06/2018)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Counsel to Ortiz & Ortiz, LLP), Colin M. Bernardino
                                        (Counsel to Wells Fargo Bank), Karamvir Dahiya (Counsel to Debtors),
                                        Keith M. Brandofino (Counsel to Wells Fargo), Dominick James
                                        Callegari (Counsel to IPA Asset Management, LLC), David Zwerin
                                        (Counsel to Ivan Tanasiychuk); Motion Granted as per the record;
                                        Circulate and Submit Order. (related document(s): 251 Motion for
                                        Relief From Stay filed by Boysin Ralph Lorick) (ahoward) (Entered:
           06/28/2018                   07/06/2018)

                                        Hearing Held; Appearances: Nazar Khodorovsky (US Trustee), Norma
                                        E. Ortiz (Counsel to Ortiz & Ortiz, LLP), Colin M. Bernardino
                                        (Counsel to Wells Fargo Bank), Karamvir Dahiya (Counsel to Debtors),
                                        Keith M. Brandofino (Counsel to Wells Fargo), Dominick James
                                        Callegari (Counsel to IPA Asset Management, LLC), David Zwerin
                                        (Counsel to Ivan Tanasiychuk); Application Granted; Circulate and
                                        Submit Order. (related document(s): 247 Application for Compensation
           06/28/2018


60 of 73                                                                                                    1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 61 of 73 PageID #: 77

                                        filed by Ortiz & Ortiz, LLP) (ahoward) (Entered: 07/06/2018)

                                  287   Order Granting First and Final Fee Application of Ortiz & Ortiz, LLP
                                        for Allowance and Payment of Compensation for Professional Services
                                        and Reimbursement of actual and necessary Expenses Incurred;
                                        pursuant to 11 U.S.C. Section 330, $159,248.94 for compensation and
                                        $2,135.09 for reimbursement of expenses are hereby awarded on a final
                                        basis; and it is further Ordered, that Ortiz & Ortiz LLP, as escrow agent,
                                        is authorized to disburse $109,248.94 to the Applicant from funds held
                                        in escrow on behalf of this bankruptcy estate. (RE: related
           07/06/2018                   document(s)247). Signed on 7/6/2018 (fmr) (Entered: 07/06/2018)

                                  288   ORDERED, that a return date of September 27, 2018 at 11:30 a.m. shall
                                        be used for the Motion to Dismiss, approval of the Disclosure
                                        Statement, or, upon appropriate additional Motion, a combined hearing
                                        on approval of a Disclosure Statement and Plan Confirmation,
                                        whichever is applicable; and it is furtherORDERED, that the hearing on
                                        the Motion is adjourned to September 27, 2018 at 11:30 a.m. 249
                                        Motion to Convert Case Chapter 11 to 7 filed by U.S. Trustee) 51.
           07/08/2018                   Signed on 7/8/2018 (rjl) (Entered: 07/09/2018)

                                  289   BNC Certificate of Mailing with Application/Notice/Order Notice Date
           07/11/2018                   07/11/2018. (Admin.) (Entered: 07/12/2018)

                                  290   Letter Payoff of Amount Due Filed by Keith M Brandofino on behalf of
           07/13/2018                   Wells Fargo Bank (Brandofino, Keith) (Entered: 07/13/2018)

                                  291   Letter withdrawing affidavit Filed by Karamvir Dahiya on behalf of
                                        Boysin Ralph Lorick (RE: related document(s)277 Affirmation in
                                        Opposition filed by Debtor Boysin Ralph Lorick, Joint Debtor Cynthia
                                        Theresa Lorick) (Attachments: # 1 Exhibit) (Dahiya, Karamvir)
           07/15/2018                   (Entered: 07/15/2018)

                                        Hearing Held and Adjourned; Appearances: Karamvir Dahiya
                                        Representing Debtor, David Wildermuth Representing Creditor,
                                        Marylou Martin from the Office of the United States Trustee - (related
                                        document(s): 240 Motion for Relief from Stay as to the property located
                                        at 38 Utica Road, Edison, NY 08820) - Hearing scheduled for
                                        09/27/2018 at 11:30 AM at Courtroom 3577 (Judge Lord), Brooklyn,
           07/19/2018                   NY. (tleonard) (Entered: 07/31/2018)

                                  292   Letter on amount due to bring loan current Filed by Aleksandra
                                        Krasimirova Fugate on behalf of Wells Fargo Bank, N.A. as successor
                                        by merger to Wachovia Bank, N.A. (Fugate, Aleksandra) (Entered:
           07/24/2018                   07/24/2018)

                                  293   Order Directing Clerk's Office to restrict access to the document. The
                                        Clerk's office is directed to restrict access to the document (RE: related
           07/24/2018                   document(s)277 Affirmation in Opposition filed by Debtor Boysin


61 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 62 of 73 PageID #: 78

                                        Ralph Lorick, Joint Debtor Cynthia Theresa Lorick). Signed on
                                        7/24/2018 (dkc) (Entered: 07/25/2018)

                                  294   Stipulation by and between the PI Claimant and Debtor and All
                                        Non0Debtor Parties Filed by Melisande Hill on behalf of Ivan
           07/30/2018                   Tanasiychuk (Hill, Melisande) (Entered: 07/30/2018)

                                  295   Monthly Operating Report for Filing Period June 2018 Filed by
                                        Karamvir Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa
           07/31/2018                   Lorick (Dahiya, Karamvir) (Entered: 07/31/2018)

                                  296   Transcript & Notice regarding the hearing held on 02/08/18. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 12 Order Scheduling Initial Case Management
                                        Conference, 51 Motion to Dismiss Case, 95 Generic Order, 155 Generic
                                        Order, 169 Motion to Appoint Trustee, 173 Order to Show Cause
                                        (Generic), 180 Order to Schedule Hearing (Generic), 191 Motion to
                                        Pay, 213 Application for Compensation, 214 Application for
                                        Compensation, 215 Application for Compensation). Notice of Intent to
                                        Request Redaction Due By 08/9/2018. Redaction Request Due By
                                        08/23/2018. Redacted Transcript Submission Due By 09/4/2018.
                                        TRANSCRIPT ACCESS WILL BE ELECTRONICALLY
                                        RESTRICTED THROUGH 10/31/2018 AND MAY BE VIEWED AT
                                        THE OFFICE OF THE CLERK. (Compuscribe, Inc) (Entered:
           08/02/2018                   08/02/2018)

                                  297   Transcript & Notice regarding the hearing held on 06/28/18. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 12 Order Scheduling Initial Case Management
                                        Conference, 51 Motion to Dismiss Case, 172 Order to Schedule
                                        Hearing (Generic), 173 Order to Show Cause (Generic), 191 Motion to
                                        Pay, 231 Motion to Pay, 247 Application for Compensation, 249
                                        Motion to Convert Case Chapter 11 to 7, 251 Motion for Relief From
                                        Stay). Notice of Intent to Request Redaction Due By 08/9/2018.
                                        Redaction Request Due By 08/23/2018. Redacted Transcript
                                        Submission Due By 09/4/2018. TRANSCRIPT ACCESS WILL BE
                                        ELECTRONICALLY RESTRICTED THROUGH 10/31/2018 AND
                                        MAY BE VIEWED AT THE OFFICE OF THE CLERK. (J&J Court
           08/02/2018                   Transcribers Inc) (Entered: 08/02/2018)

                                  298   Transcript & Notice regarding the hearing held on 03/22/18. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
           08/03/2018


62 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 63 of 73 PageID #: 79

                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 3 Deficient Filing Chapter 11, 32 Notice of Appearance,
                                        191 Motion to Pay, 231 Motion to Pay). Notice of Intent to Request
                                        Redaction Due By 08/10/2018. Redaction Request Due By 08/24/2018.
                                        Redacted Transcript Submission Due By 09/4/2018. TRANSCRIPT
                                        ACCESS WILL BE ELECTRONICALLY RESTRICTED THROUGH
                                        11/1/2018 AND MAY BE VIEWED AT THE OFFICE OF THE
                                        CLERK. (ADL Transcription Services, Inc) (Entered: 08/03/2018)

                                  299   BNC Certificate of Mailing with Notice of Filing of Official Transcript
           08/05/2018                   (BK) Notice Date 08/05/2018. (Admin.) (Entered: 08/06/2018)

                                  300   BNC Certificate of Mailing with Notice of Filing of Official Transcript
           08/05/2018                   (BK) Notice Date 08/05/2018. (Admin.) (Entered: 08/06/2018)

                                  301   Transcript & Notice regarding the hearing held on 02/08/18. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 12 Order Scheduling Initial Case Management
                                        Conference, 51 Motion to Dismiss Case, 95 Generic Order, 155 Generic
                                        Order, 169 Motion to Appoint Trustee, 173 Order to Show Cause
                                        (Generic), 180 Order to Schedule Hearing (Generic), 191 Motion to
                                        Pay, 213 Application for Compensation, 214 Application for
                                        Compensation, 215 Application for Compensation). Notice of Intent to
                                        Request Redaction Due By 08/13/2018. Redaction Request Due By
                                        08/27/2018. Redacted Transcript Submission Due By 09/6/2018.
                                        TRANSCRIPT ACCESS WILL BE ELECTRONICALLY
                                        RESTRICTED THROUGH 11/5/2018 AND MAY BE VIEWED AT
                                        THE OFFICE OF THE CLERK. (Compuscribe, Inc) (Entered:
           08/06/2018                   08/06/2018)

                                  302   Transcript & Notice regarding the hearing held on 03/22/18. Pursuant to
                                        the new policy adopted by the Judicial Conference, transcripts are
                                        available for inspection only at the Office of the Clerk or may be
                                        purchased from the court transcriber. [Please see the court's website for
                                        contact information for the Transcription Service Agency]. (RE: related
                                        document(s) 12 Order Scheduling Initial Case Management
                                        Conference, 51 Motion to Dismiss Case, 95 Generic Order, 155 Generic
                                        Order, 173 Order to Show Cause (Generic), 180 Order to Schedule
                                        Hearing (Generic), 191 Motion to Pay, 231 Motion to Pay). Notice of
                                        Intent to Request Redaction Due By 08/15/2018. Redaction Request
                                        Due By 08/29/2018. Redacted Transcript Submission Due By
                                        09/10/2018. TRANSCRIPT ACCESS WILL BE ELECTRONICALLY
                                        RESTRICTED THROUGH 11/6/2018 AND MAY BE VIEWED AT
                                        THE OFFICE OF THE CLERK. (ADL Transcription Services, Inc)
           08/08/2018                   (Entered: 08/08/2018)



63 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                     https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 64 of 73 PageID #: 80

                                  303   MEMORANDUM DECISION AND ORDER - the Debtors Surcharge
                                        Motion is DENIED, except to the extent that the administrative claim of
                                        Partner (Claim No. 12-1), should it be deemed allowed, may be
                                        surcharged against the proceeds from the sale of the Property; the
                                        balance of the Distribution Motion is GRANTED, and Wells Fargo is
                                        entitled to a further and final payment of $1,165,658.97, less the
                                        allowed amount of Partners claim, in full satisfaction of its claim; Ortiz
                                        & Ortiz, as escrow agent, is authorized to disburse to Wells Fargo
                                        $1,091,661.44 (the sum of $1,165,658.97 less the $73,997.53 claimed
                                        by Partner). The balance of the total sum awarded pursuant to the
                                        Distribution Motion shall remain in escrow pending further order of this
                                        Court.(RE: related document(s)191 Motion to Pay filed by Creditor
                                        Wells Fargo Bank, 231 Motion to Pay filed by Debtor Boysin Ralph
                                        Lorick, Joint Debtor Cynthia Theresa Lorick). Signed on 8/9/2018 (agh)
           08/09/2018                   (Entered: 08/09/2018)

                                  304   BNC Certificate of Mailing with Notice of Filing of Official Transcript
           08/09/2018                   (BK) Notice Date 08/09/2018. (Admin.) (Entered: 08/10/2018)

                                  305   BNC Certificate of Mailing with Notice of Filing of Official Transcript
           08/09/2018                   (BK) Notice Date 08/09/2018. (Admin.) (Entered: 08/10/2018)

                                  306   BNC Certificate of Mailing with Notice of Filing of Official Transcript
           08/12/2018                   (BK) Notice Date 08/12/2018. (Admin.) (Entered: 08/13/2018)

                                  307   Notice of Appeal to District Court. . Fee Amount $298 Filed by Keith
                                        M Brandofino on behalf of Wells Fargo Bank (RE: related
                                        document(s)303 Opinion/Decision for External Web Page). Appellant
                                        Designation due by 09/6/2018. Transmission of Designation Due by
           08/23/2018                   09/24/2018. (Brandofino, Keith) (Entered: 08/23/2018)

                                        Receipt of Notice of Appeal(1-16-45645-nhl) [appeal,ntcapl] ( 298.00)
                                        Filing Fee. Receipt number 17030970. Fee amount 298.00. (re: Doc#
           08/23/2018                   307) (U.S. Treasury) (Entered: 08/23/2018)

                                  308   Notice to Parties of requirements, deadlines (RE: related
                                        document(s)307 Notice of Appeal filed by Creditor Wells Fargo Bank)
           08/24/2018                   (dkc) (Entered: 08/24/2018)

                                  309   Transmittal of Notice of Appeal to District Court (RE: related
                                        document(s)303 Opinion/Decision for External Web Page, 307 Notice
                                        of Appeal filed by Creditor Wells Fargo Bank, 308 Notice to Parties
           08/24/2018                   BK) (dkc) (Entered: 08/24/2018)

                                  310   BNC Certificate of Mailing with Notice/Order Notice Date 08/26/2018.
           08/26/2018                   (Admin.) (Entered: 08/27/2018)

                                  311   BNC Certificate of Mailing with Application/Notice/Order Notice Date
           08/26/2018


64 of 73                                                                                                      1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 65 of 73 PageID #: 81

                                        08/26/2018. (Admin.) (Entered: 08/27/2018)

                                  312   Notice of Docketing Record on Appeal to District Court. Civil Action
                                        Number: 18-CV-04845 District Court Judge William F. Kuntz, II
                                        assigned. (RE: related document(s)307 Notice of Appeal filed by
           08/27/2018                   Creditor Wells Fargo Bank, 303 Order) (aac) (Entered: 08/27/2018)

                                  313   Monthly Operating Report for Filing Period July 2018 Filed by
                                        Karamvir Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa
           08/31/2018                   Lorick (Dahiya, Karamvir) (Entered: 08/31/2018)

                                  314   Notice of Appeal to District Court. . Fee Amount $298 Filed by
                                        Karamvir Dahiya on behalf of Cynthia Theresa Lorick (RE: related
                                        document(s)303 Opinion/Decision for External Web Page). Appellant
                                        Designation due by 09/20/2018. Transmission of Designation Due by
           09/06/2018                   10/9/2018. (Dahiya, Karamvir) (Entered: 09/06/2018)

                                        Receipt of Notice of Appeal(1-16-45645-nhl) [appeal,ntcapl] ( 298.00)
                                        Filing Fee. Receipt number 17073839. Fee amount 298.00. (re: Doc#
           09/06/2018                   314) (U.S. Treasury) (Entered: 09/06/2018)

                                  315   Appellant Designation of Contents For Inclusion in Record On Appeal
                                        & Statement of Issues Filed by Keith M Brandofino on behalf of Wells
                                        Fargo Bank (RE: related document(s)307 Notice of Appeal filed by
                                        Creditor Wells Fargo Bank). Appellee designation due by 09/20/2018.
           09/06/2018                   (Brandofino, Keith) (Entered: 09/06/2018)

                                  316   Notice to Parties of requirements, deadlines (RE: related
                                        document(s)314 Notice of Appeal filed by Joint Debtor Cynthia
           09/07/2018                   Theresa Lorick) (dkc) (Entered: 09/07/2018)

                                  317   ENTERED IN ERROR - NO ATTACHMENT. Appeal Deficiency
                                        Notice (RE: related document(s)314 Notice of Appeal filed by Joint
                                        Debtor Cynthia Theresa Lorick) (dkc) Modified on 9/7/2018 (dkc).
           09/07/2018                   Modified on 9/18/2018 (amp). (Entered: 09/07/2018)

                                  318   Transmittal of Notice of Appeal to District Court (RE: related
                                        document(s)303 Opinion/Decision for External Web Page, 314 Notice
                                        of Appeal filed by Joint Debtor Cynthia Theresa Lorick) (dkc)
           09/07/2018                   (Entered: 09/07/2018)

                                  319   Appeal Deficiency Notice (RE: related document(s) 314 Notice of
                                        Appeal filed by Debtor. Modified on 10/16/2018 to show correct
           09/07/2018                   document linkage (nds). (Entered: 09/07/2018)

                                  320   BNC Certificate of Mailing with Notice/Order Notice Date 09/09/2018.
           09/09/2018                   (Admin.) (Entered: 09/10/2018)




65 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 66 of 73 PageID #: 82

                                  321   BNC Certificate of Mailing with Application/Notice/Order Notice Date
           09/09/2018                   09/09/2018. (Admin.) (Entered: 09/10/2018)

                                  322   Civil Cover Sheet Filed by Karamvir Dahiya on behalf of Cynthia
                                        Theresa Lorick (RE: related document(s)314 Notice of Appeal filed by
                                        Joint Debtor Cynthia Theresa Lorick). (Dahiya, Karamvir) (Entered:
           09/10/2018                   09/10/2018)

                                  323   Affidavit/Certificate of Service Filed by Karamvir Dahiya on behalf of
                                        Cynthia Theresa Lorick (RE: related document(s)314 Notice of Appeal
                                        filed by Joint Debtor Cynthia Theresa Lorick, 322 Civil Cover Sheet
                                        filed by Joint Debtor Cynthia Theresa Lorick) (Attachments: # 1
           09/10/2018                   Exhibit) (Dahiya, Karamvir) (Entered: 09/10/2018)

                                  324   Notice of Proposed Stipulation By and Between PI Claimant, Ivan
                                        Tanasiychuk to Relief from the automatic stay Filed by Melisande Hill
                                        on behalf of Cynthia Theresa Lorick (RE: related document(s)251
                                        Motion for Relief From Stay filed by Debtor Boysin Ralph Lorick)
           09/18/2018                   (Hill, Melisande) (Entered: 09/18/2018)

                                  325   Letter of Adjournment: Hearing rescheduled from September 25, 2018
                                        to December 13, 2018 Filed by Karamvir Dahiya on behalf of Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick (Dahiya, Karamvir) (Entered:
           09/25/2018                   09/25/2018)

                                        Adjourned Without Hearing (related document(s): 173 Order to Show
                                        Cause (Generic)) Show Cause hearing to be held on 12/13/2018 at
                                        03:45 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (ahoward)
           09/25/2018                   (Entered: 09/25/2018)

                                        Adjourned Without Hearing (related document(s): 12 Order Scheduling
                                        Initial Case Management Conference) Status hearing to be held on
                                        12/13/2018 at 03:45 PM at Courtroom 3577 (Judge Lord), Brooklyn,
           09/25/2018                   NY. (ahoward) (Entered: 09/25/2018)

                                        Adjourned Without Hearing (related document(s): 249 Motion to
                                        Convert Case Chapter 11 to 7 filed by Office of the United States
                                        Trustee) Hearing scheduled for 12/13/2018 at 03:45 PM at Courtroom
           09/25/2018                   3577 (Judge Lord), Brooklyn, NY. (ahoward) (Entered: 09/25/2018)

                                        Adjourned Without Hearing (related document(s): 51 Motion to
                                        Dismiss Case filed by Wells Fargo Bank) Hearing scheduled for
                                        12/13/2018 at 03:45 PM at Courtroom 3577 (Judge Lord), Brooklyn,
           09/25/2018                   NY. (ahoward) (Entered: 09/25/2018)

                                        Adjourned Without Hearing (related document(s): 172 Order to
                                        Schedule Hearing (Generic)) Hearing scheduled for 12/13/2018 at
                                        03:45 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (ahoward).
           09/25/2018


66 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 67 of 73 PageID #: 83

                                        Related document(s) 169 Motion to Appoint Trustee / Motion for
                                        Appointment of Chapter 11 Trustee, or, Alternatively, Conversion to
                                        Chapter 7 filed by Creditor Wells Fargo Bank. (Entered: 09/25/2018)

                                        Adjourned Without Hearing (related document(s): 240 Motion for
                                        Relief From Stay filed by Wells Fargo Bank, N.A. as successor by
                                        merger to Wachovia Bank, N.A.) Hearing scheduled for 12/13/2018 at
                                        03:45 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (ahoward)
           09/25/2018                   (Entered: 09/25/2018)

                                        Receipt of Electronic Print Fee - $3.00. Receipt Number 322193. (TG)
           09/26/2018                   (admin) (Entered: 09/26/2018)

                                  326   Notice of Proposed Stipulation By and Between PI Claimant, Ivan
                                        Tanasiychuk to Filed by Melisande Hill on behalf of Boysin Ralph
           09/27/2018                   Lorick (Hill, Melisande) (Entered: 09/27/2018)

                                  327   Withdrawal of Claim Nos. 12 (Partner Engineering and Science, Inc.)
           10/01/2018                   (Entered: 10/01/2018)

                                  328   Letter Requesting Telephone Conference Filed by Keith M Brandofino
                                        on behalf of Wells Fargo Bank (Attachments: # 1 October 3, 2018 letter
           10/05/2018                   to Ms. Ortiz) (Brandofino, Keith) (Entered: 10/05/2018)

                                        Telephone Conference scheduled for 10/11/2018 at 03:30 PM at
                                        Courtroom 3577 (Judge Lord), Brooklyn, NY. (RE: related
                                        document(s)328 Letter filed by Creditor Wells Fargo Bank) (agh)
           10/10/2018                   (Entered: 10/10/2018)

                                        Telephone Conference Adjourned to 10/12/2018 at 03:00 PM at
                                        Courtroom 3577 (Judge Lord), Brooklyn, NY.(related document(s): 328
           10/11/2018                   Letter filed by Wells Fargo Bank) (ahoward) (Entered: 10/11/2018)

                                        Telephone Conference Hearing Held; Colin Bernardino (Counsel to
                                        Wells Fargo Bank), Keith M. Brandofino (Counsel to Wells Fargo
                                        Bank), Nazar Khodorovsky (US Trustee), Norma E. Ortiz (Counsel to
                                        Ortiz & Ortiz, LLP); Under Advisement. (related document(s): 328
           10/12/2018                   Letter filed by Wells Fargo Bank) (ahoward) (Entered: 10/25/2018)

                                  329   Transmittal of Additional Record on Appeal to District Court in
                                        reference to Civil Case Number: 18-cv-4845 (RE: related
                                        document(s)303 Memorandum Decision and Order, 307 Notice of
                                        Appeal filed by Wells Fargo Bank) (Attachments: # 1 Record on
                                        Appeal # 2 Claim 8 # 3 Claim 9 # 4 Claim 12) (nds) (Entered:
           10/16/2018                   10/16/2018)

                                  330   Stipulation, Agreement, And Order by and between Karamvir Dahita,
                                        David Zwerin and Colin Bernardino Granting Limited Relief From the
           10/25/2018


67 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 68 of 73 PageID #: 84

                                        Automatic Stay. (RE: related document(s)251 Motion for Relief From
                                        Stay filed by Debtor Boysin Ralph Lorick). Signed on 10/25/2018
                                        (Attachments: # 1 Exhibit Signed Stip) (agh) (Entered: 10/26/2018)

                                  331   Letter noticing of change of hearing time from PM to AM Filed by
                                        Karamvir Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa
           12/12/2018                   Lorick (Dahiya, Karamvir) (Entered: 12/12/2018)

                                  332   Chapter 11 Plan 12/10/2018 Filed by Karamvir Dahiya on behalf of
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)1 Voluntary Petition (Chapter 11) filed by Debtor Boysin
                                        Ralph Lorick, Joint Debtor Cynthia Theresa Lorick). (Dahiya,
           12/12/2018                   Karamvir) (Entered: 12/12/2018)

                                  333   Disclosure Statement Filed by Karamvir Dahiya on behalf of Boysin
                                        Ralph Lorick, Cynthia Theresa Lorick (RE: related document(s)1
                                        Voluntary Petition (Chapter 11) filed by Debtor Boysin Ralph Lorick,
                                        Joint Debtor Cynthia Theresa Lorick). (Dahiya, Karamvir) (Entered:
           12/12/2018                   12/12/2018)

                                  334   Emergency Motion to Authorize/Direct requesting the Court to
                                        conditionally approve the disclosure statement and plan and schedule a
                                        hearing for final confirmation Filed by Karamvir Dahiya on behalf of
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick. Hearing scheduled for
                                        12/13/2018 at 11:00 AM (check with court for location). (Attachments:
                                        # 1 Exhibit Chapter 11 Plan # 2 Exhibit) (Dahiya, Karamvir) (Entered:
           12/12/2018                   12/12/2018)

                                  335   Exhibit A Proposed Order, Ex. B short Sale Ex. C. Contract Filed by
                                        Karamvir Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa
                                        Lorick (RE: related document(s)334 Motion to Authorize/Direct filed
                                        by Debtor Boysin Ralph Lorick, Joint Debtor Cynthia Theresa Lorick)
                                        (Attachments: # 1 Exhibit # 2 Exhibit) (Dahiya, Karamvir) (Entered:
           12/13/2018                   12/13/2018)

                                  336   Motion to Allow Claims: Claim Number(s): 13-1 Filed by Karamvir
                                        Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick.
                                        (Attachments: # 1 Exhibit # 2 Exhibit # 3 Exhibit) (Dahiya, Karamvir)
           12/13/2018                   (Entered: 12/13/2018)

                                  337   Emergency Motion to Compromise Controversy Filed by Karamvir
                                        Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick.
           12/13/2018                   (Attachments: # 1 Exhibit) (Dahiya, Karamvir) (Entered: 12/13/2018)

                                  338   Emergency Motion to Enter into Agreement Filed by Karamvir Dahiya
                                        on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick.
           12/13/2018                   (Attachments: # 1 Exhibit) (Dahiya, Karamvir) (Entered: 12/13/2018)




68 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                   https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 69 of 73 PageID #: 85

                                        Hearing Held; Appearances: Karamvir Dahiya (Counsel to Debtors),
                                        Boysin Lorick (Debtor), Keith M. Brandofino (Counsel to Wells Fargo
                                        Bank), Rachel Wolf (US Trustee); Hearing Adjourned to 02/21/2019 at
                                        03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
                                        document(s): 173 Order to Show Cause (Generic)) (ahoward) (Entered:
           12/13/2018                   12/14/2018)

                                        Status Hearing Held; Appearances: Karamvir Dahiya (Counsel to
                                        Debtors), Boysin Lorick (Debtor), Keith M. Brandofino (Counsel to
                                        Wells Fargo Bank), Rachel Wolf (US Trustee); Hearing Adjourned to
                                        02/21/2019 at 03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                        NY.(related document(s): 12 Order Scheduling Initial Case
           12/13/2018                   Management Conference) (ahoward) (Entered: 12/14/2018)

                                        Hearing Held; Appearances: Karamvir Dahiya (Counsel to Debtors),
                                        Boysin Lorick (Debtor), Keith M. Brandofino (Counsel to Wells Fargo
                                        Bank), Rachel Wolf (US Trustee); Marked Off. (related document(s):
                                        334 Motion to Authorize/Direct filed by Boysin Ralph Lorick, Cynthia
           12/13/2018                   Theresa Lorick) (ahoward) (Entered: 12/14/2018)

                                        Hearing Held; Appearances: Karamvir Dahiya (Counsel to Debtors),
                                        Boysin Lorick (Debtor), Keith M. Brandofino (Counsel to Wells Fargo
                                        Bank), Rachel Wolf (US Trustee); Hearing Adjourned to 02/21/2019 at
                                        03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
                                        document(s): 249 Motion to Convert Case Chapter 11 to 7 filed by
           12/13/2018                   Office of the United States Trustee) (ahoward) (Entered: 12/14/2018)

                                        Hearing Held; Appearances: Karamvir Dahiya (Counsel to Debtors),
                                        Boysin Lorick (Debtor), Keith M. Brandofino (Counsel to Wells Fargo
                                        Bank), Rachel Wolf (US Trustee); Hearing Adjourned to 02/21/2019 at
                                        03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
                                        document(s): 51 Motion to Dismiss Case filed by Wells Fargo Bank)
           12/13/2018                   (ahoward) (Entered: 12/14/2018)

                                        Hearing Held; Appearances: Karamvir Dahiya (Counsel to Debtors),
                                        Boysin Lorick (Debtor), Keith M. Brandofino (Counsel to Wells Fargo
                                        Bank), Rachel Wolf (US Trustee); Hearing Adjourned to 02/21/2019 at
                                        03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
                                        document(s): 169 Motion to Appoint Trustee filed by Wells Fargo
                                        Bank, 172 Order to Schedule Hearing (Generic)) (ahoward) (Entered:
           12/13/2018                   12/14/2018)

                                        Hearing Held; Appearances: Karamvir Dahiya (Counsel to Debtors),
                                        Boysin Lorick (Debtor), Keith M. Brandofino (Counsel to Wells Fargo
                                        Bank), Rachel Wolf (US Trustee); Hearing Adjourned to 02/21/2019 at
                                        03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
                                        document(s): 240 Motion for Relief From Stay filed by Wells Fargo
                                        Bank, N.A. as successor by merger to Wachovia Bank, N.A.) (ahoward)
           12/13/2018                   (Entered: 12/14/2018)



69 of 73                                                                                                    1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 70 of 73 PageID #: 86

                                  339   Order to Show Cause Scheduling Hearing on Shortened Notice on the
                                        debtor's Motion for an Order (I)Approving the Proposed Contract
                                        between the debtor and the seller of real property and (II) Providing
                                        incidental relief (RE: related document(s)338 Motion to Enter into
                                        Agreement filed by Debtor Boysin Ralph Lorick, Joint Debtor Cynthia
           12/14/2018                   Theresa Lorick). Signed on 12/14/201. (dkc) (Entered: 12/14/2018)

                                  340   Order to Show Cause Scheduling Hearing on Shortened Notice on the
                                        debtor's Motion for an Order (I) Approving settlement and short sale of
                                        estate property between Select Portfolio Services and debtor Boysin
                                        Ralph Lorick (RE: related document(s)337 Motion to Compromise
                                        Controversy filed by Debtor Boysin Ralph Lorick, Joint Debtor Cynthia
                                        Theresa Lorick). Signed on 12/14/2018 Show Cause hearing to be held
                                        on 12/19/2018 at 02:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
           12/14/2018                   NY. (dkc) (Entered: 12/14/2018)

                                  341   Affidavit/Certificate of Service Filed by Karamvir Dahiya on behalf of
                                        Boysin Ralph Lorick, Cynthia Theresa Lorick (RE: related
                                        document(s)339 Order to Schedule Hearing (Generic), 340 Order to
           12/17/2018                   Show Cause (Generic)) (Dahiya, Karamvir) (Entered: 12/17/2018)

                                  342   Monthly Operating Report for Filing Period August, Sept, Oct. 2018
                                        Operating reports Filed by Karamvir Dahiya on behalf of Boysin Ralph
                                        Lorick, Cynthia Theresa Lorick (Attachments: # 1 Exhibit # 2 Exhibit)
           12/19/2018                   (Dahiya, Karamvir) (Entered: 12/19/2018)

                                        Hearing Held and Adjourned; (related document(s): 339 Order to
                                        Schedule Hearing (Generic)) Appearance: Karamvir Dahiya (for
                                        Debtor), Marianne DeRosa (Trustee), Nazar Khodorovsky (UST)
                                        Telephonically; Show Cause hearing to be held on 02/21/2019 at 03:00
                                        PM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (acruz) (Entered:
           12/19/2018                   12/28/2018)

                                        Hearing Held; (related document(s): 340 Order to Show Cause
                                        (Generic)) Appearance: Karamvir Dahiya (for Debtor), Marianne
                                        DeRosa (Trustee), Nazar Khodorovsky (UST) Telephonically; Sale
                                        Motion Granted - Circulate and Submit Order (acruz) (Entered:
           12/19/2018                   12/28/2018)

                                  343   Notice of Settlement of Proposed Order; Order to be settled for January
                                        8, 2019 Filed by Keith M Brandofino on behalf of Wells Fargo Bank
                                        (RE: related document(s)191 Motion to Pay filed by Creditor Wells
                                        Fargo Bank, 209 Order to Schedule Hearing (Generic), 303
                                        Opinion/Decision for External Web Page, 327 Withdrawal of Claim,
                                        328 Letter filed by Creditor Wells Fargo Bank) (Brandofino, Keith)
           12/20/2018                   (Entered: 12/20/2018)

                                  344   Order Approving Settlement and Short Sale of Estate Property between
           12/21/2018                   Select Portfolio Services and Debtor Boysin Ralph Lorick (RE: related



70 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 71 of 73 PageID #: 87

                                        document(s)337 Motion to Compromise Controversy filed by Debtor
                                        Boysin Ralph Lorick, Joint Debtor Cynthia Theresa Lorick, 340 Order
                                        to Show Cause (Generic)). Signed on 12/21/2018 (dkc) (Entered:
                                        12/21/2018)

                                  345   Letter Withdrawing MFR Filed by Brittany J Maxon on behalf of Wells
                                        Fargo Bank, N.A. as successor by merger to Wachovia Bank, N.A. (RE:
                                        related document(s)240 Motion for Relief From Stay filed by Creditor
                                        Wells Fargo Bank, N.A. as successor by merger to Wachovia Bank,
           12/27/2018                   N.A.) (Maxon, Brittany) (Entered: 12/27/2018)

                                        Motion Withdrawn (related document(s): 240 Motion for Relief From
                                        Stay filed by Wells Fargo Bank, N.A. as successor by merger to
                                        Wachovia Bank, N.A., 345 Letter filed by Wells Fargo Bank, N.A. as
                                        successor by merger to Wachovia Bank, N.A.) (ahoward) (Entered:
           01/02/2019                   01/02/2019)

                                  346   Order directing distribution of that portion of the claim of Wells Fargo
                                        Bank, N.A. attributable to the fees and expenses of Akin Gump Strauss
                                        Hauer & Feld LLP from sale proceeds (Related Doc # 191, 284) Signed
           01/04/2019                   on 1/4/2019. (dkc) (Entered: 01/04/2019)

                                  347   Order Partially Approving the Debtor's Motion for an Order
                                        (1)Approving a Contract between the debtors and the seller of real
                                        properties and providing incidental relief thereto regarding release of
                                        escrowed funds. ORDERED, that the Motion is granted only to the
                                        extent that Debtors would be entitled to have a sum of $135,000 on an
                                        immediate basis for its use either regarding making a down payment for
                                        purchase of the Real Property or for any utilization deemed appropriate
                                        by the Debtors; and it is further ORDERED, that the balance of the
                                        Motion is adjourned to February 21, 2019 at 3:00 p.m. and it is
                                        furtherORDERED, that this Order is effective immediately upon its
                                        entry (RE: related document(s)338 Motion to Enter into Agreement
                                        filed by Debtor Boysin Ralph Lorick, Joint Debtor Cynthia Theresa
                                        Lorick, 339 Order to Schedule Hearing (Generic)). Signed on 1/10/2019
           01/10/2019                   (dkc) (Entered: 01/11/2019)

                                  348   Order Directing Additional Distribution from Sale Proceeds to Wells
                                        Fargo Bank, N.A. IT IS HEREBY ORDERED, that as a result of
                                        Partners withdrawal of Proof of Claim No. 12-1, the Lender is entitled
                                        to a further and final payment of $73,997.53 (RE: related
                                        document(s)343 Notice of Settlement of Proposed Order filed by
                                        Creditor Wells Fargo Bank). Signed on 1/12/2019 (Attachments: # 1
           01/12/2019                   Exhibit) (dkc) (Entered: 01/14/2019)

                                  349   Motion to Pay Filed by Karamvir Dahiya on behalf of Mohammad
                                        Choudhary, Boysin Ralph Lorick, Cynthia Theresa Lorick. Hearing
                                        scheduled for 2/21/2019 at 03:00 PM at Courtroom 3577 (Judge Lord),
           01/22/2019                   Brooklyn, NY. (Attachments: # 1 Exhibit # 2 Exhibit # 3 Exhibit # 4



71 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                    https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 72 of 73 PageID #: 88

                                        Exhibit # 5 Affidavit) (Dahiya, Karamvir) (Entered: 01/22/2019)

                                  350   Supplemental Monthly Operating Report for Filing Period 2018-2019
                                        disbursements from Escrow Agent Filed by Karamvir Dahiya on behalf
                                        of Boysin Ralph Lorick, Cynthia Theresa Lorick (Dahiya, Karamvir)
           01/22/2019                   (Entered: 01/22/2019)

                                  351   Monthly Operating Report for Filing Period December 2018 Filed by
                                        Karamvir Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa
           01/22/2019                   Lorick (Dahiya, Karamvir). (Entered: 01/22/2019)

                                  352   Letter adjournment of hearing to March 7, 2019 Filed by Karamvir
                                        Dahiya on behalf of Boysin Ralph Lorick, Cynthia Theresa Lorick (RE:
                                        related document(s)12,51,169,173,249,338,349 (Dahiya, Karamvir)
                                        Modified on 1/28/2019 to include related documents (dkc). (Entered:
           01/25/2019                   01/25/2019)

                                        Adjourned Without Hearing (related document(s): 173 Order to Show
                                        Cause (Generic)) Show Cause hearing to be held on 03/07/2019 at
                                        03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (ahoward)
           01/25/2019                   (Entered: 01/25/2019)

                                        Adjourned Without Hearing (related document(s): 12 Order Scheduling
                                        Initial Case Management Conference) Status hearing to be held on
                                        03/07/2019 at 03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
           01/25/2019                   NY. (ahoward) (Entered: 01/25/2019)

                                        Adjourned Without Hearing (related document(s): 338 Motion to Enter
                                        into Agreement filed by Boysin Ralph Lorick, Cynthia Theresa Lorick,
                                        339 Order to Schedule Hearing (Generic)) Show Cause hearing to be
                                        held on 03/07/2019 at 03:00 PM at Courtroom 3577 (Judge Lord),
           01/25/2019                   Brooklyn, NY. (ahoward) (Entered: 01/25/2019)

                                        Adjourned Without Hearing (related document(s): 349 Motion to Pay
                                        filed by Mohammad Choudhary, Boysin Ralph Lorick, Cynthia Theresa
                                        Lorick) Hearing scheduled for 03/07/2019 at 03:00 PM at Courtroom
           01/25/2019                   3577 (Judge Lord), Brooklyn, NY. (ahoward) (Entered: 01/25/2019)

                                        Adjourned Without Hearing (related document(s): 249 Motion to
                                        Convert Case Chapter 11 to 7 filed by Office of the United States
                                        Trustee) Hearing scheduled for 03/07/2019 at 03:00 PM at Courtroom
           01/25/2019                   3577 (Judge Lord), Brooklyn, NY. (ahoward) (Entered: 01/25/2019)

                                        Adjourned Without Hearing (related document(s): 51 Motion to
                                        Dismiss Case filed by Wells Fargo Bank) Hearing scheduled for
                                        03/07/2019 at 03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
           01/25/2019                   NY. (ahoward) (Entered: 01/25/2019)




72 of 73                                                                                                     1/30/2019, 3:04 PM
Live Database: nyeb_live                                   https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?115328313678621-L_1_0-1
                Case 1:19-cv-00603-WFK Document 1-1 Filed 01/30/19 Page 73 of 73 PageID #: 89

                                        Adjourned Without Hearing (related document(s): 169 Motion to
                                        Appoint Trustee filed by Wells Fargo Bank) Hearing scheduled for
                                        03/07/2019 at 03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn,
           01/25/2019                   NY. (ahoward) (Entered: 01/25/2019)




73 of 73                                                                                                    1/30/2019, 3:04 PM
